Exhibit 10.1

 



--------------------------------------------------------------------------------

 

MASTER LOAN AND TRUST AGREEMENT

 

among

 

BUSINESS FINANCE AUTHORITY OF THE STATE OF NEW HAMPSHIRE

 

and

 

PENNICHUCK WATER WORKS, INC.

 

and

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Trustee

 

$49,485,000

Business Finance Authority of the

State of New Hampshire Water Facility Revenue Bonds

(Pennichuck Water Works, Inc. Project)

2005 Series A

2005 Series B

2005 Series C

 

Dated as of October 1, 2005

 



--------------------------------------------------------------------------------

<PAGE>  

TABLE OF CONTENTS

   

Page

   

ARTICLE I

     

INTRODUCTION AND DEFINITIONS

     

Section 1.01.

Description of the Agreement and the Parties

1

Section 1.02.

Definitions

2

Section 1.03.

Number and Gender; Connectives and Disjunctives

5

Section 1.04.

Exhibits Incorporated by Reference

5

     

ARTICLE II

       

THE ASSIGNMENT AND PLEDGE

       

Section 2.01.

Assignment and Pledge of the Authority

6

Section 2.02.

Recording; Further Assurance

6

Section 2.03.

Defeasance

6

Section 2.04.

Corporate Existence

7

Section 2.05.

Indemnification by the Borrower

7

     

ARTICLE III

     

THE BORROWING

     

Section 3.01.

The Bonds

8

Section 3.02.

Bond Fund

27

Section 3.03.

Application of Moneys

28

Section 3.04.

Payments by the Escrow Agent and the Borrower

28

Section 3.05.

Unconditional Obligation

29

Section 3.06.

Redemption of the Bonds

29

Section 3.07.

Purchase of Bonds in Lieu of Redemption

33

Section 3.08.

Investment of Moneys in Funds

33

Section 3.09.

Tax-exempt Status of Bonds

34

Section 3.10.

Rebate

34

Section 3.11.

Bond Insurance Payment Procedures

35

Section 3.12.

Rights of Bond Insurer

36

Section 3.13.

Continuing Disclosure

39

     

ARTICLE IV

       

THE PROJECT

       

Section 4.01.

Project Fund

39

Section 4.02.

Disbursements From Project Fund

39

Section 4.03.

Certificate of Completion

40

Section 4.04.

Carrying Out the Project

40

Section 4.05.

Compliance With Law

40

Section 4.06.

Disposition

40

<PAGE>  

Section 4.07.

Current Expenses

40

Section 4.08.

Repair

41

Section 4.09.

Insurance

41

Section 4.10.

Right of Access to the Project

41

Section 4.11.

Condition of the Project

41

     

ARTICLE V

       

COVENANTS OF THE BORROWER

       

Section 5.01.

Amendment

42

Section 5.02.

Special Definitions

42

Section 5.03.

Merger or Consolidation

43

Section 5.04.

Other Covenants

43

Section 5.05.

Liens

44

Section 5.06.

Borrowings

45

Section 5.07.

First Mortgage Bonds

45

     

ARTICLE VI

       

DEFAULT AND REMEDIES

       

Section 6.01.

Events of Default

46

Section 6.02.

Waiver

48

Section 6.03.

Remedies for Events of Default

48

Section 6.04.

Application of Money Collected

48

Section 6.05.

Performance of the Borrower's Obligations

49

Section 6.06.

Remedies Cumulative

49

Section 6.07.

Consent of the Bond Insurer Upon Default

49

     

ARTICLE VII

       

THE TRUSTEE AND REMARKETING AGENT

       

Section 7.01.

Rights and Duties of the Trustee

49

Section 7.02.

Fees and Expenses of the Trustee

51

Section 7.03.

Resignation or Removal of the Trustee

51

Section 7.04.

Successor Trustee

51

Section 7.05.

Appointment of Remarketing Agent

52

     

ARTICLE VIII

       

THE AUTHORITY

       

Section 8.01.

Limited Obligation

52

Section 8.02.

Rights and Duties of the Authority

53

Section 8.03.

Expenses of the Authority

54

Section 8.04.

Matters To Be Considered by Authority

54

Section 8.05.

Actions by Authority

55

<PAGE>  ii

ARTICLE IX

     

THE BONDOWNERS

     

Section 9.01.

Action by Bondowners

55

Section 9.02.

Proceedings by Bondowners

55

     

ARTICLE X

       

MISCELLANEOUS

       

Section 10.01.

Amendment

56

Section 10.02.

Successors and Assigns

57

Section 10.03.

Notices

57

Section 10.04.

Agreement Not for the Benefit of Other Parties

57

Section 10.05.

Severability

57

Section 10.06.

Counterparts

57

Section 10.07.

Captions

57

Section 10.08.

Governing Law

57

     

EXHIBIT A

INTEREST RATE MODE PROVISIONS

 

EXHIBIT B

AUCTION PROVISIONS

 

EXHIBIT C-1

FORM OF BORROWER'S PRELIMINARY LOAN REQUEST CERTIFICATE

 

EXHIBIT C-2

FORM OF BORROWER'S LOAN REQUEST CERTIFICATE

 

<PAGE>  iii

MASTER LOAN AND TRUST AGREEMENT

 

      THIS MASTER LOAN AND TRUST AGREEMENT (this "Master Agreement") dated as of
October 1, 2005 is among the BUSINESS FINANCE AUTHORITY OF THE STATE OF
NEW HAMPSHIRE (the "Authority"), a body corporate and politic created under
New Hampshire RSA l62-A:3, PENNICHUCK WATER WORKS, INC. (the "Borrower"), a
public utility corporation organized under the laws of the State of
New Hampshire, and THE BANK OF NEW YORK TRUST COMPANY, N.A. (with any successor
Trustee hereunder, the "Trustee"), a national banking association, as Trustee
and Paying Agent. This Agreement is a financing document combined with a
security document as one instrument in accordance with the Act and, together
with individual Loan Request Certificates of the Borrower (the "Loan Request
Certificates," and, in each instance collectively with the Master Agreement,
this "Agreement") respectively relating to each subseries of the Bonds, provides
for the following transactions:

 

ARTICLE I

 

INTRODUCTION AND DEFINITIONS

   

Section 1.01.  Description of the Agreement and the Parties

.      

      (a)    the Authority's issue of the Bonds;

     

      (b)    the deposit of the proceeds of one or more subseries of the Bonds
in escrow under the Escrow Agreement pending the loan from time to time of such
proceeds to the Borrower pursuant to a related Loan Request Certificate;

     

      (c)    the Authority's loan on the Issue Date and on Escrow Mandatory
Purchase Dates, as the case may be, pursuant to Loan Request Certificates of the
proceeds of the Bonds of each subseries to the Borrower for the purpose of
financing the Project;

     

      (d)    the payment of all amounts necessary to pay each subseries of the
Bonds issued by the Authority from (i) the proceeds, if any, of such subseries
on deposit under the Escrow Agreement and the investment earnings thereon, and,
(ii) from and after the date of the loan of such proceeds to the Borrower
pursuant to a Loan Request Certificate, the revenues received from the Borrower
in repayment of such loan; and

     

      (e)    the Authority's assignment to the Trustee, in trust for the benefit
and security of the Bondowners, of the Authority's rights under this Agreement,
the Escrow Agreement, the investment earnings to be received pursuant to the
Escrow Agreement and this Agreement, and the revenues to be received from the
Borrower, except as otherwise provided herein.

   

      In connection with the issue of the Bonds, Ambac Assurance Corporation
shall issue its financial guaranty insurance policy to secure payment of the
Bonds.



<PAGE>  



      In consideration of the mutual agreements contained in this Agreement and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Borrower, the Authority and the Trustee agree as set forth
herein for their own benefit and for the benefit of the Bondowners.

 

      Section 1.02.  Definitions. In addition to terms defined elsewhere herein,
including in particular in Exhibits A and B hereto, the following terms have the
following meanings in this Agreement, unless the context otherwise requires:

 

      "Act" means New Hampshire RSA 162-I, as amended.

 

      "Agreement" means each of the three separate, but substantially identical,
agreements consisting of this Master Agreement together with the duly executed
and delivered Loan Request Certificate corresponding to a subseries of the
Bonds.

 

      "Authority's Service Charge" means payments to the Authority for its own
use consisting of $187,500, payable on the date of original issuance of the
Bonds, plus $93,750, payable on October 2, 2006, and $93,750, payable on October
1, 2007.

 

      "Bond Counsel" means a firm of nationally recognized attorneys-at-law
experienced in legal work relating to the financing of facilities for nonexempt
persons through the issuance of tax-exempt revenue bonds.

 

      "Bond Fund" means the fund of that name established under Section 3.02
hereof.

 

      "Bond Insurance Policy" means the financial guaranty insurance policy
issued by the Bond Insurer insuring the payment when due of the principal of and
interest on the Bonds as provided therein.

 

      "Bond Insurer" means Ambac Assurance Corporation, a Wisconsin-domiciled
stock insurance company.

 

      "Bond Insurer Event of Insolvency" means the occurrence and continuance of
one or more of the following events: (a) the issuance, under the laws of the
state of formation of or the laws of the state having primary regulatory
jurisdiction over the Bond Insurer or any successor provision thereto (or any
other law under which the Bond Insurer is at the time organized), of an order
for relief, rehabilitation, reorganization, conservation, liquidation or
dissolution of the Bond Insurer that is not dismissed within 30 days; (b) the
commencement by the Bond Insurer of a voluntary case or other proceeding seeking
an order for relief, liquidation, rehabilitation, conservation, reorganization
or dissolution with respect to itself or its debts under the laws of the state
of incorporation or formation of the Bond Insurer or any bankruptcy, insolvency
or other similar law now or hereafter in effect, including, without limitation,
the appointment of a trustee, receiver, liquidator, custodian or other similar
official for itself or any substantial part of its property; (c) the consent of
the Bond Insurer to any relief referred to in the preceding clause (b) in an
involuntary case or other proceeding commenced against it; (d) the making by the
Bond Insurer of an assignment for the benefit of creditors; (e) the failure of
the Bond Insurer to generally pay its debts or claims as they become due; or
(f) the initiation by the Bond Insurer of any actions to authorize any of the
foregoing.

<PAGE>  2

      "Bondowners" or "Owners" means the registered owners of the Bonds from
time to time as shown in the bond register kept by the Trustee.

 

      "Bonds" means, collectively, the Subseries A Bonds, the Subseries B Bonds
and the Subseries C Bonds.

 

      "Book-Entry System" means a book-entry system established and operated for
the recordation of Beneficial Owners of the Bonds pursuant to Section 3.01(e).

 

      "Borrower Representative" means William Patterson or an alternate or
successor appointed by the Borrower with notice to the Trustee.

 

      "Continuing Disclosure Agreement" means the Continuing Disclosure
Agreement between the Borrower and the Trustee, as dissemination agent, dated as
of October 20, 2005, as originally executed and as it may be amended from time
to time in accordance with the terms thereof.

 

      "Determination of Taxability" means a determination that the interest
income on any Bond does not qualify for exclusion from the gross income of a
holder thereof for federal tax purposes ("exempt interest") under IRC
Section 103(a), for any reason other than that such holder is a "substantial
user" of the facility being financed with the Bond proceeds or a "related
person" under IRC Section 147(a), which determination shall be deemed to have
been made upon the occurrence of the first to occur of the following:

   

      (a)    the date on which the Borrower determines that the interest income
on any Bond does not qualify as exempt interest, if such determination is
supported by a written opinion to that effect of Bond Counsel satisfactory to
the Trustee;

     

      (b)    the date on which any change in law or regulation becomes effective
or on which the Internal Revenue Service has issued any private ruling,
technical advice or any other written communication to the effect that the
interest income on any Bond does not qualify as exempt interest;

     

      (c)    the date on which the Borrower shall receive written notice from
the Trustee in writing that the Trustee has been advised by any Bondowner that
the Internal Revenue Service has issued a 30-day letter or other notice which
asserts that the interest on such Bond does not qualify as exempt interest; or

     

      (d)    the date on which the Trustee receives written notice that the
Borrower or the Authority has taken any action inconsistent with, or has failed
to act consistently with, the tax exempt status of the Bonds (unless the Trustee
receives an opinion of Bond Counsel satisfactory to it to the effect that,
notwithstanding such action or failure to act, the interest on the Bonds
continues to qualify as exempt interest).

   

      "Escrow Agreement" means the Escrow Agreement dated as of October 1, 2005
between the Authority and The Bank of New York Trust Company, N.A., as Escrow
Agent.

<PAGE>  3

      "Escrow Bonds" means, in the cases of the Subseries B Bonds and the
Subseries C Bonds, the Bonds of a subseries during the period commencing on the
Issue Date and ending on the related Escrow Mandatory Purchase Date.

 

      "Escrow Mandatory Purchase Date" means October 2, 2006, in the case of the
Subseries B Bonds, and October 1, 2007, in the case of the Subseries C Bonds, or
such new date or dates as may be designated pursuant to Section 3.01(c)(iv),
each such date being a Mandatory Purchase Date described by Section 3.04 of
Exhibit A.

 

      "Event of Default" has the meaning stated in Section 6.01, and "default"
means any Event of Default hereunder without regard to any lapse of time or
notice.

 

      "IRC" means the Internal Revenue Code of 1986, as amended and the
United States Treasury Regulations promulgated with respect thereto.

 

      "Issue Date" means the date of original execution, sale and delivery of
the Bonds.

 

      "Loan Request Certificate" means a Loan Request Certificate of the
Borrower in substantially the form attached as Exhibit C-2.

 

      "Outstanding," when used to modify Bonds, refers to Bonds issued under
this Agreement, excluding (i) Bonds which have been exchanged or replaced, or
delivered to the Trustee for credit against a principal payment; (ii) Bonds
which have been paid in full; (iii) Bonds which have become due and for the
payment of which moneys have been duly provided; and (iv) Bonds for which there
have been irrevocably set aside sufficient funds, or obligations issued or
guaranteed by the United States bearing interest at such rates and with such
maturities as will provide sufficient funds, to pay the principal of and
interest on such Bonds; provided, however, that if any such Bonds are to be
redeemed prior to maturity, the Borrower shall have taken all action necessary
to redeem such Bonds and notice of such redemption shall have been duly mailed
in accordance with this Agreement or irrevocable instructions so to mail shall
have been given to the Trustee; and provided, further, that Escrow Bonds (except
under the circumstances described by clause (i) above), and Bonds paid with the
proceeds of the Bond Insurance Policy shall remain Outstanding for all purposes
hereunder. Bonds purchased by the Trustee on behalf of the Borrower or by the
Borrower pursuant to optional tenders or mandatory purchases under Article III
of Exhibit A or in lieu of redemption under Section 3.07 hereof will continue to
be Outstanding until the Borrower directs the Trustee in writing to cancel them.
Bonds purchased pursuant to optional tenders or mandatory purchases under
Article III of Exhibit A and not delivered to the Trustee for payment are not
Outstanding, but there will be Outstanding Bonds authenticated and delivered in
lieu of such undelivered Bonds as provided in Section 3.08 of Exhibit A.

 

      "Preliminary Loan Request Certificate" means a Preliminary Loan Request
Certificate of the Borrower in substantially the form attached as Exhibit C-1.

 

      "Principal Office" means, initially, the office of the Trustee specified
by Section 10.03(b).

<PAGE>  4

      "Project" means capital improvements to the Borrower's water treatment,
supply, storage and distribution system in portions of the towns of Amherst,
Bedford, Derry, Epping, Hollis, Hudson, Merrimack, Milford, Plaistow and Salem,
New Hampshire and in the City of Nashua, New Hampshire. Project also means the
water facilities which result or have resulted from the foregoing activities.

 

      "Project Costs" means the cost of issuing the Bonds and the costs of
carrying out the Project which may be paid from Bond proceeds under the Act,
including interest during construction of the Project but excluding the creation
of reserves. Project Costs also shall be limited to costs which are permitted to
be paid or reimbursed from Bond proceeds under the Tax Regulatory Agreement.

 

      "Rebate Year" means the one-year period (or shorter period beginning on
the date of issue) ending on December 31.

 

      "State" means the State of New Hampshire.

 

      "Subseries A Bonds" means the $12,125,000 Business Finance Authority of
the State of New Hampshire Water Facility Revenue Bonds (Pennichuck Water Works,
Inc. Project) 2005 Series A, dated October 1, 2005, and any bond or bonds duly
issued in exchange or replacement therefor.

 

      "Subseries B Bonds" means the $17,865,000 Business Finance Authority of
the State of New Hampshire Water Facility Revenue Bonds (Pennichuck Water Works,
Inc. Project) 2005 Series B, dated October 1, 2005, and any bond or bonds duly
issued in exchange or replacement therefor.

 

      "Subseries C Bonds" means the $19,495,000 Business Finance Authority of
the State of New Hampshire Water Facility Revenue Bonds (Pennichuck Water Works,
Inc. Project) 2005 Series C, dated October 1, 2005, and any bond or bonds duly
issued in exchange or replacement therefor.

 

      "Tax Regulatory Agreement" means the Tax Regulatory Agreement dated as of
October 1, 2005 among the Authority, the Borrower and the Trustee executed in
connection with the issuance of the Bonds.

 

      "UCC" means the New Hampshire Uniform Commercial Code, as amended.

 

      Section 1.03.  Number and Gender; Connectives and Disjunctives. Wherever
appropriate (a) the singular and plural forms of words, (b) words of different
gender and (c) the words "and" and "or" shall, for the purposes of clauses (a)
and (b), be deemed interchangeable.

 

      Section 1.04.  Exhibits Incorporated by Reference. Exhibits A and B hereto
are incorporated by reference into this Master Agreement.

<PAGE>  5

ARTICLE II

 

THE ASSIGNMENT AND PLEDGE

 

      Section 2.01.  Assignment and Pledge of the Authority. The Authority, for
consideration paid as hereinabove acknowledged, assigns and pledges to the
Trustee in trust as provided above (a) the Escrow Agreement and all funds and
investments held from time to time pursuant to the Escrow Agreement, all rights
of the Authority to receive and enforce payments under the Escrow Agreement and
to enforce payment of the Escrow Bonds and all proceeds of such rights and
payments, (b) all of the Authority's rights to receive and enforce repayment of
its loan to the Borrower under each Agreement and to enforce payment of the
Bonds and all proceeds of such rights and loans, and (c) all funds and
investments held from time to time in the Bond Fund established under
Section 3.02, but not including funds received by the Authority for its own use,
whether as the Authority's Service Charge, reimbursement or indemnification or
the rights thereto. The Borrower joins in the pledge of such funds and
investments, but only to the extent of its interest therein.

 

      Section 2.02.  Recording; Further Assurance. The Borrower will cause this
Master Agreement, each Loan Request Certificate and all amendments hereto and
instruments of further assurance, including all required financing statements
and continuation statements, to be promptly recorded, registered and filed, and
at all times to be kept recorded, registered and filed, and will file such
financing statements and cause to be issued and filed such continuation
statements, all to the extent and in such manner and in such places as may be
required by law fully to preserve and protect the rights of the Trustee and the
Bondowners hereunder. The Borrower, the Authority and the Trustee will from time
to time execute, deliver and record and file such instruments as the Trustee or
the Bondowners may reasonably require to confirm, perfect or maintain the
security created hereby and the transfer, assignment and grant of the rights
hereunder.

 

      Section 2.03.  Defeasance. When the Bonds have been paid or redeemed in
full or after there are in the Bond Fund sufficient funds, or noncallable
obligations issued or guaranteed by the United States in such principal amounts,
bearing interest at such rates and with such maturities as will provide
sufficient funds, to pay the principal of and interest on the Bonds; when all
the rights hereunder of the Authority, the Trustee and the Bondowners have been
adequately provided for, including the payment in full of the Authority's
Service Charge and any amounts owing to the Trustee pursuant to Section 2.05 or
Sections 7.02; and when the rebate, if any, due to the United States under IRC
Section 148 has been paid in full, the Bondowners and the Authority shall cease
to be entitled to any benefit or security under this Master Agreement or this
Agreement, as the case may be, except the right to receive payment of any moneys
deposited and held for payment and other rights which by their nature cannot be
satisfied prior to or simultaneously with termination of the lien hereof
including rights under Section 3.04(b); the security interests created by this
Master Agreement or this Agreement shall terminate; and the Trustee, upon the
request of the Borrower, will execute and deliver such instruments as may be
necessary to discharge any lien and security interests created hereunder;
provided, however, that if any such Bonds are to be redeemed prior to the
maturity thereof, the Borrower shall have taken all action necessary to redeem
such Bonds and notice of such redemption shall have been duly mailed in
accordance with this Agreement or irrevocable instructions so to mail shall have
been

<PAGE>  6

given to the Trustee. Upon such defeasance, the funds and investments required
to pay or redeem the Bonds in full shall be irrevocably set aside for that
purpose and moneys held for defeasance shall be invested only as provided above
in this Section. Any moneys or property held by the Trustee and not required for
payment or redemption of the Bonds in full shall, after satisfaction of all the
rights of the Authority, the Escrow Agent and the Trustee, be distributed to the
Borrower upon such indemnification, if any, as the Authority or the Trustee may
reasonably require, provided that such distribution shall be to the Authority in
the same proportion as the aggregate principal of the Escrow Bonds Outstanding
immediately prior to such defeasance bears to the aggregate principal amount of
the Bonds. If Bonds are not presented for final payment when due and moneys are
available in the hands of the Trustee therefor, the Trustee will continue to
hold the moneys held for that purpose subject to Section 3.02(c), and interest
shall cease to accrue on the principal amount represented thereby.

 

      Notwithstanding anything herein to the contrary, in the event that the
principal and/or interest due on the Bonds shall be paid by the Bond Insurer
pursuant to the Bond Insurance Policy, the Bonds shall remain Outstanding for
all purposes, not be defeased or otherwise satisfied and not be considered paid
by the Authority, and the assignment and pledge to the Trustee and all
covenants, agreements and other obligations as provided by this Agreement to the
registered owners shall continue to exist and shall run to the benefit of the
Bond Insurer, and the Bond Insurer shall be subrogated to the rights of such
registered owners.

 

      Section 2.04.  Corporate Existence. The Borrower will maintain its
corporate existence and good standing and qualification to do business in the
State and will not, without the prior consent of the Authority and subject to
any additional limitations contained in Article V merge or consolidate with any
other person or transfer or dispose of all or any substantial portion of its
assets.

 

      Section 2.05.  Indemnification by the Borrower. The Borrower, regardless
of any agreement to maintain insurance, shall and does hereby indemnify the
Authority (including for the purpose of this Section, its members, officers,
agents, directors and employees), the Bondowners and the Trustee (including for
the purposes of this Section, its members, officers, agents, directors and
employees), and shall hold each of them harmless, from and against (a) any and
all claims by any person arising out of the participation of the Authority, the
Trustee or the Bondowners in the transactions contemplated by this Agreement,
including, without limitation, claims arising out of any condition of the
Project or the construction, use, occupancy or management thereof, and
including, without limitation, in the case of the Trustee, any claim or matter
arising under or relating to the administration of this Master Agreement or this
Agreement or any other agreement described herein or the performance by the
Trustee of its duties hereunder or thereunder, other than as a result of the
Trustee's gross negligence or willful misconduct; any accident, injury or damage
to any person occurring in or about the Project site; any breach by the Borrower
of its obligations under this Agreement; any act or omission of the Borrower or
any of its agents, contractors, servants, employees or licensees relative to
this Agreement or the Project; or, except as described in Section 3 of the
Letter of Representation from the Borrower to the Authority and Lehman
Brothers Inc., as manager for the underwriters, dated October 13, 2005, the
offering, issuance, sale or any resale of the Bonds to the extent permitted by
law, and (b) all costs, counsel fees, expenses, damages or liabilities
reasonably incurred in connection with any such claim or matter described in
preceding clause (a) or any

<PAGE>  7

action or proceeding brought thereon, provided that the person affected by any
such claim cooperates with the Borrower, and provided further that any such
counsel of an indemnified party is reasonably acceptable to the Borrower. In
case any action or proceeding is brought against the Authority, the Trustee or
any Bondowner by reason of any such claim, the Borrower will defend the same at
its expense upon notice from the affected person, provided that such person
cooperates with the Borrower, at the expense of the Borrower in connection
therewith. In such event, the Authority, Trustee or any Bondowner shall use its
best efforts to cooperate with the Borrower in the prosecution, settlement or
other disposition of any such claim, action or proceedings. The provisions of
this Section shall not apply to any claim, action or proceeding against the
Trustee or any Bondowner which is based solely on the negligence, willful
misconduct, bad faith, fraud or deceit of the Trustee and/or Bondowner. The
indemnification and agreement to hold harmless set forth in this Section shall
survive the termination of this Master Agreement.

 

ARTICLE III

 

THE BORROWING

 

      Section 3.01.  The Bonds.

     

      (a)    Issue of Bonds; Application of Proceeds; Loan of Proceeds.

       

      (i)    Upon the execution and delivery of this Master Agreement, the
Authority will issue, and upon written direction of the Authority, the Trustee
will authenticate and deliver, the Subseries A Bonds, the Subseries B Bonds and
the Subseries C Bonds in substantially the form set out in Section 3.01(h);

         

      (ii)    (1)    On the Issue Date, the Borrower shall be deemed to have
executed and delivered a Loan Request Certificate with respect to the proceeds
of the Subseries A Bonds, and the Authority will loan the proceeds of the
Subseries A Bonds to the Borrower. Such proceeds will be delivered to the
Trustee for deposit in the Project Fund and will be used to pay Project Costs.
Accrued interest, if any, with respect to the Subseries A Bonds will be
deposited in the Bond Fund.

         

      (2)    On the Issue Date, the proceeds of the Subseries B Bonds and the
Subseries C Bonds will be transferred to the Escrow Agent for investment and
disposition in accordance with the Escrow Agreement, provided that the Borrower
has provided to the Authority and the Trustee on or before the Issue Date an
expertised verification report of an accountant or firm of accountants
acceptable to the Authority to the effect that, with respect to each subseries
of Bonds the proceeds of which are deposited and invested in Permitted
Investments, as defined by Section 3.08(b), under and in accordance with the
Escrow Agreement, such proceeds together with the investment earnings thereon
and the contribution, if any, of the Borrower will be at least sufficient timely
to pay the interest on such subseries of Bonds on each Interest Payment Date
until the respective Escrow Mandatory Purchase Date, and the Purchase Price of
such subseries of Bonds on

<PAGE>  8

   

such Escrow Mandatory Purchase Date. Unless and until there shall be effective a
Loan Request Certificate of the Borrower on the Escrow Mandatory Purchase Date
relating to the Subseries B Bonds or the Subseries C Bonds, as the case may be,
the Authority shall not loan such proceeds to the Borrower, the Borrower shall
not borrow such proceeds and the Borrower shall have no obligation with respect
to the payment of the Subseries B Bonds or the Subseries C Bonds. The payments
required to be made under Section 3.04(a)(i) and Section 3.04(a)(iii) shall be
nonrecourse to the Borrower.

         

      (iii)    On the Escrow Mandatory Purchase Date for a subseries of the
Bonds, the Owners of such Bonds shall tender their Bonds to the Trustee for
purchase on such date as provided by Section 3.04 of Exhibit A.

         

      The Purchase Price of each subseries of Bonds on the related Escrow
Mandatory Purchase Date shall be paid by the Trustee from the following sources:

           

      (1)    If there has become effective on such Escrow Mandatory Purchase
Date the Borrower's Loan Request Certificate in accordance with clause (iv) or
in the event that a new Escrow Mandatory Purchase Date has been designated in
accordance with Section 3.01(c)(iv), from the sources as provided by
Section 3.06 of Exhibit A, except as otherwise provided by Section 3.01(a)(iv);
or

             

      (2)    If there has not become effective on such Escrow Mandatory Purchase
Date such Loan Request Certificate or if the conditions specified for the
designation of such new Escrow Mandatory Purchase Date have not been satisfied,
from the proceeds of such subseries of Bonds and other moneys transferred by the
Escrow Agent to the Trustee as provided by Section 3.01(c)(iii). The Borrower
shall have no obligation with respect to the payment of the Purchase Price under
this Section 3.01(a)(iii)(2).

           

      (iv)    On the Escrow Mandatory Purchase Date, the Authority shall loan
the proceeds of the Subseries B Bonds or the Subseries C Bonds, as the case may
be, to the Borrower, but only if, (1) on or before the 30th day next preceding
the Escrow Mandatory Purchase Date relating to a subseries of the Bonds, the
Borrower shall have delivered (x) a fully executed and completed Preliminary
Loan Request Certificate to the Authority, the Trustee, the Escrow Agent and the
Remarketing Agent and (y) a Mode Change Notice to the Authority, the Trustee,
the Escrow Agent and the Remarketing Agent of the Borrower's intention on the
Escrow Mandatory Purchase Date to effect a change in the Mode of the affected
subseries of Bonds from the Term Rate Mode then in effect to another Mode or to
continue the Term Rate Mode for another Interest Period, and (2) on such Escrow
Mandatory Purchase Date, the Borrower shall have delivered (I) a fully executed
and completed final Loan Request Certificate dated the Escrow Mandatory Purchase
Date to the Issuer, the Trustee, the Escrow Agent and the Remarketing Agent and
(II) such other documentation as shall be reasonably required in the

<PAGE>  9

   

opinion of Bond Counsel to preserve the exclusion from gross income of the
interest on such subseries of Bonds.

         

      On the Escrow Mandatory Purchase Date, the provisions of Section 2.07 of
Exhibit A shall apply, except that (A) no notice to the Owners of the change in
Mode shall be required and (B) if there occurs on the Escrow Mandatory Purchase
Date either (x) a failed change in Mode because the applicable conditions
described in Section 2.07(a) or (b) of Exhibit A are not satisfied or (y) an
inability to remarket all or a portion of the Bonds of the affected subseries,
the Bonds of the affected subseries (but only the unremarketed Bonds in the case
of an inability to remarket) shall be purchased on the Escrow Mandatory Purchase
Date as provided by Section 3.01(a)(iii)(2) as if the Borrower had not delivered
a Loan Request Certificate, and the Bonds shall be delivered to the Trustee for
cancellation.

         

      If for any reason the Borrower does not deliver the final Loan Request
Certificate on the Escrow Mandatory Purchase Date, the Mode Change Notice
accompanying the Preliminary Loan Request Certificate shall be ineffective, the
requested change in Mode shall not occur and the Bonds of the affected subseries
shall be purchased on the Escrow Mandatory Purchase Date as provided by
Section 3.01(a)(iii)(2), and the Bonds shall be delivered to the Trustee for
cancellation.

       

      (b)    Details of the Bonds. Each subseries of Bonds shall be issued in
fully registered form and shall be numbered from AR1, BR1 or CR1, as applicable,
upwards in the order of their issuance, or in any other manner determined by the
Trustee. The Bonds of each subseries shall be in an Authorized Denomination. The
Bonds of each subseries shall be dated October 1, 2005. The Bonds of each
subseries shall mature, subject to prior redemption, on the Maturity Date and
shall bear interest during each Interest Accrual Period until payment of the
principal or redemption price thereof has been paid or provided for in
accordance with Section 2.03 hereof.

     

      The Bonds of each subseries shall bear a distinct CUSIP (if then generally
in use) or other identification number from Bonds of any other subseries. With
respect to a subseries of the Bonds, the Borrower's Mode Change Notice for any
Mode Change Date may direct that the Bonds of such subseries be separated into
sub-subseries with different Modes, provided that the aggregate principal amount
of a sub-subseries shall be $5,000,000 or greater ($10,000,000 in the case of
the Auction Mode). The Bonds of each sub-subseries shall bear a distinct CUSIP
or other identification number from Bonds of any other subseries or
sub-subseries, and shall be numbered in any manner determined by the Trustee.

     

      All Subseries A Bonds shall bear interest as Fixed Rate Bonds from the
Issue Date through the Maturity Date at the rate of 4.70% per annum. All
Subseries B Bonds shall initially bear interest at a Term Rate and all
Subseries C Bonds shall initially bear interest at a Term Rate in each case
determined in accordance with Section 2.04(a) of Exhibit A from the Issue Date
to, but not including, the applicable Escrow Mandatory

<PAGE>  10

 

Purchase Date. On such Escrow Mandatory Purchase Date, the Bonds of the related
subseries either shall be purchased and cancelled or shall bear interest in the
Mode designated by the Borrower in the Mode Change Notice delivered in
conjunction with a Preliminary Loan Request Certificate to commence on the
Escrow Mandatory Purchase Date as provided by Section 3.01(a)(iv) and shall
thereupon be subject to the provisions of Exhibit A relating to such Mode.

     

      In case any officer of the Authority whose signature or a facsimile of
whose signature shall appear on any Bonds shall cease to be such officer before
the delivery thereof, such signature or facsimile shall nevertheless be valid
and sufficient for all purposes as if he or she had remained in office until
after such delivery. Additional details of the Bonds shall be as stated in the
Bond form in Section 3.01(h) and Exhibits A and B hereto.

     

      (c)    Application of Bond Proceeds.

         

      (i)    On the Issue Date, (1) the proceeds of the Subseries A Bonds shall
be loaned to the Borrower and deposited in the Project Fund as provided by
Section 3.01(a)(ii)(1) and (2) the proceeds of the Subseries B Bonds and the
Subseries C Bonds shall be transferred to the Escrow Agent for investment and
disposition in accordance with the Escrow Agreement as provided by
Section 3.01(a)(ii)(2).

             

      (ii)    Proceeds of each subseries of the Bonds with respect to which the
Borrower has delivered a Loan Request Certificate effective on the related
Escrow Mandatory Purchase Date shall be transferred by the Escrow Agent from the
Escrow Agreement to the Trustee for deposit in the Project Fund and will be used
to pay Project Costs, except as provided by Section 3.01(a)(iv), in which case
such proceeds shall be deposited in the Purchase Fund for application to the
payment of the Purchase Price. The Bonds, if any, so purchased shall be
delivered to the Trustee for cancellation.

             

      (iii)    Proceeds of each subseries of the Bonds with respect to which the
Borrower has not delivered a Loan Request Certificate or has not requested an
escrow extension effective on the related Escrow Mandatory Purchase Date (or the
conditions to such an extension have not been satisfied), as provided by
Section 3.01(c)(iv)(2), shall be transferred by the Escrow Agent from the Escrow
Agreement to the Trustee for deposit in the Purchase Fund for application to the
payment of the Purchase Price. Such Bonds shall be delivered to the Trustee for
cancellation.

             

      (iv)    (1)    Proceeds of each subseries (including, for the purposes of
this Section 3.01(c)(iv), each sub-subseries, if any) of Bonds with respect to
which the conditions specified in Section 3.01(c)(iv)(2) below have been
satisfied shall be retained by the Escrow Agent on the related Escrow Mandatory
Purchase Date for investment and disposition in accordance with the Escrow
Agreement, as amended so to provide.

<PAGE>  11

     

      (2)    A new Escrow Mandatory Purchase Date for a subseries of Bonds
subsequent to a previously designated Escrow Mandatory Purchase Date shall be
designated upon the satisfaction of the following conditions:

               

      (A)    The Borrower shall provide a written notice in lieu of a
Preliminary Loan Request Certificate not later than the 30th day next preceding
the related Escrow Mandatory Purchase Date to the Authority, the Trustee, the
Escrow Agent and the Remarketing Agent designating a new Escrow Mandatory
Purchase Date, which shall be a Business Day, requesting the Remarketing Agent
to establish the Term Rate to be in effect during the Interest Period commencing
on the original Escrow Mandatory Purchase Date and ending on the day next
preceding the new Escrow Mandatory Purchase Date, and requesting an amendment of
the Escrow Agreement to provide for the investment and disposition of the
proceeds of the Escrow Bonds for the period ending on the new Escrow Mandatory
Purchase Date.

                 

      (B)    By not later than the fifth day next preceding the original Escrow
Mandatory Purchase Date, the Remarketing Agent shall provide to the Authority,
the Borrower, the Trustee and the Escrow Agent the projected Term Rate for the
new Term Rate Period.

                 

      (C)    By not later than the fourth day next preceding the original Escrow
Mandatory Purchase Date, the Borrower shall designate the Permitted Investments
in which the proceeds of such subseries of Bonds shall be invested until the new
Escrow Mandatory Purchase Date.

                 

      (D)    By not later than 11:00 a.m. on the original Escrow Mandatory
Purchase Date, the Borrower shall deliver to the Trustee an expertised escrow
verification report (which may assume the Term Rate projected by the Remarketing
Agent) as to the sufficiency of the escrow investments to pay interest on such
subseries to and including the new Escrow Mandatory Purchase Date and the
Purchase Price of such subseries on such Date.

                 

      (E)    By not later than 1:00 p.m. on the original Escrow Mandatory
Purchase Date, the Remarketing Agent shall give notice to the Authority, the
Borrower and the Escrow Agent to the effect that all Bonds of such subseries
have been remarketed for the new Term Rate Period at a Term Rate not exceeding
the Remarketing Agent's projected Term Rate.

                 

      (F)    In the event that the Term Rate determined by the Remarketing Agent
exceeds the maximum Term Rate permitted by

<PAGE>  12

       

the escrow verification report, the Borrower not later than 3:00 p.m. on the
original Escrow Mandatory Purchase Date may deposit with the Escrow Agent an
amount sufficient, as shall be verified by a supplemental escrow verification
report concurrently delivered by the Borrower, when added to the Escrow Bond
proceeds already on deposit to pay the interest on the Escrow Bonds to and
including the new Escrow Mandatory Purchase Date and the Purchase Price thereof
on the new Escrow Mandatory Purchase Date.

                 

      (G)    By not later than 3:00 p.m. on the original Escrow Mandatory
Purchase Date, the Authority and the Escrow Agent shall have executed and
delivered an amendment to the Escrow Agreement providing for the investment and
disposition of the proceeds of the Escrow Bonds for the period ending on the new
Escrow Mandatory Purchase Date.

               

      (3)    If the conditions specified by Section 3.01(c)(iv)(2) above are not
satisfied, the Bonds of such subseries shall be purchased on the original Escrow
Mandatory Purchase Date as provided by Section 3.01(c)(iii).

           

      (d)    Exchange and Replacement Bonds. The Bonds may be exchanged as
provided in the Bond form in Section 3.01(h), and exchange Bonds shall be issued
in fully registered form substantially as set forth therein. Replacement Bonds
shall be issued pursuant to applicable law as a result of the destruction, loss,
wrongful taking or mutilation of the Bonds. The costs of any replacement shall
be paid or reimbursed by the registered owner of the replacement Bond, who shall
indemnify the Authority, the Trustee and the Borrower in such manner as each
such party may require against all liability and expense in connection
therewith.

           

      Except in connection with any purchase of Bonds in lieu of redemption
pursuant to Section 3.07 hereof, during the Term Rate Mode and the Fixed Rate
Mode for a subseries of Bonds, neither the Authority nor the Trustee shall be
required to make any such transfer or exchange of any Bond during the period
commencing on the Record Date for such redemption to such redemption date or,
with respect to a Bond, after such Bond or any portion thereof has been selected
for redemption.

           

      (e)    Registration of Bonds in the Book-Entry System.

             

      (i)    The Authority, upon the direction of the Borrower, hereby provides
that Bonds of any subseries and in any Mode shall be issued pursuant to a
Book-Entry System administered by DTC, as securities depository, with no
physical distribution of Bond certificates to be made except as provided in this
Section 3.01(e). Notwithstanding any inconsistent provision in this Agreement to
the contrary, the provisions of this Section 3.01(e) shall govern at any time
that the Bonds of a subseries are issued pursuant to a Book-Entry System.

<PAGE>  13

     

      (ii)    Bonds of a subseries issued pursuant to a Book-Entry System shall
be issued in the form of one certificate for each maturity of such subseries in
the aggregate principal amount of the Bonds of such subseries Outstanding, which
Bonds (except as provided in subparagraph 3.01(e)(ix) below) shall be registered
in the name of Cede & Co., as nominee of DTC, provided that if DTC shall request
that the Bonds be registered in the name of a different nominee, the Trustee
shall exchange all or any portion of the Bonds for an equal aggregate principal
amount of Bonds of the same subseries registered in the name of such other
nominee or nominees of DTC. Such Bond certificates shall be deposited with DTC
and held in its custody, or, in the alternative, shall be deposited with the
Trustee and held in its custody on behalf of DTC pursuant to the FAST procedures
of DTC. No person other than DTC or its nominee shall be entitled to receive
from the Authority or the Trustee a Bond of a subseries or any other evidence of
ownership of such Bonds, or any right to receive any payment in respect thereof,
unless DTC or its nominee shall transfer record ownership of all or any portion
of the Bonds of such subseries on the Bond registration books to be maintained
by the Trustee pursuant to Section 3.01(g) hereof, in connection with
discontinuing the book-entry system as provided in subparagraph 3.01(e)(ix)
below or otherwise.

             

      (iii)    So long as the Bonds of a subseries are registered in the name of
DTC or any nominee thereof, all payments of the Purchase Price of, principal of,
redemption price of or interest on such Bonds shall be made to DTC or its
nominee in immediately available funds on the dates provided for such payments
under this Agreement and at such times as provided in the Letter of
Representations entered into between the Authority and DTC (the "Representation
Letter"). Each such payment to DTC or its nominee shall be valid and effective
to fully discharge all liability of the Borrower (which liability is limited to
Bonds that are not Escrow Bonds), the Authority or the Trustee with respect to
the Purchase Price of, principal of, redemption price of or interest on such
Bonds to the extent of the sum or sums so paid. In the event of the redemption
and prepayment of less than all of the Outstanding Bonds of a subseries, the
Trustee shall not require surrender by DTC or its nominee of the Bonds so
prepaid, but DTC or its nominee may retain such Bonds and make an appropriate
notation thereon as to the amount of such partial prepayment, provided that DTC
shall deliver to the Trustee, upon request, a written confirmation of such
partial prepayment and thereafter the records maintained by the Trustee shall be
conclusive as to the amount of the Bonds of such subseries which have been
prepaid.

             

      (iv)    All transfers of beneficial ownership interest in Bonds of a
subseries issued pursuant to a Book-Entry System shall be effected by the
procedures of DTC with its participants for recording and transferring the
ownership of beneficial interests in each such subseries of Bonds. The
requirement for physical delivery of Bonds in connection with a demand for
purchase or a mandatory purchase shall be deemed satisfied when the ownership

<PAGE>  14

     

rights in the Bonds are transferred by participants of DTC on DTC's records and
followed by a book-entry credit of tendered Bonds to the Trustee's DTC account.

             

      (v)    The Authority, the Borrower and the Trustee may treat DTC (or its
nominee) as the sole and exclusive Owner of the Bonds registered in its name for
the purposes of payment of the Purchase Price of, principal of, redemption price
of or interest on the Bonds, selecting the Bonds or portions thereof to be
optionally purchased or prepaid, giving any notice permitted or required to be
given to Owners under this Agreement registering the transfer of Bonds,
obtaining any consent or other action to be taken by Owners and for all other
purposes whatsoever; and the Authority, the Borrower and the Trustee shall not
be affected by any notice to the contrary. The Authority, the Borrower and the
Trustee shall not have any responsibility or obligation to any participant in
DTC, any person claiming a beneficial ownership interest in the Bonds under or
through DTC or any such participant, or any other person which is not shown on
the Bond registration books as being an Owner, with respect to: (i) the Bonds;
or (ii) the accuracy of any records maintained by DTC or any such participant;
or (iii) the payment by DTC or any such participant of any amount in respect of
the Purchase Price of, principal of, prepayment price of or interest on the
Bonds; or (iv) any notice which is permitted or required to be given to Owners
under this Agreement; or (v) the selection by DTC or any such participant of any
person to receive payment in the event of a partial purchase or redemption of
the Bonds; or (vi) any consent given or other action taken by DTC as Owner.

             

      (vi)    So long as the Bonds of a subseries are registered in the name of
DTC or any nominee thereof, all notices required or permitted to be given to the
Owners under this Agreement shall be given to DTC as provided in the
Representation Letter in form and content satisfactory to DTC, the Borrower and
the Trustee.

             

      (vii)    In connection with any notice or other communication to be
provided to Owners pursuant to this Agreement by the Authority, the Borrower or
the Trustee with respect to any consent or other action to be taken by Owners,
DTC shall consider the date of receipt of notice requesting such consent or
other action as the record date for such consent or other action, provided that
the Authority, the Borrower or the Trustee shall give DTC notice of such special
record date not less than 15 calendar days in advance of such special record
date to the extent possible.

             

      (viii)    Any successor Trustee, in its written acceptance of its duties
under this Agreement, shall agree to take any actions necessary from time to
time to comply with the requirements of DTC.

             

      (ix)    The Book-Entry System with respect to the Bonds of a subseries may
be discontinued at any time if: (A) after notice to the Authority or the
Trustee, DTC determines to resign as securities depository for the Bonds or a
subseries thereof; or (B) after notice to DTC, the Authority, the Trustee, the

<PAGE>  15

     

Remarketing Agent and the Auction Agent, the Borrower determines that a
continuation of the system of book-entry transfers through DTC (or through a
successor securities depository) for the Bonds or a subseries thereof is not in
the best interests of the Borrower; or (C) after notice to the Authority or the
Trustee, DTC determines that the current system of book-entry transfers through
DTC does not permit DTC to act as a securities depository for the Bonds or a
subseries thereof during the time that the Bonds or such subseries are in a
particular Mode. In each of such events (unless, in the cases described in
clause (A) or (C) above, the Borrower appoints a successor securities
depository), the Bonds or a subseries thereof shall be delivered in registered
certificate form to such persons, and in such principal amounts, as may be
designated by DTC, but without any liability on the part of the Authority, the
Trustee or the Borrower for the accuracy of such designation. Whenever DTC
requests the Authority and the Trustee to do so, the Authority and the Trustee
shall cooperate with DTC in taking appropriate action after reasonable notice to
arrange for another securities depository to maintain custody of certificates
evidencing the Bonds.

             

      (x)    To exercise any optional tender pursuant to Section 3.01 of
Exhibit A, in addition to notifying the Remarketing Agent and the Trustee, if
applicable, a Beneficial Owner must notify its DTC participant, if the
Remarketing Agent is not such Beneficial Owner's DTC participant, of its
decision to demand the purchase of its Bonds as provided herein.

             

      (xi)    In the event that the Remarketing Agent fails to remarket all of
the Bonds on a Purchase Date or Mandatory Purchase Date, such Beneficial Owner's
DTC participant shall cause such Bonds to be transferred to an account of the
Trustee at DTC and the Trustee, upon receipt of proceeds, shall cause the
Purchase Price of the Bonds to be transferred to an account of such Beneficial
Owner's DTC participant against receipt of such Bonds.

             

      (xii)    Upon remarketing of Bonds, payment of the Purchase Price thereof
shall be made to DTC and no physical delivery or surrender of Bonds is expected
to be required; such delivery or surrender of the Bonds shall be accomplished
through DTC's Book-Entry System. Such sales shall be made through DTC
participants (which may include the Remarketing Agent) and the DTC participants
shall transmit payment to the Beneficial Owners whose Bonds were purchased
pursuant to a remarketing. The Authority, the Trustee, the Borrower and the
Remarketing Agent are not responsible for transfers of payment to DTC
participants or Beneficial Owners.

             

      (xiii)    The Authority (at the request of the Borrower if the Authority
has loaned the proceeds of the related subseries of Bonds to the Borrower)
hereafter may adopt, and the Trustee may accept, supplemental agreements without
notice to or consent of the Owners of any of the Bonds in order (i) to offer to
the Beneficial Owners of the Bonds the option of receiving any Bonds in
certificated form or (ii) to require the execution and delivery of certificated
Bonds representing a portion or all of the Bonds, (A) if DTC shall cease to
serve as

<PAGE>  16

     

securities depository and no successor securities depository can be found to
serve upon terms satisfactory to the Borrower, or (B) if the Borrower determines
that it would be in its best interest or in the best interests of the Beneficial
Owners of the Bonds that they obtain certificated Bonds, provided that any such
provision is in form reasonably satisfactory to the Trustee and the Authority
and that if the Bonds or a subseries thereof are in an Auction Mode, written
notice shall be given to the Auction Agent.

           

      (f)    CUSIP Numbers. On the Issue Date, the Bonds of each subseries shall
bear CUSIP numbers as provided in Section 3.01(b) and Section 2.02 of Exhibit A.
So long as the Bonds of a subseries bear CUSIP numbers, the Trustee shall use
such numbers in notices of redemption as a convenience to Owners, provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on such Bonds or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Bonds, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Borrower will promptly notify the
Trustee in writing of any change in the CUSIP numbers for the Bonds of a
subseries.

           

      (g)    Bond Register. The Trustee will keep or cause to be kept at its
Principal Office sufficient books for the registration and transfer of the
Bonds, which shall at all reasonable times be open to inspection by the
Authority and the Borrower; and, upon presentation for such purpose, the Trustee
shall, under such reasonable regulations as it may prescribe, register or
transfer or cause to be registered or transferred, on said books, Bonds as
hereinbefore provided.

         

      (h)    Form of Bonds. The Bonds of each subseries shall be in
substantially the following form:

     

$__________

No. [A][B][C]R-1

 

THE STATE OF NEW HAMPSHIRE

BUSINESS FINANCE AUTHORITY

OF THE STATE OF NEW HAMPSHIRE

WATER FACILITY REVENUE BOND

(PENNICHUCK WATER WORKS, INC. PROJECT) 2005 SERIES [A][B][C]

 

REGISTERED OWNER:

CEDE & CO.

CUSIP:  

     

PRINCIPAL AMOUNT:

_____________DOLLARS

       

MATURITY DATE:

October 1, 2035

       

DATE OF THIS BOND:

October 20, 2005 (Date as of which bonds of this issue were initially issued)

     

      THIS BOND DOES NOT CONSTITUTE AN INDEBTEDNESS OF THE STATE OF
NEW HAMPSHIRE OR OF THE AUTHORITY EXCEPT TO THE EXTENT PERMITTED

<PAGE>  17

BY NEW HAMPSHIRE RSA 162-I. ALL AMOUNTS OWED HEREUNDER ARE PAYABLE ONLY FROM THE
SOURCES PROVIDED IN THE AGREEMENT DESCRIBED BELOW, AND NO PUBLIC FUNDS MAY BE
USED FOR THAT PURPOSE.

 

      The Business Finance Authority of the State of New Hampshire (the
"Authority"), for value received, promises to pay to the Registered Owner or
registered assigns, but only from the special funds hereinafter described, upon
presentation and surrender hereof, in lawful money of the United States of
America, the Principal Amount on the Maturity Date, with interest computed at
the interest rates per annum as provided in this bond until the date on which
this bond becomes due, whether at maturity, upon redemption, by acceleration or
otherwise. Interest payments on this bond shall be made by The Bank of New York
Trust Company, N.A. as Trustee (the "Trustee"), to the Registered Owner hereof
as of the close of business on the Record Date with respect to such Interest
Payment Date for unpaid interest accrued during the current Interest Accrual
Period, all as set forth in the Agreement, as hereinafter defined. Capitalized
terms used in this bond and not otherwise defined shall have the respective
meanings given in the Agreement. Certain of the provisions relating thereto are
set forth below:

 

      "Interest Accrual Period" means the period of time during which the Bonds
of a subseries accrue the amount of interest (or, with respect to a subseries of
Bonds in the Commercial Paper Mode, a Commercial Paper Bond accrues the amount
of interest) which is payable on any Interest Payment Date. With respect to
Bonds in the Daily Mode, the Interest Accrual Period shall commence on (and
include) the first day of each month and shall extend through (and include) the
last day of such month; provided, that if such month is the month in which the
Bonds were authenticated and delivered or were changed to the Daily Mode, the
Interest Accrual Period shall commence on the date of authentication and
delivery of the Bonds or the Mode Change Date, as the case may be; provided,
further, that if no interest has been paid on Bonds in the Daily Mode, interest
shall accrue from the date of original authentication and delivery of the Bonds
or the Mode Change Date, as appropriate. With respect to Bonds in the Auction
Mode, the Interest Accrual Period is as set forth in the definition of Auction
Period. With respect to Bonds in all Modes other than the Daily Mode and the
Auction Mode, the Interest Accrual Period shall commence on (and include) the
last Interest Payment Date to which interest has been paid (or, if no interest
has been paid in such Mode, from the date of original authentication and
delivery of the Bonds, or the Mode Change Date, as the case may be) to, but not
including, the Interest Payment Date on which interest is to be paid.

 

      The principal of and premium, if any, on each Bond will be payable on the
applicable Principal Payment Date upon its surrender at the Principal Office of
the Trustee (or such other office of the Trustee designated by the Trustee for
such purpose). The Purchase Price of a Bond will be payable as described below
and in the Agreement. Interest on Bonds in the Commercial Paper Mode, the Daily
Mode or the Weekly Mode will be paid by the Paying Agent by wire transfer of
immediately available funds to an account within the continental United States
specified by the Registered Owner on the applicable Record Date and, on Bonds in
the Auction Mode, the Term Rate Mode or the Fixed Rate Mode, will be paid by
check mailed by the Trustee to the Registered Owner at the address appearing in
the registration books of the Trustee on the applicable Record Date. Payment of
interest to Registered Owners of $1,000,000 or more in aggregate principal
amount of Bonds of a subseries in the Term Rate Mode, the Fixed Rate Mode or the
Auction Mode may be made by wire transfer as provided in the Agreement.

<PAGE>  18

Notwithstanding the foregoing, the Bonds shall initially be issued in a
Book-Entry System and the provisions of such Book-Entry System with respect to
the Bonds shall govern while such Book-Entry System is in effect.

 

      Interest is payable by check or draft mailed by the Trustee to the
Registered Owner, determined as of the close of business on the applicable
Record Date, at its address as shown on the registration books maintained by the
Trustee.

 

      This bond is one of three subseries of an issue of bonds (the "Bonds")
representing an aggregate borrowing of $49,485,000 under New Hampshire RSA 162-I
and issued pursuant to a Master Loan and Trust Agreement (the "Master
Agreement") dated as of October 1, 2005 among Pennichuck Water Works, Inc. (the
"Borrower"), the Authority and the Trustee. The Bonds of a subseries, the
proceeds of which have been loaned by the Authority to the Borrower, are secured
on a parity with the Bonds of each other subseries, the proceeds of which have
been loaned by the Authority to the Borrower. The Bonds of a subseries the
proceeds of which are invested under the Escrow Agreement dated as of October 1,
2005 (the "Escrow Agreement") among the Authority, the Borrower, the Trustee and
The Bank of New York Trust Company, N.A., as Escrow Agent, are referred to as
the "Escrow Bonds." The proceeds of the Subseries A Bonds will be loaned to the
Borrower on the Date of this bond and will not be invested under the Escrow
Agreement. Until the Escrow Mandatory Purchase Date (as defined below), the
principal of and interest on the Escrow Bonds of each subseries will be repaid
solely from moneys available for such purpose under the Escrow Agreement. The
Borrower may submit a Loan Request Certificate requesting the Authority to loan
the proceeds of such subseries of the Bonds to the Borrower (the Master
Agreement and the Loan Request Certificate for a subseries of Bonds being
collectively referred to herein as the "Agreement") on the Escrow Mandatory
Purchase Date for a subseries of the Bonds. Pursuant to the Agreement, the
Borrower agrees to repay such loan in the amounts and at the times necessary to
enable the Authority to pay the principal and interest on this bond. The
Borrower has no obligation with respect to the payment of the principal of,
interest or purchase price of this bond during the period, if any, while this
bond is an Escrow Bond. The Authority has pledged the Escrow Agreement and the
moneys received thereunder and the Agreement and the moneys received thereunder
to the Trustee for the benefit of the Bondowners. Reference is hereby made to
the Escrow Agreement and the Agreement for the respective provisions thereof
with respect to the rights, limitations of rights, duties, obligations and
immunities of the Borrower, the Authority, the Escrow Agent, the Trustee and the
registered owner hereof, including the order of payments in the event of
insufficient funds, the disposition of unclaimed moneys held by the Trustee and
restrictions on the rights of the registered owner to bring suit. The Escrow
Agreement and the Agreement may be amended to the extent and in the manner
provided therein.

 

      Upon the occurrence of an Event of Default, the then outstanding principal
amount of this bond together with accrued interest thereon may be declared due
and payable in the manner and with the effect provided in the Agreement.

 

      Payment of the principal of and interest on the Bonds when due is insured
by a financial guaranty insurance policy issued by Ambac Assurance Corporation.

<PAGE>  19

      Interest on the Subseries A Bonds will be paid at a Fixed Rate until the
Maturity Date. Interest on the Subseries B Bonds and Subseries C Bonds initially
will be paid at Term Rates for the Interest Accrual Periods ending on the day
before the respective Escrow Mandatory Purchase Dates. From and after an Escrow
Mandatory Purchase Date, the interest on the Bonds of the corresponding
subseries will be paid at a Fixed Rate, a Commercial Paper Rate, a Daily Rate, a
Weekly Rate, a Term Rate or an Auction Rate as selected by the Borrower and as
determined in accordance with the Agreement. In no event shall the interest rate
on the Bonds be higher than (i) during the Daily, Weekly or Commercial Paper
Mode, the lesser of (a) 12% per annum, (b) the rate otherwise agreed to by the
provider of any liquidity facility then in effect or (c) the maximum rate then
permitted by applicable law; (ii) during the Auction Mode, the lesser of (a) 15%
per annum or (b) the maximum rate permitted by applicable law and (iii) during
the Term Rate or Fixed Rate Mode, the lesser of (a) 12% per annum or (b) the
maximum rate then permitted by applicable law. The Borrower may change the Mode
(and may direct that the Bonds of a subseries be in more than one Mode) from
time to time as provided in the Agreement, which change will result in a
mandatory purchase of the Bonds (see "Mandatory Purchases" below).

 

      When a Commercial Paper Mode, a Daily Mode or a Weekly Mode is in effect,
interest will be calculated on the basis of a 365/366-day year for the actual
number of days elapsed, and when a Term Rate Mode or Fixed Rate Mode is in
effect, on the basis of a 360-day year comprised of twelve 30-day months. When
an Auction Mode is in effect, interest on Bonds in an Auction Period of 180 days
or less will be computed on the basis of actual days over 360 and in an Auction
Period greater than 180 days will be calculated on the basis of a 360-day year
of twelve 30-day months.

 

      The Bonds shall be deliverable in the form of registered Bonds without
coupons in Authorized Denominations. Authorized Denominations means: in the
Commercial Paper Mode, the Daily Mode or the Weekly Mode, $100,000 and any
integral multiple of $5,000 in excess thereof; and in the Auction Mode, the Term
Rate Mode or the Fixed Rate Mode, $5,000 and any integral multiples thereof. A
Registered Owner may transfer or exchange Bonds in accordance with the
Agreement. The Trustee may require the payment by any Registered Owner
requesting such transfer or exchange of any tax or other governmental charge
required to be paid as provided in the Agreement. Except in connection with the
purchase of Bonds in lieu of redemption, during the Term Rate Mode or the Fixed
Rate Mode, neither the Authority nor the Trustee will be required to transfer or
exchange any Bond during the period beginning 10 days prior to the redemption
date or any Bond during the period beginning 15 days preceding any Interest
Payment Date.

 

      As provided in the Agreement, the Borrower has the right to purchase Bonds
(but not Escrow Bonds) in lieu of the optional redemptions described in the
immediately succeeding four paragraphs and, with the prior written approval of
the Bond Insurer, in lieu of the mandatory redemption described below as
"Mandatory Redemption Upon Condemnation of Principal Assets." BY ACCEPTANCE OF
THIS BOND, THE OWNER AGREES TO SELL AND SURRENDER THIS BOND, PROPERLY ENDORSED,
TO THE BORROWER IN LIEU OF REDEMPTION UNDER THE CONDITIONS DESCRIBED IN THE
AGREEMENT. All redemptions (and purchases in lieu of redemption) will be at a
price of 100% of the principal amount of the Bonds being redeemed (or purchased
by the Borrower) together with any premium

<PAGE>  20

required as provided below, plus interest accrued, if any, to the redemption
date (or purchase date). Bonds tendered for purchase on a date after a call for
redemption but before the redemption date will be purchased pursuant to the
tender. No purchase of Bonds by the Borrower shall be deemed to be a payment or
redemption of the Bonds or of any portion thereof and such purchase will not
operate to extinguish or discharge the indebtedness evidenced by such Bonds.

 

      Optional Redemption-Commercial Paper Mode. When this bond is in the
Commercial Paper Mode, it is subject to optional redemption at the written
direction of the Borrower, in whole, or in part in Authorized Denominations, on
the day next succeeding the last day of its current Interest Period, at a
redemption price equal to 100% of the principal amount thereof to be redeemed.

 

      Optional Redemption-Daily Mode and Weekly Mode. When this bond is in the
Daily Mode or the Weekly Mode, it is subject to optional redemption at the
written direction of the Borrower, in whole, or in part in Authorized
Denominations, on any date, at a redemption price equal to 100% of the principal
amount thereof to be redeemed, plus accrued and unpaid interest, if any, to the
redemption date.

 

      Optional Redemption-Auction Mode. When this bond is in the Auction Mode,
it is subject to optional redemption at the written direction of the Borrower,
in whole, or in part in Authorized Denominations, on the Business Day
immediately following the end of an Auction Period, at a redemption price equal
to 100% of the principal amount thereof to be redeemed, plus accrued and unpaid
interest, if any, to the redemption date.

 

      Optional Redemption-Term Rate Mode and Fixed Rate Mode. The Subseries A
Bonds in the Fixed Rate Mode are subject to optional redemption, at the option
of the Borrower, in whole, or in part in Authorized Denominations, on any date
on or after October 1, 2015, at a redemption price equal to 100% of the
principal amount thereof to be redeemed, plus accrued and unpaid interest, if
any, to the redemption date.

 

      The Subseries B Bonds and the Subseries C Bonds (except for Escrow Bonds,
which shall not be subject to this redemption) in the Term Rate Mode or Fixed
Rate Mode are subject to optional redemption at the written direction of the
Borrower, in whole, or in part in Authorized Denominations, on any date, at the
times (measured from the related Mode Change Date), and at the redemption prices
set forth below, plus accrued and unpaid interest, if any, to the redemption
date:

<PAGE>  21

Length of Term Rate
Mode or Fixed Rate Mode

 


Redemption Dates and Prices

   

Greater than 10 years

 

At any time on or after the eighth anniversary of the Mode Change Date at 101%
declining 1% annually to 100%

   

Greater than seven years and less than or equal to 10 years

 

At any time on or after the fifth anniversary of the Mode Change Date at 101%
declining 1% annually to 100%

     

Greater than five years and less than or equal to seven years

 

At any time on or after the fifth anniversary of the Mode Change Date at 100%

     

Equal to or less than five years

 

Not redeemable

     

      The Borrower, in connection with a change to a Term Rate Mode or a Fixed
Rate Mode, may specify in the Mode Change Notice given prior to the commencement
of such Mode, redemption prices and periods other than those set forth above for
Bonds not then called for redemption; provided, however, that such notice shall
be accompanied by a Favorable Opinion of Bond Counsel addressed to the
Authority, the Trustee and the Remarketing Agent.

 

      Mandatory Redemption Upon Determination of Taxability. The Bonds in the
Term Rate Mode or Fixed Rate Mode are subject to redemption as a whole at any
time if a Determination of Taxability (as defined in the Agreement) occurs at a
redemption price equal to 100% of their principal amounts plus accrued interest
to the redemption date, which redemption shall be within 15 days following
receipt by the Trustee of written notice from the Borrower of a Determination of
Taxability.

 

      Mandatory Redemption Upon Condemnation of Principal Assets. The Bonds
(except for Escrow Bonds, which shall not be subject to this redemption) in the
Term Rate Mode or Fixed Rate Mode are subject to redemption as a whole, or in
part in Authorized Denominations, at any time when title to, or the temporary
use of, all or substantially all of the tangible property of the Borrower used
or useful in the Borrower's business as a water company shall have been taken
under the exercise of the power of eminent domain by any governmental body or by
any person, acting under governmental authority (or a bona fide sale in lieu of
such taking shall have occurred), which redemption shall be within 15 days
following receipt by the Trustee of written notice from the Borrower of such a
taking or sale. The Bonds shall be redeemed under this paragraph (i) if redeemed
during any period during which the Bonds are not subject to optional redemption,
at a redemption price equal to 101% of the principal amount of the Bonds plus
accrued interest to the redemption date and (ii) if redeemed during any period
during which the Bonds are subject to optional redemption, at the optional
redemption price then applicable to the Bonds plus accrued interest to the
redemption date.

 

      Special Optional Redemption. The Bonds (except for Escrow Bonds, which
shall not be subject to this redemption) are subject to redemption at the option
of the Borrower at any time at their principal amounts, without premium, plus
accrued interest to the redemption date as a

<PAGE>  22

whole or in part from excess moneys in the Project Fund established by the
Agreement or as a whole in the event the Project financed by the Bonds suffers
substantial loss or becomes uneconomic, as provided in the Agreement.

 

      If less than all of the outstanding Bonds are to be called for redemption,
the Bonds to be redeemed will be selected by the Trustee by lot or in any
customary manner as determined by the Trustee.

 

      Except as otherwise provided in the cases of a redemption upon
Determination of Taxability or upon a condemnation of the Borrower's principal
assets, in the event this bond is called for redemption, notice will be given by
the Trustee by first-class mail, postage prepaid, not more than 60 nor less than
15 days (30 days if this bond is in the Term Rate Mode or Fixed Rate Mode) prior
to the redemption date to the Registered Owner at its address as shown on the
registration books. Failure to mail notice to the owner of any other bond or any
defect in the notice to such an owner shall not affect the redemption of this
bond.

 

      If this bond is of a denomination in excess of the minimum Authorized
Denomination, portions of the principal amount in the amount of any Authorized
Denomination of this bond may be redeemed; provided that, if the unredeemed
portion of the principal amount would be less than the minimum Authorized
Denomination, that portion shall also be redeemed. If less than all of the
principal amount is to be redeemed, upon surrender of this bond to the Trustee,
there will be issued to the Registered Owner at its option, without charge, a
new bond or bonds for the unredeemed principal amount.

 

      Notice of redemption having been duly given, this bond, or the portion
called for redemption, will become due and payable on the redemption date at the
applicable redemption price and, moneys for the redemption having been deposited
with the Trustee, from and after the date fixed for redemption interest on this
bond (or such portion) will no longer accrue.

 

      Optional Tenders. When this bond is in the Daily Mode or the Weekly Mode,
the Registered Owner may elect to have it, or any portion thereof in an
Authorized Denomination, purchased on any Business Day selected by the Owner (a
"Purchase Date") at a price equal to its principal amount plus accrued interest,
if any, by delivering:

   

      (i)    (A) in the case of the Daily Mode, an irrevocable notice of tender
to the Remarketing Agent by Electronic Means acceptable to the Remarketing Agent
not later than 11:00 a.m., New York City time, on the Purchase Date specified by
the Registered Owner in such notice, and, (B) in the case of the Weekly Mode, to
the Remarketing Agent an irrevocable written notice of tender or an irrevocable
notice of tender by Electronic Means acceptable to the Remarketing Agent,
promptly confirmed in writing to the Trustee, by 4:00 p.m., New York City time,
on a Business Day not less than seven days before the Purchase Date specified by
the Registered Owner in such notice, stating, in each such case, the CUSIP
number, Bond number, the principal amount to be purchased, and the Purchase
Date; and

<PAGE>  23

 

      (ii)    in either case but subject to the provisions of the Book-Entry
System, the Bond (with all necessary endorsements) to the office of the Trustee,
at or before noon, New York City time, on the Purchase Date.

 

      Payment of the Purchase Price shall be made as described above only if the
Bond so delivered conforms in all respects to the description thereof in the
notice of optional tender.

 

      SO LONG AS THE BONDS ARE REGISTERED IN THE NAME OF DTC OR ANY NOMINEE
THEREOF, TO EXERCISE AN OPTIONAL TENDER, A BENEFICIAL OWNER MUST NOTIFY ITS DTC
PARTICIPANT, IF THE REMARKETING AGENT IS NOT SUCH BENEFICIAL OWNER'S DTC
PARTICIPANT, IN ADDITION TO THE REMARKETING AGENT AND THE TRUSTEE, AS THE CASE
MAY BE, OF ITS DECISION TO DEMAND THE PURCHASE OF ITS BONDS AS PROVIDED IN THE
AGREEMENT. BY ACCEPTANCE OF THIS BOND, THE BENEFICIAL OWNER AGREES TO SELL AND
SURRENDER THIS BOND, WITH ALL NECESSARY ENDORSEMENTS, TO THE TRUSTEE AFTER THE
GIVING OF IRREVOCABLE NOTICE OF OPTIONAL TENDER FOR PURCHASE AS DESCRIBED ABOVE.

 

      Mandatory Purchases. This bond must be delivered to the office of the
Trustee for purchase at the Purchase Price specified in the Agreement (which may
include a premium in the case of (iii) below in certain circumstances) at or
before noon, New York City time, on the following dates:

   

      (i)    on October 2, 2006, in the case of the Subseries B Bonds, and
October 1, 2007, in the case of the Subseries C Bonds, and on any new mandatory
purchase date designated as provided by the Agreement with respect to Escrow
Bonds (each, an "Escrow Mandatory Purchase Date");

     

      (ii)    if the Bond is in the Commercial Paper Mode, on the day next
succeeding the last day of the current Interest Period for such Bond;

     

      (iii)    on any date that the Mode of the Bond is changed; and

     

      (iv)    if the Bond is in the Term Rate Mode, on the day next succeeding
the last day of the current Interest Period for such Bond.

   

      BY ACCEPTANCE OF THIS BOND, THE REGISTERED OWNER AGREES TO TENDER THIS
BOND FOR PURCHASE ON ANY DATE (THE "MANDATORY PURCHASE DATE") DESCRIBED ABOVE
AND ACKNOWLEDGES THAT INTEREST WILL CEASE TO ACCRUE ON THE BOND ON SUCH
MANDATORY PURCHASE DATE, PROVIDED THAT PROCEEDS TRANSFERRED FROM THE ESCROW
AGREEMENT OR REMARKETING PROCEEDS (OR OTHER FUNDS IF ALLOWED UNDER THE
AGREEMENT) SUFFICIENT FOR SUCH PURCHASE ARE ON DEPOSIT WITH THE TRUSTEE ON SUCH
MANDATORY PURCHASE DATE.

 

      Payment of Purchase Price. The Purchase Price of a Bond delivered for
purchase as described above (with all necessary endorsements) will be paid by
the Trustee by wire transfer of immediately available funds by the close of
business on the applicable purchase date. THE

<PAGE>  24

PURCHASE PRICE OF BONDS MUST BE MADE WITH BOND PROCEEDS AND OTHER FUNDS (AND
INVESTMENT EARNINGS THEREON) ON DEPOSIT UNDER THE ESCROW AGREEMENT OR
REMARKETING PROCEEDS, OR AS OTHERWISE PROVIDED IN THE AGREEMENT. IN THE EVENT
THAT REMARKETING PROCEEDS ARE NOT AVAILABLE WHEN REQUIRED, THE AGREEMENT
GENERALLY PROVIDES THAT THE BONDS WILL REMAIN OUTSTANDING IN THEIR CURRENT MODE
AT INTEREST RATES DESCRIBED IN THE AGREEMENT. SEE THE AGREEMENT FOR A COMPLETE
DESCRIPTION OF THE CONSEQUENCES OF A FAILED REMARKETING.

 

      Delivery Address. Notices in respect of optional tenders must be delivered
to the Remarketing Agent and, if this bond is in a Weekly Mode, to the Trustee
at the notice addresses specified in the Agreement. Bonds tendered for optional
or mandatory purchase must be delivered to the Trustee at the address provided
in the Agreement, subject to the provisions of the Book-Entry System.

 

      This bond is transferable by the Registered Owner, in person or by its
attorney duly authorized in writing, at the designated corporate trust office of
the Trustee, upon surrender of this bond to the Trustee for cancellation. Upon
the transfer, a new bond or bonds of the same aggregate principal amount in
Authorized Denominations will be issued to the transferee at the same office. No
transfer will be effective unless represented by such surrender and reissue. The
Authority has established the Book-Entry System of registration for the Bonds,
pursuant to which it will deliver a single bond certificate for each maturity of
each subseries of the Bonds to The Depository Trust Company ("DTC"), as
securities depository. Except as specifically provided otherwise in the
Agreement, DTC, or its nominee, will be the Registered Owner of this bond. By
acceptance of a confirmation of purchase and/or delivery of transfer, the
Beneficial Owner (if any) of this bond shall be deemed to have agreed to this
arrangement. If DTC (or its nominee) is the Registered Owner of this bond, it
shall be treated as the owner of it for all purposes. This bond may also be
exchanged at the corporate trust office of the Trustee for a new bond or bonds
of the same aggregate principal amount in Authorized Denominations without
transfer to a new registered owner. Exchanges and transfers will be without
expense to the owner except for applicable taxes or other governmental charges,
if any. The Trustee will not be required to make an exchange or transfer of this
bond during the 45 days preceding any date fixed for redemption if this bond (or
any part thereof) is eligible to be selected or has been selected for
redemption.

 

      The Bonds are issuable only in fully registered form in Authorized
Denominations as defined by the Agreement.

 

      The Authority and the Trustee may treat the Registered Owner as the
absolute owner of this bond for all purposes, notwithstanding any notice to the
contrary.

 

      No director, officer, employee or agent of the Authority nor any person
executing this bond shall be personally liable, either jointly or severally,
hereon or be subject to any personal liability or accountability by reason of
the issuance hereof.

<PAGE>  25

      This bond shall not be valid until the certificate of authentication
hereon shall have been signed by the Trustee.

 

      IN WITNESS WHEREOF, the Business Finance Authority of the State of
New Hampshire has caused its seal to be affixed hereto and this bond to be
signed by its authorized officers.

 

Dated:




--------------------------------------------------------------------------------

 

BUSINESS FINANCE AUTHORITY
OF THE STATE OF NEW HAMPSHIRE

   

(Seal)

By

     



--------------------------------------------------------------------------------

   

Chairman

       

By

     



--------------------------------------------------------------------------------

   

Executive Director

     

CERTIFICATE OF TRUSTEE

 

      This bond is one of the Bonds described in the Master Agreement.

   

THE BANK OF NEW YORK TRUST COMPANY, N.A., Trustee

     

By

     



--------------------------------------------------------------------------------

   

Authorized Officer

     

Date of Registration:

         

ASSIGNMENT

 

      For value received the undersigned sells, assigns and transfers this bond
to

 



--------------------------------------------------------------------------------

(Name and Address of Assignee)

 



--------------------------------------------------------------------------------

 

Social Security or Other Identifying Number of Assignee

     

and irrevocably appoints _________________ attorney-in-fact to transfer it on
the books kept for registration of the bond, with full power of substitution.

<PAGE>  26

 



--------------------------------------------------------------------------------

 

NOTE:

The signature to this assignment must correspond with the name as written on the
face of the bond without alteration or enlargement or other change.

   

Date:

     

Signature Guaranteed:

     



--------------------------------------------------------------------------------

 

Participant in a Recognized
Signature Guarantee Medallion Program

     

By

     



--------------------------------------------------------------------------------

   

Authorized Signature

 

<PAGE>  27

STATEMENT OF INSURANCE

 

      Financial Guaranty Insurance Policy No. 24656BE (the "Policy") with
respect to payments due for principal of and interest on this bond has been
issued by Ambac Assurance Corporation ("Ambac Assurance"). The Policy has been
delivered to The Bank of New York, New York, New York, as the Insurance Trustee
under said Policy and will be held by such Insurance Trustee or any successor
insurance trustee. The Policy is on file and available for inspection at the
principal office of the Insurance Trustee and a copy thereof may be secured from
Ambac Assurance or the Insurance Trustee. All payments required to be made under
the Policy shall be made in accordance with the provisions thereof. The owner of
this bond acknowledges and consents to the subrogation rights of Ambac Assurance
as more fully set forth in the Policy.

 

[END OF BOND FORM]

 

      Section 3.02.  Bond Fund.

     

      (a)    Establishment and Purpose. A Bond Fund is hereby established with
the Trustee, and therein a Subaccount for each subseries of the Bonds. Moneys
shall be deposited in the Bond Fund as provided in this Agreement. The moneys in
the Bond Fund and any investments held as part of such Fund shall be held in
trust and, except as otherwise provided, shall be applied by the Trustee solely
to the payment of the principal of and interest on the Bonds and to the charges
and disbursements of the Trustee and the Authority in accordance with this
Agreement. When moneys in the Bond Fund are to be applied to the payment of the
Bonds, such moneys shall be transferred by the Trustee to itself for the account
of the Authority and shall then be so applied.

     

      (b)    Excess in Bond Fund. If at any time the amount in the Bond Fund
exceeds the amount necessary to pay or redeem the Bonds in full, and all amounts
owing or to be owing to the Trustee, the Authority, the Escrow Agent and the
Bondowners under this Agreement have been paid or provided for to the
satisfaction of the Trustee, the Authority, the Escrow Agent and the Bondowners,
as the case may be, the excess, in the case of a subseries of Bonds the proceeds
of which the Authority has loaned to the Borrower, shall be paid to the
Borrower, and, in other cases, shall be paid to the Authority.

     

      (c)    Unclaimed Moneys. Except as may otherwise be required by applicable
law, in case any moneys deposited with the Trustee for the payment of the
principal of, or interest on, any Bond remain unclaimed for three years after
such principal or interest has become due and payable, the Trustee, in the case
of a subseries of Bonds the proceeds of which the Authority has loaned to the
Borrower, may and upon receipt of a request of the Borrower will pay over to the
Borrower the amount so deposited and thereupon the Trustee and the Authority
shall be released from any further liability with respect to the payment of
principal or interest and the owner of such Bond shall be entitled (subject to
any applicable statute of limitations) to look only to the Borrower as an
unsecured creditor for the payment thereof.

<PAGE>  28

      Section 3.03.  Application of Moneys. If available moneys are not
sufficient on any day to pay all principal and interest on the Bonds then due or
overdue, they shall, after payment of all other amounts owing to the Trustee and
the Authority under this Agreement, be applied first to the payment of interest,
including interest on overdue principal, in the order in which the same became
due and second to the payment of principal without regard to the order in which
the same became due, in each case pro rata among Bondowners. Whenever moneys are
to be applied by the Trustee pursuant to this Section, such moneys shall be
applied by the Trustee at such times, and from time to time, as the Trustee in
its discretion shall determine, having due regard to the amount of such moneys
available for application and the likelihood of additional moneys becoming
available for such application in the future. Whenever the Trustee shall
exercise such discretion it shall fix the date (which shall be the first day of
a month unless the Trustee shall deem another date more suitable) upon which
such application is to be made, and upon such date interest on the amounts of
principal paid on such date shall cease to accrue. The Trustee shall give such
notice as it may deem appropriate of the fixing of any such date. When only
interest or a portion of the principal is to be paid on an overdue Bond, the
Trustee may require presentation of the Bond for endorsement of the payment.

 

      Section 3.04.  Payments by the Escrow Agent and the Borrower.

   

      (a)    Debt Service and Purchase Price Payments.

       

      (i)    While the proceeds of a subseries are on deposit under the Escrow
Agreement, the Escrow Agent, on or before each date specified by the Escrow
Agreement, will pay to the Trustee for deposit in the related Subaccount of the
Bond Fund the amount specified by the Escrow Agreement. The Borrower shall have
no obligation with respect to the sufficiency or timeliness of such payments by
the Escrow Agent.

         

      (ii)    From and after the effective date of the Loan Request Certificate
relating to the subseries of the Bonds, the Borrower will pay to the Trustee for
deposit in the related Subaccount of the Bond Fund at least two Business Days
before each date on which any payment of principal of and interest on the Bonds
shall become due, whether at maturity, upon redemption, upon acceleration or
otherwise, an amount in funds available on such Bond payment date equal to the
payment then coming due less the amount, if any, then in the Bond Fund and
available to pay the same. At any time when any principal of the Bonds is
overdue, the Borrower shall also have a continuing obligation to pay to the
Trustee for deposit in the Bond Fund an amount equal to interest on the overdue
principal, but the payments required under this Section shall not otherwise bear
interest. The Borrower may make payments to the Bond Fund earlier than required
by this Section, but such payments shall not affect the accrual of interest
except to the extent that Bonds are prepaid. If at any time there are
insufficient funds to pay or prepay principal of and interest on the Bonds when
due, the Borrower shall supply the deficiency.

         

      (iii)    On the Escrow Mandatory Purchase Date with respect to a subseries
of Bonds and under the circumstances described by Section 3.01(c)(iii),

<PAGE>  29

   

the Escrow Agent will make the transfer to the Trustee required by
Section 3.01(c)(iii) or Section 3.01(c)(iv)(3) in respect of the Purchase Price
of such subseries. The Borrower shall have no obligation with respect to the
sufficiency or timeliness of such payments by the Escrow Agent.

         

      (iv)    Not later than 1:30 p.m. on each Purchase Date (not including an
Escrow Mandatory Purchase Date described by clause 3.04(a)(iii) above), the
Borrower will pay to the Trustee for payment of the Purchase Price of the Bonds
of a subseries the amount, if any, that, when added to the moneys on deposit in
the related subaccount of the Remarketing Proceeds Account pursuant to
Section 3.10(b) of Exhibit A will be sufficient timely to pay the Purchase Price
of the Bonds tendered for purchase on such Purchase Date as provided by
Section 3.06 of Exhibit A.

       

      (b)    Additional Payments. In addition to the payments required under
Section 3.04(a)(ii) and (iv), the Borrower will pay to the Trustee, the
Authority and the Bondowners when due all amounts owing to them respectively
under this Agreement, including without limitation in the case of the Authority,
the Authority's Service Charge and all other amounts which the Authority is
entitled to receive hereunder as reimbursement or indemnity.

     

      Section 3.05.  Unconditional Obligation. The obligations of the Borrower
hereunder, including the obligation of the Borrower to make all payments
required of it under Section 3.04(a)(ii) and (iv), shall be unconditional and
shall be binding and enforceable in all circumstances whatsoever as provided in
the Act and shall not be subject to setoff, recoupment or counterclaim. As more
fully provided by Section 3.01(a)(ii)(2), the payments required to be made with
respect to Escrow Bonds under Section 3.04(a)(i) and Section 3.04(a)(iii) shall
be nonrecourse to the Borrower and the Borrower shall have no obligation with
respect thereto. The Borrower shall be obligated to make the payments required
of it under Section 3.04(a)(ii) and (iv) whether or not the Project has come
into existence or become functional and whether or not the Project has ceased to
exist or to be functional to any extent and from any cause whatsoever. The
Borrower shall be obligated to make such payments regardless of whether the
Borrower is in possession or is entitled to be in possession of the Project or
any part thereof.

 

      Section 3.06.  Redemption of the Bonds. The Bonds shall be subject to
redemption prior to maturity under the circumstances, in the manner and subject
to the conditions provided in this Section and in the form of Bonds. Whenever
Bonds are called for redemption, the accrued interest thereon shall become due
on the redemption date. Transfers and payments for the purpose of redeeming
Bonds under this Agreement shall be made on behalf of the Authority, and the
Authority hereby consents to any redemption of Bonds in accordance herewith. If
less than all of the Bonds are to be redeemed, the Bonds to be redeemed shall be
selected by the Trustee by lot or in any customary manner as determined by the
Trustee. For this purpose each minimum Authorized Denomination of a Bond shall
be treated as a separate Bond.

   

      (a)    Redemption Upon Certain Deposits Into Bond Fund. If moneys are
transferred to the Bond Fund pursuant to Section 4.03, the same shall be used to
the maximum extent possible to redeem Bonds in Authorized Denominations on the
earliest

<PAGE>  30

 

date permitted by the notice requirements of subsection (e) at their principal
amounts, without premium, plus accrued interest to the redemption date without
regard to Section 3.03; provided, however, that if the aggregate amount of such
moneys to be so applied at any one time is less than the applicable minimum
Authorized Denomination, such moneys (as well as amounts in excess of such
minimum) shall be applied on the next Interest Payment Date to the payment of
principal or interest on the Bonds then coming due. Any moneys held in the Bond
Fund for redemption under this subsection shall be invested at a yield (as
defined in IRC Section 148(f)) at or below the yield on the Bonds.

     

      (b)    Redemption Upon Determination of Taxability. The Bonds shall be
redeemed as a whole within 15 days following receipt by the Trustee of written
notice of the occurrence of a Determination of Taxability, at a redemption price
equal to 100% of their principal amounts plus accrued interest to the redemption
date.

     

      (c)    Redemption Upon Condemnation of Principal Assets. The Bonds (except
for Escrow Bonds, if any, which shall not be subject to this redemption) are
subject to redemption as a whole, or in part in Authorized Denominations, within
15 days following receipt by the Trustee of written notice from the Borrower
that title to, or the temporary use of, all or substantially all of the Project,
or any substantial part of the Capital Properties (as defined in Section 5.02
hereof) of the Borrower, has been taken under the exercise of the power of
eminent domain by any governmental body or by any person, acting under
governmental authority (or a bona fide sale in lieu of such taking has
occurred). In such event, the Bonds shall be redeemed (i) if redeemed during any
period during which the Bonds are not subject to optional redemption, at a
redemption price equal to 101% of the principal amount of the Bonds plus accrued
interest to the redemption date and (ii) if redeemed during any period during
which the Bonds are subject to optional redemption, at the optional redemption
price then applicable to the Bonds plus accrued interest to the redemption date.

     

      (d)    Optional Redemption. The Escrow Bonds are not subject to optional
redemption. The Bonds other than the Escrow Bonds are subject to redemption at
the option of the Borrower as follows:

       

      (i)    Optional Redemption of Commercial Paper Bonds. Bonds of a subseries
in the Commercial Paper Mode are not subject to optional redemption prior to
their respective Mandatory Purchase Dates pursuant to Section 3.02 hereof. Bonds
of a subseries in the Commercial Paper Mode are subject to optional redemption
at the written direction of the Borrower in whole, or in part in Authorized
Denominations, on their respective Mandatory Purchase Dates (i.e., the day next
succeeding the last day of their respective current Interest Periods) at a
redemption price equal to 100% of the principal amount thereof to be redeemed.

         

      (ii)    Optional Redemption of Bonds in the Daily Mode or the Weekly Mode.
Bonds of a subseries in the Daily Mode or the Weekly Mode are subject to
optional redemption at the written direction of the Borrower, in whole, or in
part in Authorized Denominations, on any date, at a redemption price equal to
100% of the principal amount thereof to be redeemed, plus accrued and unpaid
interest, if any, to the redemption date.

<PAGE>  31

   

      (iii)    Optional Redemption of Bonds in the Auction Mode. Bonds of a
subseries in the Auction Mode are subject to optional redemption at the written
direction of the Borrower, in whole, or in part in Authorized Denominations, on
the Business Day immediately following the end of an Auction Period, at a
redemption price equal to 100% of the principal amount thereof to be redeemed,
plus accrued and unpaid interest, if any, to the redemption date.

         

      (iv)    Optional Redemption of Bonds in the Term Rate Mode or the Fixed
Rate Mode. The Subseries A Bonds in the Fixed Rate Mode are subject to optional
redemption, at the written direction of the Borrower, in whole, or in part in
Authorized Denominations, on any date on or after October 1, 2015, at a
redemption price equal to 100% of the principal amount thereof to be redeemed,
plus accrued and unpaid interest, if any, to the redemption date. The
Subseries B Bonds and the Subseries C Bonds, if converted to a different Term
Rate Mode or to the Fixed Rate Mode, are subject to optional redemption at the
written direction of the Borrower in whole, or in part in Authorized
Denominations, on any date, at the times (measured from the Mode Change Date),
and at the redemption prices set forth below, plus accrued and unpaid interest,
if any, to the redemption date:

         

Length of Term Rate
Mode or Fixed Rate Mode

 


Redemption Dates and Prices

             

Greater than 10 years

 

At any time on or after the eighth anniversary of the Mode Change Date at 101%
declining 1% annually to 100%

             

Greater than seven years and less than or equal to 10 years

 

At any time on or after the fifth anniversary of the Mode Change Date at 101%
declining 1% annually to 100%

             

Greater than five years and less than or equal to seven years

 

At any time on or after the fifth anniversary of the Mode Change Date at 100%

             

Equal to or less than five years

 

Not redeemable

           

      The Borrower, in connection with a change to a Term Rate Mode or a Fixed
Rate Mode, may specify in the notice required by Section 2.07(a)(i) or
Section 2.08(c)(ii) of Exhibit A with respect to the Term Rate Mode or by
Section 2.07(b) or Section 2.08(d)(ii) of Exhibit A with respect to the Fixed
Rate Mode redemption prices and periods other than those set forth above for
Bonds not then called for redemption; provided, however, that such notice shall
be accompanied by a Favorable Opinion of Bond Counsel addressed to the
Authority, the Trustee, and the Remarketing Agent.

<PAGE>  32

 

      (e)    Special Redemption. The Bonds (except for the Escrow Bonds, if any,
which shall not be subject to this redemption) are subject to special redemption
at the written direction of the Borrower as a whole at any time at their
principal amounts plus accrued interest to the redemption date following the
occurrence of any of the following events:

       

      (i)    the Project shall have been damaged or destroyed to such extent
that, in the Borrower's judgment, (A) it cannot be reasonably restored within a
period of 12 months to substantially the same condition existing immediately
preceding such damage or destruction, (B) the normal operations of the Project
will thereby be prevented for a period of 12 months or more, or (C) the cost of
restoration thereof would exceed by $100,000 the net proceeds of insurance
carried thereon, plus amounts deductible under such insurance; or

         

      (ii)    any federal, state or local body exercising governmental or
judicial authority shall have taken any action which results in unreasonable
burdens or excessive liabilities, including without limitation taxes not
presently levied, with respect to the Project or the ownership or operation
thereof which in the Borrower's judgment render the Project impractical or
uneconomic or if, in each case, as a result the Project is rendered unusable by
the Borrower or is abandoned by the Borrower.

       

      (f)    Notice of Redemption. To cause Bonds to be redeemed pursuant to
Section 3.06(a), (b), (c), (d) or (e), the Borrower shall furnish to the Trustee
and the Authority a written direction specifying the principal amount of Bonds
to be redeemed (if all Bonds are not required to be redeemed) and an appropriate
redemption date which allows the Trustee sufficient time to provide the
Bondholders with any required notice (and, in the case of a redemption pursuant
to Section 3.06(e), certifying as to the occurrence of the applicable event
described in Section 3.06(e) on which such redemption is based). Such notice
shall be given to the Trustee not less than five Business Days prior to the date
notice of redemption must be given by the Trustee to the Owners of the Bonds to
be redeemed as provided in the next succeeding paragraph (unless the Borrower
and the Trustee shall agree to a shorter period).

     

      Except as otherwise provided herein, notice of redemption shall be given
by mail by the Trustee to the Authority, the Remarketing Agent, the Auction
Agent and the Owners of any Bonds of a subseries designated for redemption in
whole or in part at the addresses shown on the registration books not less than
15 days (30 days if the Bonds of such subseries to be redeemed are in the Term
Rate Mode or the Fixed Rate Mode), nor more than 60 days prior to the redemption
date.

     

      When Bonds are to be redeemed, the Trustee shall give notice as provided
in the form of Bond in the name of the Authority. Each notice of redemption
shall state the redemption date, the redemption price, the place of redemption
and manner of payment, the principal amount, the subseries of Bonds and, if less
than all of the Bonds of a subseries are to be redeemed, the distinctive numbers
(including CUSIP numbers) of the Bonds of the subseries to be redeemed, and that
on said date there will become due and

<PAGE>  33

 

payable on each of said Bonds the principal amount thereof to be redeemed,
interest accrued thereon to the redemption date and the premium, if any, thereon
(such premium to be specified) and that thereafter interest ceases to accrue and
that the holders of said Bonds shall cease to be entitled to any lien, benefit
or security hereunder.

   

      Section 3.07.  Purchase of Bonds in Lieu of Redemption. When Bonds are
called for redemption pursuant to Section 3.06(d)(i), (ii), (iii) or (iv), or,
but only with the prior written approval of the Bond Insurer, Section 3.06(c),
the Borrower may purchase some of or all of the Bonds called for redemption if
it (or the Remarketing Agent) gives a written notice by Electronic Means to the
Trustee, the Remarketing Agent and the Auction Agent, if applicable, not later
than the day before the redemption date that it wishes to purchase the Bonds,
the principal amount of which is specified in the notice at a Purchase Price
equal to the redemption price, and furnishes the Trustee sufficient remarketing
proceeds (or as otherwise permitted in Exhibit A) in sufficient time for the
Trustee to make the purchase on the redemption date. The Trustee will purchase
the Bonds pursuant to this Section only as provided in Exhibit A. Any such
purchase of Bonds by the Borrower shall not be deemed to be a payment or
redemption of the Bonds or any portion thereof and such purchase shall not
operate to extinguish or discharge the indebtedness evidenced by such Bonds.

 

      Section 3.08.  Investment of Moneys in Funds.

   

      (a)    Investment. The proceeds of the Subseries B Bonds and the
Subseries C Bonds shall be invested as provided by the Escrow Agreement and
Section 3.01(a)(ii)(2) until the respective Escrow Mandatory Purchase Dates,
which escrow investments are hereby determined to be Permitted Investments.
Pending their use under this Agreement, moneys in the Bond Fund and Project
Fund, including the proceeds of the Subseries A Bonds deposited in the Bond Fund
and Project Fund on the Issue Date and the proceeds of the Subseries B Bonds and
Subseries C Bonds deposited in the Project Fund on the respective Escrow
Mandatory Purchase Dates, shall be invested by the Trustee, upon the written
direction of the Borrower, in one or more Permitted Investments described in
subsection (b), with maturities or subject to redemption or put at the option of
the Trustee at or before the time when such moneys are required to be available
if no Event of Default known to the Trustee then exists. If an Event of Default
known to the Trustee exists, the Trustee may, but shall be under no obligation
to make any such investment, but its holding and investment of such moneys shall
be subject to such actual or imputed yield restrictions as Bond Counsel may
determine are necessary to preserve the exemption of interest on the Bonds from
federal income taxation. Any interest realized on, and any profit realized upon
the sale or other disposition of, investments in the Bond Fund and the Project
Fund shall be credited to the Bond Fund or the Project Fund, as the case may be,
and any loss shall be charged thereto. The Trustee shall have no liability for
any loss on any such investment made pursuant to direction of the Borrower as
provided above, and shall be under no duty to invest funds held hereunder in the
absence of such written investment instructions from the Borrower as provided
above.

<PAGE>  34

 

      (b)    Permitted Investments. Permitted Investments are (in addition to
the escrow investment as provided by clause (a) of this Section):

       

      (i)    obligations issued or guaranteed by the United States;

         

      (ii)    dollar-denominated certificates of deposit of, banker's
acceptances drawn on and accepted by and interest-bearing deposit accounts of a
bank or trust company organized in the United States which has a rating on its
short-term certificates of deposit on the date of purchase of "A-1" or "A-1+" by
Standard & Poor's Ratings Group ("S&P") and "P-1" by Moody's Investors Services,
Inc. ("Moody's") and which mature within 360 days of their date of purchase;

         

      (iii)    investment agreements, repurchase agreements or other forms of
investment approved in writing by the Bond Insurer;

         

      (iv)    commercial paper rated at least "A-1+" by S&P and "P-1" by Moody's
at the time of the acquisition thereof and maturing within 270 days after the
acquisition thereof; and

         

      (v)    shares of any so-called money market fund that rated "AAAm" or
"AAAm-G" or better by S&P;

         

provided, however, that permitted investments shall not include the following
investments except to the extent that the Trustee is advised by Bond Counsel
that such investment would not result in a "prohibited payment," as defined in
applicable regulations under Section 103(c)(6) of the Internal Revenue Code of
1954 or other applicable regulations:

           

      (A)    obligations issued or guaranteed by the United States or any agency
of the United States, certificates of deposit and banker's acceptances, in each
case with yields lower than the yield available on comparable obligations
offered by the United States Treasury;

             

      (B)    interest-bearing bank accounts exceeding an aggregate amount of
$25,000 at any time, taking into account all funds invested under this
Agreement; and

             

      (C)    repurchase agreements and shares of any money market fund which has
more than 10% of its assets invested in repurchase agreements.

       

      Any investment may be purchased from or through the Trustee (or any of its
affiliates) or any Bondowner or any affiliate of any of them.

 

      Section 3.09.  Tax-exempt Status of Bonds. The Borrower will perform its
obligations and agreements contained in the Tax Regulatory Agreement as if they
were set forth herein. The Authority will cooperate with the Bondowners to the
extent deemed necessary or permitted by

<PAGE>  35

law in the opinion of Bond Counsel to the Authority in order to preserve the
tax-exempt status of the Bonds.

 

      Section 3.10.  Rebate. A Rebate Fund (and therein a "Rebate Income
Account" and a "Rebate Principal Account") is hereby established with the
Trustee for the account of the Borrower. The Borrower covenants to pay when due
any rebate due to the United States under IRC Section 148(f) in accordance with
the requirements set out by the Tax Regulatory Agreement. The Trustee shall not
be responsible for compliance by the Borrower with the requirements of IRC
Section 148(f).

 

      Section 3.11.  Bond Insurance Payment Procedures. As long as the Bond
Insurance Policy shall be in full force and effect, the Borrower, the Trustee
and any Paying Agent agree to comply with the following provisions:

 



      (a)    At least one day prior to any date on which principal or interest
is due on the Bonds the Trustee will determine whether there will be sufficient
funds in the Bond Fund to pay the principal of or interest on the Bonds on such
date. If the Trustee determines that there will be insufficient funds in such
Fund, the Trustee shall so notify the Bond Insurer. Such notice shall specify
the amount of the anticipated deficiency, the Bonds to which such deficiency is
applicable and whether such Bonds will be deficient as to principal or interest,
or both. If the Trustee has not so notified the Bond Insurer at least one day
prior to a payment date, the Bond Insurer will make payments of principal or
interest due on the Bonds on or before the first day next following the date on
which the Bond Insurer shall have received notice of nonpayment from the
Trustee.

     

      (b)    The Trustee or Paying Agent shall, after giving notice to the Bond
Insurer as provided in (a) above, make available to the Bond Insurer and, at its
direction, to The Bank of New York Trust Company, as insurance trustee for the
Bond Insurer or any successor insurance trustee (the "Insurance Trustee"), the
registration books maintained by the Trustee or Paying Agent, and the Trustee
and the Authority will provide all records relating to the funds maintained
under this Agreement.

     

      (c)    The Trustee or Paying Agent shall provide the Bond Insurer and the
Insurance Trustee with a list of registered owners of Bonds entitled to receive
principal or interest payments from the Bond Insurer under the terms of the Bond
Insurance Policy and shall make arrangements with the Insurance Trustee (i) to
mail checks or drafts to the registered owners of Bonds entitled to receive full
or partial interest payments from the Bond Insurer and (ii) to pay principal
upon Bonds surrendered to the Insurance Trustee by the registered owners of
Bonds entitled to receive full or partial principal payments from the Bond
Insurer.

     

      (d)    The Trustee shall, at the time of notice to the Bond Insurer
pursuant to (a) above, notify registered owners of Bonds entitled to receive the
payment of principal or interest thereon from the Bond Insurer (i) as to the
fact of such entitlement, (ii) that the Bond Insurer will remit to them all or a
part of the interest payments next coming due upon proof of Bondholder
entitlement to interest payments and delivery to the Insurance Trustee, in form
satisfactory to the Insurance Trustee, of an appropriate assignment of the

<PAGE>  36

 

registered owner's right to payment, (iii) that should they be entitled to
receive full payment of principal from the Bond Insurer, they must surrender
their Bonds (along with an appropriate instrument of assignment in form
satisfactory to the Insurance Trustee to permit ownership of such Bonds to be
registered in the name of the Bond Insurer) for payment to the Insurance
Trustee, and not the Trustee or Paying Agent, and (iv) that should they be
entitled to receive partial payment of principal from the Bond Insurer, they
must surrender their Bonds for payment thereon first to the Trustee or Paying
Agent, who shall note on such Bonds the portion of the principal paid by the
Trustee or Paying Agent, and then, along with an appropriate instrument of
assignment in form satisfactory to the Insurance Trustee, to the Insurance
Trustee, which will then pay the unpaid portion of principal.

     

      (e)    In the event that the Trustee or Paying Agent has notice that any
payment of principal of or interest on a Bond which has become due for payment
and which is made to a Bondowner has been deemed a preferential transfer and
theretofore recovered from its registered owner pursuant to the United States
Bankruptcy Code by a trustee in bankruptcy in accordance with the final,
nonappealable order of a court having competent jurisdiction, the Trustee shall,
at the time the Bond Insurer is notified pursuant to (a) above, notify all
registered owners that in the event that any registered owner's payment is so
recovered, such registered owner will be entitled to payment from the Bond
Insurer to the extent of such recovery if sufficient funds are not otherwise
available, and the Trustee or Paying Agent shall furnish to the Bond Insurer its
records evidencing the payments of principal of and interest on the Bonds which
have been made by the Trustee or Paying Agent and subsequently recovered from
registered owners and the dates on which such payments were made.

     

      (f)    In addition to those rights granted the Bond Insurer under this
Agreement, the Bond Insurer shall, to the extent it makes payment of principal
of or interest on Bonds, become subrogated to the rights of the recipients of
such payments in accordance with the terms of the Bond Insurance Policy, and to
evidence such subrogation (i) in the case of subrogation as to claims for
past-due interest, the Trustee or Paying Agent, if any, shall note the Bond
Insurer's rights as subrogee on the registration books maintained by the Trustee
or Paying Agent upon receipt from the Bond Insurer of proof of the payment of
interest thereon to the registered owners of the Bonds, and (ii) in the case of
subrogation as to claims for past-due principal, the Trustee or Paying Agent
shall note the Bond Insurer's rights as subrogee on the registration books
maintained by the Trustee or Paying Agent upon surrender of the Bonds by the
registered owners thereof together with proof of the payment of principal
thereof.

   

      Section 3.12.  Rights of Bond Insurer.

     

      (a)    Notwithstanding Section 6.03, for so long as the Bond Insurance
Policy shall be in full force and effect, the Bonds shall not be subject to
acceleration upon the occurrence of an Event of Default without the prior
written consent of the Bond Insurer.

     

      (b)    For so long as the Bond Insurance Policy shall be in full force and
effect, the Trustee shall promptly give notice to the Bond Insurer at its
address as specified in

<PAGE>  37

 

this Section of the occurrence of any Event of Default as defined in
Section 6.01 of which it has knowledge or the occurrence of any event of which
it has knowledge which, with the passage of time, would become an Event of
Default.

     

      (c)    To the extent that this Agreement confers upon or gives or grants
to the Bond Insurer any right, remedy or claim under or by reason of this
Agreement, the Bond Insurer is hereby explicitly recognized as being a
third-party beneficiary hereunder and may enforce any such right, remedy or
claim conferred, given or granted hereunder. Nothing in this Agreement expressed
or implied is intended or shall be construed to confer upon, or to give or grant
to, any person or entity, other than the Authority, the Borrower, the Trustee,
the Bond Insurer, the Paying Agent and the registered owners of the Bonds, any
right, remedy or claim under or by reason of this Agreement or any covenant,
condition or stipulation hereof, and all covenants, stipulations, promises and
agreements in this Agreement contained by and on behalf of the Authority or the
Borrower shall be for the sole and exclusive benefit of the Authority, the
Borrower, the Trustee, the Bond Insurer, the Paying Agent and the registered
owners of the Bonds.

     

      (d)    Any provision of this Agreement expressly recognizing or granting
rights in or to the Bond Insurer may not be amended in any manner which affects
the rights of the Bond Insurer hereunder without the prior written consent of
the Bond Insurer.

     

      (e)    The Trustee or Paying Agent may be removed at any time, at the
request of the Bond Insurer, for any breach of the trust set forth herein. The
Bond Insurer shall receive prior written notice of any Trustee or Paying Agent
resignation. Any successor Paying Agent, if applicable, shall not be appointed
unless the Bond Insurer approves such successor in writing. Notwithstanding any
other provision of this Agreement, no removal, resignation or termination of the
Trustee or Paying Agent shall take effect until a successor, acceptable to the
Bond Insurer, shall be appointed. The Bond Insurer's consent shall be required
for removal of the Trustee or Paying Agent and selection and appointment of any
successor trustee or paying agent.

     

      (f)    For as long as the Bond Insurance Policy shall be in full force and
effect, the registration books maintained by the Trustee or Paying Agent shall
be available at any reasonable time to the Bond Insurer and its designated agent
for inspection and copying.

     

      (g)    Notwithstanding anything in this Agreement to the contrary, for so
long as the Bond Insurance Policy shall be in full force and effect and provided
that the Bond Insurer shall not have defaulted on its obligations under the Bond
Insurance Policy, (i) the Bond Insurer shall be deemed to be the sole owner of
all Bonds, for all purposes of Article VI, Section 7.01(d) and Section 8.02(b)
of this Agreement, (ii) the Bond Insurer shall be entitled to control and direct
the enforcement of all rights and remedies granted to the Trustee, and (iii) the
Bond Insurer shall be deemed to be the sole owner of all Bonds at all times for
the purpose of giving consent when consent of the Bondowners is required by this
Agreement, other than for the purpose of making amendments which, pursuant to
Section 10.01 of this Agreement, require the consent of the individual owners of
each Bond which would be affected by such change.

<PAGE>  38

 

      (h)    Any reorganization or liquidation plan with respect to the Borrower
must be acceptable to the Bond Insurer. In the event of any reorganization or
liquidation, the Bond Insurer shall have the right to vote on behalf of all
Bondowners absent a default by the Bond Insurer under the Bond Insurance Policy.

     

      (i)    The provisions contained in this Section and the Bond Insurer's
rights to consents, approvals and waivers, but not its rights to receive
notices, shall be suspended during the continuation of any of the following:
(i) a Bond Insurer Event of Insolvency, except to the extent of payments made by
the Bond Insurer under the Bond Insurance Policy which are not voidable
preferences; or (ii) continuing failure of the Bond Insurer to pay in accordance
with the Bond Insurance Policy.

     

      (j)    The Trustee shall not take the Bond Insurance Policy into account
when determining whether the Bondowners are adversely affected or benefited by
actions taken under this Agreement.

     

      (k)    The Bond Insurer shall be furnished with information or given
notice, addressed to it at Ambac Assurance Corporation, One State Street Plaza,
New York, New York 10004 (Attention: Surveillance Department-Utilities), or such
other address as it shall have furnished to the person giving notice, as
follows:

       

      (i)    The Borrower shall furnish:

           

      (A)    as soon as practicable after the filing thereof, a copy of any
annual or quarterly financial statement of the Borrower and a copy of any annual
audit and annual report of the Borrower; and

             

      (B)    such additional information it may reasonably request.

           

      (ii)    The Trustee shall notify the Bond Insurer of any failure of the
Borrower to provide notices, certificates and other information required to be
provided by the Borrower hereunder, and shall furnish to the Bond Insurer a copy
of any notice to be given to the registered owners of the Bonds, including,
without limitation, notice of any redemption of or defeasance of the Bonds, any
Mode Change Notice and any certificate rendered pursuant to this Agreement
relating to the security for the Bonds.

         

      (iii)    The Borrower will permit the Bond Insurer to discuss the affairs,
finances and accounts of the Borrower or any information the Bond Insurer may
reasonably request regarding the security for the Bonds with appropriate
officers of the Borrower. The Trustee, the Authority or the Borrower, as
appropriate, will permit the Bond Insurer to have access to the Project and have
access to and to make copies of all books and records in their respective
control relating to the Bonds at any reasonable time.

         

      (iv)    The Bond Insurer shall have the right to direct an accounting at
the Borrower's expense, and the Borrower's failure to comply with such direction
within thirty (30) days after receipt of written notice of the direction from
the

<PAGE>  39

   

Bond Insurer shall be deemed a default hereunder; provided, however, that if
compliance cannot occur within such period, then such period will be extended so
long as compliance is begun within such period and diligently pursued, but only
if such extension would not materially adversely affect the interests of any
registered owner of the Bonds.

         

      (v)    Notwithstanding any other provision of this Agreement, the Trustee
shall immediately notify the Bond Insurer if at any time there are insufficient
moneys to make any payments of principal and/or interest as required and
immediately upon the occurrence of any Event of Default known to the Trustee
hereunder.

         

      (vi)    The Bond Insurer shall be included as a party to be notified under
the Continuing Disclosure Agreement.

       

      (l)    The Borrower must maintain a liquidity facility with terms, and
from a provider, acceptable to the Bond Insurer as a condition to a conversion
to or being in any Interest Mode that obligates the Borrower to pay the Purchase
Price of the Bonds upon the mandatory tender thereof if remarketing proceeds are
insufficient for such purpose.

     

      (m)    The Escrow Agreement shall not be repealed, revoked, rescinded,
altered, amended or supplemented in whole or in part, nor shall any of its
provisions be waived by any party thereto, without the prior written consent of
the Bond Insurer.

   

      Section 3.13.  Continuing Disclosure. The Borrower and the Trustee hereby
covenant and agree that each will comply with and carry out all of the
provisions of the Continuing Disclosure Agreement applicable to it. The
Authority shall have no liability to the owners of the Bonds or any other person
with respect to such disclosure matters. Notwithstanding any other provision of
this Agreement, failure of the Borrower or the Trustee to comply with the
Continuing Disclosure Agreement shall not be considered an Event of Default;
however, the Trustee may (and at the request of the owners of at least 25%
aggregate principal amount of Outstanding Bonds, shall), or any owner (including
a Beneficial Owner) of Bonds may, seek specific performance of the Borrower's
obligations to comply with its obligations under the Continuing Disclosure
Agreement or this Section 3.13 and not for money damages in any amount.

 

ARTICLE IV

 

THE PROJECT

 

      Section 4.01.  Project Fund. A Project Fund is hereby established with the
Trustee for the account of the Borrower. The Borrower shall be deemed to have
executed and delivered a Loan Request Certificate with respect to the
Subseries A Bonds on the Issue Date, whereupon the proceeds thereof (except
accrued interest, if any, which shall be deposited in the Bond Fund, and
$187,500 in respect of the Authority's Service Charge and $294,124.05 in respect
of the Bond Insurance Policy premium, which shall be paid directly to the
Authority and the Bond Insurer, respectively, from the proceeds of the Subseries
A Bonds) shall be deposited in the

<PAGE>  40

Project Fund. Upon the execution and delivery by the Borrower of Loan Request
Certificates with respect to the Subseries B Bonds and the Subseries C Bonds,
respectively, the proceeds of the sale of the Subseries B Bonds and the
Subseries C Bonds, as the case may be (except accrued interest, if any, which
shall be deposited in the Bond Fund on the Issue Date), shall be promptly
transferred, together with investment earnings thereon, by the Escrow Agent to
the Trustee and deposited in the Project Fund (except as otherwise provided by
Section 3.01(a)(iv)) and shall constitute the loan of the proceeds of such
subseries by the Authority to the Borrower. The Borrower shall have no repayment
obligation with respect to the proceeds of any subseries of the Bonds that are
Escrow Bonds until the proceeds of such subseries have been loaned to the
Borrower and deposited in the Project Fund. The moneys in the Project Fund and
any investments held as part of such Fund shall be held in trust and, except as
otherwise provided in this Agreement, shall be applied by the Trustee solely to
the payment or reimbursement of Project Costs in accordance with Section 4.02.

 

      Section 4.02.  Disbursements From Project Fund. The Trustee will pay from
the Project Fund established under Section 4.01 upon and as directed by written
instructions of the Borrower, the costs of issuing the Bonds, including the fees
and expenses of Bond Counsel and the Authority and any recording or similar
fees, and the fees and expenses of the Trustee in connection with the issue of
the Bonds and interest on the Bonds not otherwise provided for incurred prior to
the completion of the Project in accordance with this Agreement. Other
disbursements from the Project Fund shall be made by the Trustee to pay directly
or to reimburse the Borrower for Project Costs or indebtedness incurred to pay
Project Costs, as directed by requisitions signed on behalf of the Borrower by
the Borrower Representative setting forth the amount of the payment or
reimbursement due, the nature of the goods or other property or services
received in reasonable detail, and the name and address of the person to whom
payment or reimbursement is due. Each requisition shall include a certificate
signed on behalf of the Borrower by the Borrower Representative that (a) after
giving effect to the payment of the requisition, the use of all funds disbursed
from the Project Fund complies with the limitations contained in the Tax
Regulatory Agreement; (b) such payment or reimbursement is for Project Costs and
the obligations have not been the basis for a prior requisition which has been
paid; (c) no Event of Default hereunder and no event or condition which, after
notice or lapse of time or both, would become an Event of Default hereunder,
exists; and (d) the payment or reimbursement requested by the requisition is due
for work actually performed or materials or property actually supplied prior to
the date of the requisition.

 

      Section 4.03.  Certificate of Completion. Completion of the Project shall
be evidenced by the filing with the Trustee of a certificate signed by the
Borrower Representative stating that the Project has been substantially
completed and paid for. The date of filing of such certificate shall be treated
as the close of a "Rebate Year" for purposes of Section 3.10. The balance, if
any, in the Project Fund after any transfer to the Rebate Fund required by
Section 3.10 shall be transferred to the Bond Fund to be applied in accordance
with Section 3.06(a).

 

      Section 4.04.  Carrying Out the Project. The Borrower will diligently
carry out the Project. Contracts for carrying out the Project and purchases in
connection therewith shall be made by the Borrower in its own name. To the
extent that the Project Fund is insufficient to complete the Project, the
Borrower shall use its best efforts to complete the Project at its own expense.

<PAGE>  41

      Section 4.05.  Compliance With Law. In the maintenance, improvement and
operation of the Project, the Borrower will comply in all material respects with
all applicable building, zoning, subdivision, environmental protection, sanitary
and safety and other land use laws, rules and regulations and will not permit
any nuisance thereon. It shall not be a breach of this section if the Borrower
fails to comply with such laws, rules and regulations during any period in which
the Borrower shall in good faith be diligently contesting the validity thereof.

 

      Section 4.06.  Disposition. Without the prior written consent of the
Trustee and the Authority, the Borrower will not sell, lease or otherwise
dispose of, or place any other person in possession of, the real property
included in the Project or any portion thereof or interest therein or make any
material change in the purposes for which the Project is used.

 

      Section 4.07.  Current Expenses. The Borrower will pay all costs and
expenses of operation, maintenance and upkeep of the Project, including, without
limitation, all taxes, excises and other governmental charges lawfully levied
thereon or with respect to the Borrower's interest therein or use thereof. It
shall not be a breach of this Section if the Borrower fails to pay any such
taxes or charges during any period in which the Borrower shall in good faith be
diligently contesting the validity or amount thereof, unless the procedures
applicable to such contest require payment thereof and proceedings for their
refund or abatement.

 

      Section 4.08.  Repair. The Borrower will keep the Project in good order,
repair and condition, damage from casualty expressly not excepted, and not
permit or commit waste thereon. The Borrower may at its own expense alter,
remodel or improve the Project, provided that such alteration or remodeling
shall not damage the basic structure thereof or materially decrease its value or
cause the Project to violate zoning or other land use restrictions in any
material respect.

 

      Section 4.09.  Insurance.

   

      (a)    Coverage. The Borrower will maintain insurance against liability
for injuries to and death of persons in the minimum amount of $1,000,000 per
occurrence and for damages to property in the minimum amount of $500,000 per
occurrence. Any such policy may exclude the first $25,000 of loss so that the
Borrower is its own insurer to that extent. Substitutions for or omissions from
the required coverage may be made with the consent of the Trustee.

     

      (b)    Policies. A duplicate copy or certificate of each policy of
insurance shall be furnished to the Trustee and, at its request, to the
Authority. All insurance carried under this Section shall be in the appropriate
New Hampshire standard form and shall be with responsible and reputable
companies authorized to transact business in New Hampshire reasonably
satisfactory to the Trustee. The parties acknowledge that the Borrower's
insurers as of the date of this Master Agreement are satisfactory. All policies
of insurance shall contain a provision forbidding cancellation of such insurance
by either the carrier or the insured until at least 15 days after written notice
of the proposed cancellation is given to the Trustee; and when any insurance is
to expire other than by cancellation, the duplicate or certificate of the new
policy shall be furnished to the Trustee at least 20 days before such expiration
date.

<PAGE>  42

      Section 4.10.  Right of Access to the Project. The Authority and the
Trustee and their respective duly authorized agents shall have the right at all
reasonable times upon reasonable notice to enter upon the Project for the
purpose of inspection or to carry out their powers hereunder.

 

      Section 4.11.  Condition of the Project. The Borrower acknowledges that it
is fully familiar with the physical condition of the Project and is not relying
on any representation of any kind by any other party hereto or any Bondowner as
to the nature or the condition thereof. No other parties hereto nor any
Bondowner shall be liable to the Borrower or to any other person for any latent
or patent defect in the Project.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

      Section 5.01.  Amendment. The provisions of this Article V may be amended
by the Borrower and the Trustee (with the consent of the Bondowners if required
by Section 10.01) without the consent of the Authority.

 

      Section 5.02.  Special Definitions. For the purposes of this Article V,
the following terms have the following meanings unless the context otherwise
requires:

   

      (a)    "Capital Properties" means all tangible property of the Borrower
used or useful in the Borrower's business as a water company, including
construction work in progress, and which are properly chargeable to the capital
account of the Borrower in conformity with any applicable rules and regulations
of government authorities having jurisdiction, as shown on the books of the
Borrower.

     

      (b)    "Deposited Cash" means all amounts on deposit from time to time in
a bank account of the Borrower with BankNorth, National Association, of Concord,
New Hampshire, which account is separate from all other bank accounts of the
Borrower, maintained for the benefit of the holders of Funded Debt of the
Borrower, from which account withdrawals may be made by the Borrower only when
the sum of 60% of its Net Amount of Capital Properties and its Deposited Cash
remaining after such withdrawal shall equal or exceed its Funded Debt
outstanding immediately after such withdrawal after giving effect to any
application of the cash so withdrawn to said Funded Debt.

     

      (c)    "Earnings Available for Interest" means the excess of the sum of
the operating revenues of the Borrower and its net nonoperating revenues over
the sum of all operating expenses, including taxes (except any allowance for
income, excess profits and other taxes measured by or dependent on net taxable
income for the period for which the earnings are being computed) and including
adequate and reasonable allowances for maintenance and depreciation as charged
by the Borrower (not in any case less than the amount required to be charged
therefor pursuant to Section 5.04(d)).

     

      (d)    "Funded Debt" means debt maturing, or which the Borrower has a
right to extend or renew so that it will mature, more than 12 months after it
first became debt of the Borrower, including the Bonds as well as the present
value (discounted future value)

<PAGE>  43

 

of all future rentals and lease payments under lease agreements with final terms
of over three years' duration to the extent that such discounted future value
exceeds 25% of the sum of preferred stock capital, common stock capital and all
surplus accounts. "Debt" shall not include accounts payable, customers' deposits
and advances, accrued wages and similar obligations incurred in the ordinary
course of business.

     

      (e)    "Net Amount of Capital Properties" means the amount of Capital
Properties minus the amount of depreciation or retirement reserve applicable
thereto as shown by the books of the Borrower. It shall be calculated as of the
end of the last preceding quarter and shall reflect amounts as recorded or
required to be recorded on the books of the Borrower in accordance with
applicable rules and regulations of governmental authorities having jurisdiction
or, in the absence thereof, generally accepted accounting principles.

     

      (f)    "Short-Term Debt" means all debt other than Funded Debt maturing,
whether by renewal or otherwise, not more than 12 months after it first became
the debt of the Borrower, excluding accounts payable, customers' deposits and
advances, accrued wages and similar obligations incurred in the ordinary course
of business.

   

      Section 5.03.  Merger or Consolidation. The Borrower agrees that it will
not become a party to any merger or consolidation unless (i) (A) the prepayment
of the principal of and interest of the Bonds shall occur concurrently with said
merger or consolidation, or (B) the Bonds are no longer deemed Outstanding under
this Agreement, or (ii) such merger or consolidation is with a water utility and
(A) for 12 consecutive months out of the 15 months next preceding the merger or
consolidation, the combined Earnings Available for Interest of the companies
which are parties to the merger or consolidation shall have been at least one
and one-half times the annual amount of interest which the resulting or
continuing corporation will be obligated to pay on account of Funded Debt after
the merger or consolidation is effected and (B) the merger or consolidation
shall not result in the resulting or continuing corporation having an amount of
Funded Debt which is in excess of the sum of Deposited Cash and 60% of the Net
Amount of Capital Properties, or its having outstanding any Funded Debt which
the Borrower would not have been permitted to incur immediately prior to the
transaction, or (iii) such merger or consolidation is with a water utility and
(A) the Trustee on behalf of the Bondowners would in connection therewith
receive, as security for the Bonds, bonds of the resulting corporation under a
mortgage creating a lien on substantially all of the Capital Properties of said
resulting corporation, which bonds and mortgage shall contain provisions
comparable to the provisions of the Bonds (allowing for appropriate adjustments
in form and substance to reflect the different nature of the securities),
(B) for 12 consecutive months out of the 15 months next preceding the merger or
consolidation, the combined Earnings Available for Interest of the companies
which are parties to the merger or consolidation shall have been at least one
and one-half times the annual amount of interest which the resulting or
continuing corporation will be obligated to pay on account of Funded Debt after
the merger or consolidation is effected, and (C) the merger or consolidation
shall not result in the resulting corporation having an amount of Funded Debt
which is in excess of the sum of Deposited Cash and 60% of its Net Amount of
Capital Properties.

<PAGE>  44

      Section 5.04.  Other Covenants. The Borrower agrees that it will:

   

      (a)    Not make any investments in securities of any corporation or make
any advance, extend credit or issue any guaranty to any corporation, firm or
individual, except among affiliates and except in the ordinary course of
business.

     

      (b)    Not sell, lease, transfer or otherwise dispose of any of the
Capital Properties other than property no longer used or useful in the conduct
of the business of the Borrower, if thereby the Funded Debt of the Borrower at
the time outstanding will exceed the sum of Deposited Cash and 60% of its Net
Amount of Capital Properties after giving effect to the application of the
proceeds of such sale, lease, transfer or other disposition except (i) where the
Borrower is a party to merger or consolidation pursuant to Section 5.03 or
(ii) where the Borrower shall sell, lease, transfer or otherwise dispose of
substantially all of the Net Amount of its Capital Properties and payment or
prepayment of the principal of and interest of Bonds then outstanding is
concurrently provided for.

     

      (c)    Not change the general nature of its business nor make any sale or
disposition of Capital Properties which will materially adversely affect the
operation of its water business.

     

      (d)    Annually, as an operating expense, provide for depreciation of its
properties and record the same on its books in an amount computed at a rate
acceptable to the New Hampshire Public Utilities Commission, but in any event
equal to not less than 1 1/4% of its depreciable properties as of the preceding
December 31; provided, however, that any such provisions made subsequent to
December 31, 1985, in excess of the amount required under the provisions of this
subsection in the year in which made, to the extent that it is determined such
excess provision was unnecessary in accordance with generally accepted
accounting principles, may be applied toward satisfying any requirement of this
subsection in respect of any calendar year succeeding the calendar year in which
made.

     

      (e)    Not declare or pay any dividends or make any distributions on any
shares of its common stock or purchase, acquire or otherwise retire for a
consideration any shares of its common stock, if immediately thereafter its net
worth would be less than $4,500,000. "Net worth" means the excess of assets over
all liabilities (including liabilities with respect to the Bonds) as determined
by generally accepted accounting principles consistently applied.

   

      Section 5.05.  Liens.

     

      (a)    The Borrower agrees that it will not pledge or place or suffer to
exist any mortgage or other encumbrance or lien of any kind upon Capital
Properties or any part thereof, except (i) encumbrances permitted by
subsection (b) below, (ii) a mortgage securing its first mortgage bonds as
provided in Section 5.07, and (iii) purchase money or construction mortgages or
security interests, or mortgages or security interests existing on the Capital
Properties at the time of acquisition thereof, or created for the purpose of
financing such acquisition, and renewals or replacements of such mortgages or
security

<PAGE>  45

 

interests, provided that (x) no such mortgage or security interest shall affect
any Capital Properties other than those being so acquired or constructed,
(y) the indebtedness being secured by such mortgage or security agreement shall
not exceed 60% of the cost to the Borrower of such acquisition or construction
and (z) the total indebtedness being secured by such mortgages and security
agreements at any one time shall not exceed $2,000,000.

     

      (b)    Subsection (a) shall not apply to (i) liens for taxes payable
without penalty or interest or being contested in good faith and for which the
Borrower has provided an adequate reserve by proper charges to income or earned
surplus; (ii) mechanics' liens and similar liens incurred in the ordinary course
of business to secure debts of the Borrower not yet due; (iii) attachments
against which the Borrower is adequately covered by insurance or which are
discharged within 60 days from the making thereof and liens of judgments or
awards adequately covered by insurance or which have been in force for less than
the applicable appeal period so long as execution is not levied thereunder or in
respect of which an appeal or proceedings for review are pending and a stay of
execution shall have been secured pending such appeal or review; provided,
however, that such attachments, judgments or awards do not exceed in the
aggregate the amount of $1,000,000; and (iv) other encumbrances which in the
aggregate do not materially detract from the value of said properties and assets
or materially impair their use in the operation of the business.

   

      Section 5.06.  Borrowings.

   

      (a)    The Borrower agrees that it will not create, issue, incur, assume
or guarantee (i) any Short-Term Debt if thereby as of the date of such creation,
issuance, incurring, assumption or guarantying the sum of Short-Term Debt and
Funded Debt of the Borrower will exceed 65% of the sum of its Short-Term Debt,
its Funded Debt and its capital stock and all surplus accounts (which term here
and elsewhere herein includes the retained earnings account), unless any
Short-Term Debt in excess of said 65% is subordinated to the Bonds as to claims
for the payment of principal and interest thereunder (the limitations imposed by
this subsection are not to apply to any renewal or extension of Short-Term Debt
of the Borrower which was not in excess of said 65% when originally issued and
such limitations to terminate upon the securing of the Bonds with first mortgage
bonds pursuant to Section 5.07; (ii) any Funded Debt (A) if thereby the total
outstanding Funded Debt of the Borrower will exceed the sum of its Deposited
Cash and 60% of its Net Amount of Capital Properties and (B) unless Earnings
Available for Interest shall equal for at least 12 consecutive months of the
15 months next preceding the creation of any debt, one and one-half times all
amounts of interest for which the Borrower will annually thereafter be obligated
on account of Funded Debt, including the Funded Debt thereafter to be
outstanding.

     

      (b)    The Bonds shall be ranked equally with other Funded Debt. Subject
to Sections 5.05 and 5.07, no Funded Debt which is senior to the Bonds shall be
issued so long as the Bonds are Outstanding.

   

      Section 5.07.  First Mortgage Bonds. The Borrower, at its option, may at
any time secure the Bonds with first mortgage bonds of the Borrower of a like
principal amount, bearing

<PAGE>  46

interest at the same rate and maturing on the same date as the Bonds and
registered in the name of and delivered to the Trustee, provided that the
Borrower shall, prior to or at the time of such securing enter into an indenture
of mortgage with a corporation organized and doing business under the laws of
the United States or any state or territory thereof or the District of Columbia
and authorized to exercise corporate trust powers, having a combined capital and
surplus of at least $25,000,000 and having its principal office in the city of
Nashua or Manchester, New Hampshire or Boston, Massachusetts or Portland, Maine,
as trustee for the holders of said bonds, which indenture shall convey to such
trustee a first mortgage lien in substantially all of the Capital Properties of
the Borrower as security for the payment of the bonds and the performance by the
Borrower of its obligations under the indenture. The first mortgage bonds and
indenture of mortgage shall contain terms and covenants substantially the same
as the Bonds and this Agreement, respectively (allowing for differences in form
and minor substance and with appropriate adjustments to reflect the different
nature of the securities), shall be in such form and contain such provisions as
are acceptable to the Trustee and as are customary for first mortgage bonds
issued by corporations in the water utility industry and shall not restrict the
Borrower in the operation of its business to any substantially greater extent
than the Borrower is so restricted by the provisions of this Agreement and of
the Bonds. Without limiting the generality of the foregoing, (i) the indenture
of mortgage shall permit the issuance of additional first mortgage bonds
thereunder, equally and ratably secured by the lien thereof, to the same extent
as the Borrower was permitted to issue Funded Debt by the terms of this
Agreement and the Bonds, and shall not limit the creation by the Borrower of
indebtedness other than first mortgage bonds; and (ii) the indenture shall not
prohibit liens on Capital Properties of the Borrower junior to the lien of said
indenture. Notwithstanding anything herein to the contrary, the Borrower may not
issue or permit to remain outstanding any first mortgage bonds unless the Bonds
are fully secured by same.

   

      (a)    The Borrower shall give at least 30 days' written notice to the
Trustee, by registered or certified mail, of the effective date of such securing
of Bonds with first mortgage bonds, specifying the effective date.

     

      (b)    Prior to or on the effective date of the issue of first mortgage
bonds, and as a condition to the effectiveness of such issue, the indenture of
mortgage shall be duly recorded, and financing statements shall be duly filed in
respect thereof, to the extent required by law to perfect the lien of the
mortgage in the Capital Properties, and the Borrower shall deliver to the
trustee for the first mortgage bonds and the Trustee an opinion of counsel (who
may be counsel to the Borrower) satisfactory to the Trustee as to the validity
and binding effect of the first mortgage bonds and indenture of mortgage and the
title of the Borrower to its Capital Properties free and clear of all
encumbrances except those permitted by the indenture.

<PAGE>  47

ARTICLE VI

 

DEFAULT AND REMEDIES

 

      Section 6.01.  Events of Default. "Event of Default" in this Agreement
means any one of the following events:

   

      (a)    Debt Service. (i) In the case of Escrow Bonds, any principal of or
interest on any Escrow Bond shall not be paid, and (ii) in the case of all other
Bonds, any principal of or interest on any Bond shall not be paid or the
Borrower shall fail to make any payment or prepayment required under
Section 3.04(a)(ii) or Section 3.06, in the case of interest within three days
after the same becomes due and payable, and in each other case on the day on
which the same becomes due and payable, whether at maturity, by acceleration,
pursuant to any prepayment requirement or otherwise.

     

      (b)    Purchase Price. (i) There shall be a failure to make due and
punctual payment from moneys available under the Escrow Agreement of the
Purchase Price of any Escrow Bond delivered for purchase on the Escrow Mandatory
Purchase Date pursuant to Section 3.01(a)(iii)(2) or the second paragraph of
Section 3.01(a)(iv), or (ii) there shall be a failure to make due and punctual
payment of the Purchase Price of any Bond that is not an Escrow Bond, pursuant
to Article III of Exhibit A or the Borrower shall fail to make any payment
required under Section 3.04(a)(iv).

     

      (c)    Certain Obligations. The Borrower shall fail to make any other
payment required of it hereunder to the Trustee or any Bondowner and such
failure is not remedied within seven days after written notice thereof is given
by the Trustee to the Borrower; or the Borrower shall fail to observe or perform
any of its other obligations under this Agreement and such failure is not
remedied within 30 days after written notice thereof is given by the Trustee to
the Borrower.

     

      (d)    Representations. Any representation or warranty made by the
Borrower herein or in any document or instrument furnished to the Bondowners,
the Issuer or the Trustee in connection with the initial purchase of the Bonds
or pursuant to this Agreement is false or misleading in any material respect on
the date it was intended to be effective.

     

      (e)    Other Borrowings. The Borrower shall default in the payment of any
material obligations aggregating at least $500,000 for borrowed money or the
deferred purchase of property, including, without limitation, leases which
should be capitalized in accordance with generally accepted accounting
principles and guarantees and other contingent obligations in respect of
obligations for borrowed money of others, beyond any applicable grace period, or
fail to observe or perform any provision contained in any instrument evidencing,
relating to or securing any such obligation, which failure causes such
obligation to become due prior to its stated maturity and such failure is not
waived.

     

      (f)    Insurance Agreement. The Bond Insurer shall have notified the
Trustee in writing of the occurrence of an "Event of Default" under, and as such
term is defined

<PAGE>  48

 

in, the Insurance Agreement, dated as of October 1, 2005, between the Borrower
and the Bond Insurer.

     

      (g)    Voluntary Bankruptcy. The Borrower shall commence a voluntary case
under the federal bankruptcy laws, or shall admit in writing its insolvency or
its inability to pay its debts as they become due, or shall make an assignment
for the benefit of creditors, or shall apply for, consent to or acquiesce in the
appointment of, or taking possession by, a trustee, receiver, custodian or
similar official or agent for itself or any substantial part of its property or
shall generally not pay its debts as they become due.

     

      (h)    Appointment of Receiver. A trustee, receiver, custodian or similar
official or agent shall be appointed for the Borrower or any substantial part of
its property.

     

      (i)    Involuntary Bankruptcy. The Borrower shall have an order or decree
for relief in an involuntary case under the federal bankruptcy laws entered
against it, or a petition seeking reorganization, readjustment, arrangement,
composition or other similar relief as to it under the federal bankruptcy laws
or any similar law for the relief of debtors shall be brought against it and
shall be consented to by it or shall remain undismissed for 60 days.

     

      (j)    Judgments. One or more final judgments not subject to appeal or
extension for payment of money exceeding in the aggregate $500,000 in excess of
the amount of insurance coverage available therefor shall be rendered against
the Borrower and shall remain undischarged for a period of 60 days during which
execution shall not be effectively stayed.

   

      Section 6.02.  Waiver. Any default and the consequences thereof, including
any acceleration, may be waived by the Bondowners with written notice to the
Trustee and the Authority, provided that no such waiver shall affect the right
of the Authority to enforce any of its rights hereunder which have not been
assigned to the Trustee.

 

      Section 6.03.  Remedies for Events of Default. If an Event of Default
exists, the Trustee may exercise any or all of the following remedies:

   

      (a)    Acceleration. The Trustee may, with the written consent of the Bond
Insurer, and shall, at the direction of the Bond Insurer by written notice to
the Escrow Agent, in the case of Escrow Bonds, the Borrower, in the case of
Bonds other than Escrow Bonds, the Bond Insurer and the Authority, declare
immediately due and payable the then outstanding principal amount of the Escrow
Bonds and the payments to be made by the Escrow Agent under the Escrow Agreement
therefor and the then outstanding principal amount of the Bonds that are not
Escrow Bonds and the payments to be made by the Borrower therefor, and accrued
interest on each of the foregoing, whereupon the same shall become immediately
due and payable without any further action or notice. The Borrower shall have no
obligation and there shall be no recourse to the Borrower in the case of an
Event of Default with respect to the Escrow Bonds; the sole sources of payment
of the Escrow Bonds in the case of an Event of Default are the moneys available
therefor under the Escrow Agreement.

<PAGE>  49

 

      (b)    Rights as a Secured Party. The Trustee may exercise all of the
rights and remedies of a secured party under the UCC with respect to any
property as to which a security interest has been granted hereunder which is or
may be treated as collateral under the UCC.

     

      (c)    Court Proceedings. The Trustee may enforce the provisions of this
Agreement by legal proceedings for the specific performance of any obligation
contained herein or for the enforcement of any other appropriate legal or
equitable remedy, and may recover damages caused by any breach by the Borrower
of the provisions hereof, including court costs, reasonable attorneys' fees and
other costs and expenses incurred in enforcing the obligations of the Borrower
hereunder.

   

      Section 6.04.  Application of Money Collected. Any money collected by the
Trustee pursuant to this Article, together with any other funds pledged as
security hereunder, less all charges and expenses of the Trustee and the
Authority in connection therewith, shall be applied (a) to payment into the
Rebate Fund of an amount equal to the difference, if any, between the amount
then on deposit and the amount that would be required to be paid to the
United States under Section 3.10 if the Bonds were paid in full, (b) then as
provided in Section 3.03 and (c) then to the Borrower without interest except as
may otherwise be required by law.

 

      Section 6.05.  Performance of the Borrower's Obligations. If the Borrower
shall fail to pay or perform any of its obligations under this Agreement, the
Trustee or the Authority may pay or perform such obligation in its own name. The
reasonable cost of any such action by the Trustee or the Authority shall be paid
or reimbursed by the Borrower with interest at the rate specified in
Section 7.02. The Borrower has no payment or performance obligation under this
Master Agreement with respect to the Escrow Bonds.

 

      Section 6.06.  Remedies Cumulative. The rights and remedies under this
Agreement shall be cumulative and shall not exclude any other rights and
remedies allowed by law, provided there is no duplication of recovery. The
failure to insist upon a strict performance of any obligation of the Borrower or
to exercise any remedy for any violation thereof shall not be taken as a waiver
for the future of the right to insist upon strict performance by the Borrower or
of the right to exercise any remedy for the violation.

 

      Section 6.07.  Consent of the Bond Insurer Upon Default. Anything in this
Agreement to the contrary notwithstanding, upon the occurrence and continuance
of an Event of Default, the Bond Insurer shall be entitled to control and direct
the enforcement of all rights and remedies granted to the Bondowners or the
Trustee for the benefit of the Bondowners under this Agreement, including,
without limitation, (a) the right to accelerate the principal of the Bonds as
described in this Agreement, and (b) the right to annul any declaration of
acceleration, and the Bond Insurer shall also be entitled to approve all waivers
of Events of Defaults.

<PAGE>  50

ARTICLE VII

 

THE TRUSTEE AND REMARKETING AGENT

 

      Section 7.01.  Rights and Duties of the Trustee.

   

      (a)    Money To Be Held in Trust. All moneys deposited with the Trustee
under this Agreement shall be held by the Trustee in trust and applied subject
to the provisions of this Agreement, but need not be segregated from other funds
except as required by law.

     

      (b)    Accounts. The Trustee will keep proper accounts of its transactions
hereunder (separate from its other accounts), which shall be open to inspection
by the Authority, the Borrower, any Bondowner and their representatives duly
authorized in writing.

     

      (c)    Performance of the Authority's Obligations. If the Authority shall
fail to perform any obligation under this Agreement, the Trustee may take
whatever legal proceedings may be required to compel full performance by the
Authority thereof, and in addition, the Trustee may, to whatever extent it deems
appropriate for the protection of the Bondowners, itself or the Borrower,
perform any such obligation in the name of the Authority and on its behalf.

     

      (d)    Limitations on Actions. The Trustee shall not be required to
monitor the financial condition of the Borrower or the physical condition of the
Project and, unless otherwise expressly provided, shall not have any
responsibility with respect to notices, certificates or other documents filed
with it hereunder. Upon a failure of the Borrower to make a payment required of
it under Section 3.04(a)(ii) and (iv) within seven days after the same becomes
due and payable, the Trustee shall give notice to the Bondowners. The Trustee
shall not be claimed to have knowledge and shall not be required to take notice
of any other breach or default except when given written notice thereof by the
Owners of at least 25% in principal amount of the Outstanding Bonds. The Trustee
shall give default notice under Section 6.01(b) when instructed to do so by the
written direction of the owners of at least 25% in principal amount of the
Outstanding Bonds. The Trustee shall proceed under Sections 6.03 and 6.04 for
the benefit of the Bondowners in accordance with the written direction of the
owners of a majority in principal amount of the Outstanding Bonds. The Trustee
shall not be required, however, to take any remedial action (other than the
giving of notice) unless indemnity reasonably satisfactory to it is furnished
for any expense or liability to be incurred therein, including any reasonable
fees and expenses of its attorneys. The Trustee shall be entitled to
reimbursement pursuant to Section 7.02 to the extent that it acts without
previously obtaining full indemnity.

     

      Upon receipt of notice, direction, instruction and indemnity as provided
above and after making such investigation, if any, as it deems appropriate to
verify the occurrence of any event of which it is notified by the Bondowners,
the Trustee will promptly pursue the remedy provided by this Agreement or any of
such remedies (not contrary to any such direction) as it deems appropriate for
the protection of the

<PAGE>  51

 

Bondowners, and in its actions under this sentence, the Trustee will act for the
protection of the Bondowners with the same promptness and prudence as would be
expected of a prudent person in the conduct of such person's affairs.

     

      (e)    Responsibility. The Trustee shall be entitled to the advice of
counsel (who may be counsel for any party) and shall be wholly protected as to
any action taken or omitted to be taken in good faith in reliance on such
advice. The Trustee may rely conclusively on any notice, certificate or other
document furnished to it under this Agreement and reasonably believed by it to
be genuine. The Trustee shall not be liable for any action taken by it in good
faith and reasonably believed by it to be within the discretion or power
conferred upon it, or in good faith omitted to be taken by it and reasonably
believed to be beyond such discretion or power, or taken by it pursuant to any
direction or instruction by which it is governed under this Agreement or omitted
to be taken by it by reason of the lack of direction or instruction required for
such action under this Agreement or be responsible for the consequences of any
error of judgment reasonably made by it. When any payment or consent or other
action by the Trustee is called for by this Agreement, the Trustee may defer
such action pending such investigation or inquiry or receipt of such evidence,
if any, as it may require in support thereof. A permissive right or power to act
shall not be construed as a requirement to act, and no delay in the exercise of
a right or power shall affect the subsequent exercise thereof. The Trustee shall
in no event be liable for the application or misapplication of funds, or for
other acts or defaults, by any person or entity except by its own directors,
officers and employees. No recourse shall be had by the Borrower, the Authority
or any Bondowner for any claim based on this Agreement or the Bonds against any
director, officer, employee or agent of the Trustee unless such claim is based
upon the bad faith, fraud or deceit of such person. For purposes of this
Agreement, matters shall not be considered to be known to the Trustee unless
they are known to an officer in its corporate trust department.

     

      (f)    Financial Obligations. Nothing contained in this Agreement shall in
any way obligate the Trustee to pay any debt or meet any financial obligations
to any person in relation to the Project except from moneys received under the
provisions of this Agreement or from the exercise of the Trustee's rights
hereunder other than moneys received for its own purposes.

     

      (g)    Ownership of Bonds. The Trustee or any affiliate of the Trustee may
be or become the owner of Bonds with the same rights as if it were not Trustee.

     

      (h)    Surety Bond. The Trustee shall not be required to furnish any bond
or surety.

   

      Section 7.02.  Fees and Expenses of the Trustee. Except to the extent the
Trustee has been paid or reimbursed from the Project Fund, the Borrower will pay
to the Trustee reasonable compensation for its services and prepay or reimburse
the Trustee for its reasonable expenses and disbursements, including reasonable
attorneys' fees, hereunder. Any fees, expenses, reimbursements or other charges
which the Trustee may be entitled to receive from the Borrower hereunder, if not
paid when due, shall bear interest at the "Base Rate" of The Bank of New York

<PAGE>  52

Trust Company, N.A., and, if not otherwise paid, shall be a first lien upon any
moneys or other property then or thereafter held hereunder by the Trustee. The
Trustee may apply any such moneys to any of the foregoing items, and immediately
upon such application, the Borrower shall be obligated to restore the moneys so
applied. The Borrower's obligations under this Section shall survive the
termination of this Master Agreement or the resignation or removal of the
Trustee.

 

      Section 7.03.  Resignation or Removal of the Trustee. The Trustee may
resign on not less than 30 days' written notice to the Authority, the Borrower
and the Bondowners, but such resignation shall not take effect until a successor
has been appointed. If no successor is appointed within 60 days after the date
of notice of resignation, the Trustee may appoint its own successor with notice
to the Authority, the Bondowners and the Borrower, provided such successor meets
the qualifications under Section 7.04. The Trustee may be removed at any time by
written notice from the Bondowners of a majority in aggregate principal amount
of the Outstanding Bonds to the Trustee, the Authority and the Borrower.

 

      Section 7.04.  Successor Trustee. Any corporation or association which
succeeds to the corporate trust business of the Trustee as a whole or
substantially as a whole, whether by sale, merger, consolidation or otherwise,
shall thereby become vested with all the property, rights and powers of the
Trustee under this Agreement, without any further act or conveyance.

 

      In the event of the resignation or removal of the Trustee or a vacancy
from any other cause, a successor may be appointed by written notice from the
Bondowners to the Authority and the Borrower. Any successor Trustee appointed
under this Section shall be a bank or trust company eligible to serve as Trustee
under the Act having a capital and surplus of not less than $75,000,000. Any
such successor Trustee shall notify the Authority, the Borrower and the
Bondowners of its acceptance of the appointment and, upon giving such notice,
shall become Trustee, vested with all the property, rights and powers of the
Trustee hereunder, without any further act or conveyance. Such successor Trustee
shall execute, deliver, record and file such instruments as are required to
confirm or perfect its succession hereunder, and any predecessor Trustee shall
from time to time execute, deliver, record and file such instruments as the
incumbent Trustee may reasonably require to confirm or perfect any succession
hereunder.

 

      Section 7.05.  Appointment of Remarketing Agent. Lehman Brothers Inc. is
hereby appointed a Remarketing Agent to remarket the Bonds, to set the interest
rates on the Bonds, to determine Interest Periods for Commercial Paper Bonds, to
keep such books and records as shall be consistent with prudent industry
practice, to make such books and records available for inspection by the
Borrower, the Authority and the Trustee at all reasonable times and otherwise to
perform all duties of the Remarketing Agent set forth in this Agreement. The
Borrower may appoint different Remarketing Agents for each subseries of Bonds
and, in such case, references to the Remarketing Agent hereunder shall refer to
the Remarketing Agent for the related subseries.

 

      The Remarketing Agent may at any time resign and be discharged of the
duties and obligations created by this Agreement by giving at least 30 days'
written notice to the Borrower, the Authority and the Trustee. The Remarketing
Agent may be removed at any time, at the written direction of the Borrower upon
at least 30 days' notice, by an instrument filed with the

<PAGE>  53

Remarketing Agent, the Authority and the Trustee. Any Remarketing Agent shall be
selected by the Borrower and shall be a bank, trust company or member of the
National Association of Securities Dealers, Inc., shall have a capitalization of
at least $15,000,000, shall be a participant in DTC and shall be authorized by
law to perform all the duties set forth in this Agreement. The Borrower's
delivery to the Trustee of a certificate setting forth the effective date of the
appointment of a Remarketing Agent and the name of such Remarketing Agent shall
be conclusive evidence that (a) if applicable, the predecessor Remarketing Agent
has been removed in accordance with the provisions of this Agreement and
(b) such Remarketing Agent has been appointed and is qualified to act as
Remarketing Agent under the terms of this Agreement.

 

      If the Remarketing Agent consolidates with, merges or converts into, or
transfers all or substantially all of its assets (or, in the case of a bank,
national banking association or trust company, its corporate assets) to, another
corporation, the resulting, surviving or transferee corporation without any
further act shall be the successor Remarketing Agent.

 

ARTICLE VIII

 

THE AUTHORITY

 

      Section 8.01.  Limited Obligation. Under no circumstances shall the
Authority be obligated directly or indirectly to pay principal of, Purchase
Price and interest on the Bonds, or expenses of operation, maintenance and
upkeep of the Project, except from Bond proceeds or from funds received under
this Agreement and the Escrow Agreement, exclusive of funds received hereunder
by the Authority for its own use. This Agreement does not create any debt of the
State with respect to the Project other than a special obligation of the
Authority acting on behalf of the State pursuant to the Act. No Bond shall
constitute an indebtedness of the State or the Issuer except to the extent
permitted by the Act. Nothing contained herein shall in any way obligate the
State to raise any money by taxation or use other public funds for any purpose
in relation to the Project. Neither the State nor the Authority shall pay or
promise to pay any debt or meet any financial obligation to any person at any
time in relation to the Project except (a) from moneys received or to be
received under the provisions hereof or derived from the exercise of the
Authority's rights hereunder, other than moneys received for its own purposes,
or (b) as may be required by law other than the provisions of the Act. Nothing
contained in this Agreement shall be construed to require or authorize the
Authority to operate the Project itself or to conduct any business enterprise in
connection therewith.

 

      Section 8.02.  Rights and Duties of the Authority.

   

      (a)    Remedies of the Authority. Notwithstanding any contrary provision
in this Agreement, the Authority shall have the right to take any action or make
any decision with respect to proceedings for indemnity against the liability of
the Authority and for collection or reimbursement from sources other than moneys
or property held under this Agreement or subject to the lien hereof. The
Authority may enforce its rights under this Agreement which have not been
assigned to the Trustee by legal proceedings for the specific performance of any
obligation contained herein or for the enforcement of any other appropriate
legal or equitable remedy, and may recover damages caused by any breach by the
Borrower of its obligations to the Authority under this Agreement,

<PAGE>  54

 

including court costs, reasonable attorneys' fees and other costs and expenses
incurred in enforcing such obligations.

     

      (b)    Limitations on Actions. The Authority shall not be required to
monitor the financial condition of the Borrower or the physical condition of the
Project and, unless otherwise expressly provided, shall not have any
responsibility with respect to notices, certificates or other documents filed
with it hereunder. The Authority shall not be required to take notice of any
breach or default except when given notice thereof by the Trustee or the
Bondowners, as the case may be. The Authority shall not be responsible for the
payment of any rebate to the United States under IRC Section 148(f), except that
it shall pay any required rebate with respect to moneys and investments held for
its own account. Notwithstanding the foregoing sentence, the Authority shall not
be liable to any party hereto, any Bondowner or any other person for damages
incurred by them as a consequence of the Authority's failure to pay any such
rebate to the United States. The Authority shall not be required to take any
action unless indemnity reasonably satisfactory to it is furnished for expenses
or liability to be incurred therein (other than the giving of notice). The
Authority, upon written request of the Bondowners or the Trustee, and upon
receipt of reasonable indemnity for expenses or liability, shall cooperate to
the extent reasonably necessary to enable the Trustee to exercise any power
granted to the Trustee by this Agreement. The Authority shall be entitled to
reimbursement pursuant to Section 8.03 to the extent that it acts without
previously obtaining full indemnity.

     

      (c)    Responsibility. The Authority shall be entitled to the advice of
counsel (who may be counsel for any party) and shall be wholly protected as to
any action taken or omitted to be taken in good faith in reliance on such
advice. The Authority may rely conclusively on any notice, certificate or other
document furnished to it under this Agreement and reasonably believed by it to
be genuine. The Authority shall not be liable for any action taken by it in good
faith and reasonably believed by it to be within the discretion or power
conferred upon it, or in good faith omitted to be taken by it and reasonably
believed to be beyond such discretion or power, or taken by it pursuant to any
direction or instruction by which it is governed under this Agreement or omitted
to be taken by it by reason of the lack of direction or instruction required for
such action under this Agreement, or be responsible for the consequences of any
error of judgment reasonably made by it. When any payment, consent or other
action by the Authority is called for by this Agreement, the Authority may defer
such action pending such investigation or inquiry or receipt of such evidence,
if any, as it may require in support thereof. A permissive right or power to act
shall not be construed as a requirement to act, and no delay in the exercise of
a right or power shall affect the subsequent exercise thereof. The Authority
shall in no event be liable for the application or misapplication of funds, or
for other acts or defaults by any person or entity, except by its own directors,
officers and employees. No recourse shall be had by the Borrower, the Trustee or
any Bondowner for any claim based on this Agreement or the Bonds against any
director, officer, employee or agent of the Authority unless such claim is based
upon the bad faith, fraud or deceit of such person. No covenant, obligation or
agreement of the Authority contained in this Agreement shall be deemed to be a
covenant, obligation or agreement of any present or future director, officer,
employee or agent of the Authority in his

<PAGE>  55

 

individual capacity, and no person executing a Bond shall be liable personally
thereon or be subject to any personal liability or accountability by reason of
the issuance thereof.

   

      Section 8.03.  Expenses of the Authority. Except to the extent paid or
reimbursed from the Project Fund, the Borrower shall pay when due the
Authority's Service Charge and shall prepay or reimburse the Authority within
30 days after notice for all expenses (including reasonable attorneys' fees)
incurred by the Authority in connection with the issuance and carrying of the
Bonds and all expenses reasonably incurred or advances reasonably made in the
exercise of the Authority's rights or the performance of its obligations
hereunder. Any fees, expenses, reimbursements or other charges which the
Authority may be entitled to receive from the Borrower hereunder, if not paid
when due, shall bear interest at the Base Rate specified in Section 7.02.

 

      Section 8.04.  Matters To Be Considered by Authority. In approving,
concurring in or consenting to action or in exercising any discretion or in
making any determination under this Agreement, the Authority may consider the
interests of the public, which shall include the anticipated effect of any
transaction on tax revenues and employment, as well as the interests of the
other parties hereto and the Bondowners; provided, however, nothing herein shall
be construed as conferring on any person other than the other parties and the
Bondowners any right to notice, hearing or participation in the Authority's
consideration, and nothing in this Section shall be construed as conferring on
any of them any right additional to those conferred elsewhere herein. Subject to
the foregoing, the Authority will not unreasonably withhold any approval or
consent to be given by it hereunder.

 

      Section 8.05.  Actions by Authority. Any action which may be taken by the
Authority hereunder shall be deemed sufficiently taken if taken on its behalf by
its Chairman, its Vice Chairman or its Executive Director or by any other
member, officer or agent whom it may designate from time to time.

 

ARTICLE IX

 

THE BONDOWNERS

 

      Section 9.01.  Action by Bondowners. Any request, authorization,
direction, notice, consent, waiver or other action provided by this Agreement to
be given or taken by the Bondowners shall, except as otherwise expressly
provided, require the concurrence of the registered owners of Bonds representing
more than 50% of the Outstanding principal amount of the Bonds and may be
contained in and evidenced by one or more writings of substantially the same
tenor signed by such Bondowners or their authorized representatives. In taking
or refraining from any such actions, each Bondowner may act in its sole and
absolute discretion. Proof of the execution of any such instrument, or of an
instrument appointing any such attorney, shall be sufficient for any purpose of
this Agreement (except as otherwise herein expressly provided) if made in the
following manner, but the Authority or the Trustee may nevertheless in its
discretion require further or other proof in cases where it deems the same
desirable:

   

      (a)    The fact and date of the execution by any Bondowner or his attorney
of such instrument may be proved by the certificate, which need not be
acknowledged or

<PAGE>  56

 

verified, of an officer of a bank or trust company satisfactory to the Authority
or to the Trustee or of any notary public or other officer authorized to take
acknowledgments of deeds to be recorded in the state in which he purports to
act, that the person signing such request or other instrument acknowledged to
him the execution thereof, or by an affidavit of a witness of such execution,
duly sworn to before such notary public or other officer.

     

      (b)    The authority of the person or persons executing any such
instrument on behalf of a corporate Bondowner may be established without further
proof if such instrument is signed by a person purporting to be the president or
a vice president of such corporation with a corporate seal affixed and attested
by a person purporting to be its clerk or secretary or an assistant clerk or
secretary.

   

      The ownership of Bonds and the amount, numbers and other identification,
and date of holding the same, shall be proved by the registration books.

 

      Any request, consent or vote of the owner of any Bond shall bind all
future owners of such Bond. Bonds owned or held by or for the account of the
Authority or the Borrower shall not be deemed Outstanding Bonds for the purpose
of any consent or other action by Bondowners.

 

      Section 9.02.  Proceedings by Bondowners. No Bondowner shall have any
right to institute any legal proceedings for the enforcement of this Agreement
or any remedy hereunder unless an Event of Default has occurred and is
continuing of which the Trustee is required to take notice under
Section 7.01(d), the Bondowners have directed the Trustee to act and furnished
the Trustee indemnity as provided therein and have afforded the Trustee
reasonable opportunity to proceed, and the Trustee shall thereafter fail or
refuse to take such action. Subject to the foregoing, any Bondowner may by any
available legal proceedings enforce and protect its rights hereunder and under
the laws of the State.

 

ARTICLE X

 

MISCELLANEOUS

 

      Section 10.01.  Amendment. This Agreement may be amended by the parties
with the written consent of Bond Insurer but without Bondowner consent for any
of the following purposes: (a) to subject additional property to the lien of
this Agreement; (b) to add to the obligations of the Borrower or to surrender or
limit any right or power of the Borrower; (c) to provide for the procedures
required to permit any holder of a Bond, at its option, to utilize an
uncertificated system of Bond registration which shall not materially adversely
affect the interests of the holders of the Bonds; (d) to comply with the
requirements of Moody's or S&P, as applicable, as a condition of rating, or
maintaining an existing rating on, the Bonds, provided such change is not
materially averse to the interests of the Owners of any of the Bonds; (e) to
provide for (or subsequently modify) an additional Mode for the Bonds and the
provisions relating thereto (which amendment shall specify the period for
payment of the interest, the intervals and procedures by which the Bonds may be
tendered for purchase); (f) to authorize different Authorized Denominations of
the Bonds and to make correlative amendments and modifications to this Agreement
regarding exchangeability of Bonds of different Authorized Denominations,
redemptions of portions of Bonds of particular Authorized



<PAGE>  57



Denominations and similar amendments and modifications of a technical nature;
(g) to make any change necessary, desirable or appropriate to secure the Bonds
with a bond insurance policy, a letter of credit, liquidity facility, standby
bond purchase agreement and/or other similar security for the Bonds; or (h) to
cure any ambiguity or defect or to add provisions which are not inconsistent
with this Agreement and which in either case do not materially adversely affect
the interests of the Bondowners.

 

      A change to an additional Mode discussed in (e) above from another Mode
will cause a mandatory purchase of the Bonds. The notice requirements of
Section 3.03 of Exhibit A will apply to any such change. Each additional Mode
interest rate will be set at the minimum rate necessary for the Remarketing
Agent to sell the Bonds on the day the rate is to take effect at their principal
amount plus accrued interest, if any. The amendment shall establish an index
and/or method by which the rate will be set, to be used in the event that for
any reason the Remarketing Agent does not set an additional Mode interest rate
or a court holds that the rate set is invalid or unenforceable.

 

      Except as provided in the foregoing sentence, this Agreement may be
amended by the parties only with the written consent of the Bond Insurer and the
Bondowners; provided, however, no amendment of this Agreement may be made
without the unanimous written consent of the affected Bondowners for any of the
following purposes: (a) to extend the maturity of any Bond, (b) to reduce the
principal amount or interest rate of or any premium payable on any Bond, (c) to
make any Bond prepayable other than in accordance with the terms hereof, (d) to
create a preference or priority of any Bond or Bonds over any other Bond or
Bonds, (e) to reduce the percentage of the outstanding principal amount of the
Bonds required to be represented by the Bondowners giving their consent to any
amendment or (f) to extend the due date for the purchase of Bonds tendered by
the Owners thereof or subject to mandatory purchase or reduce the Purchase Price
of such Bonds.

 

      Section 10.02.  Successors and Assigns. The rights and obligations of the
parties to this Agreement shall inure to and be binding upon their respective
successors and permitted assigns.

 

      Section 10.03.  Notices. Any request, authorization, direction, notice,
consent, waiver or other document provided by this Agreement shall be in writing
and shall be deemed sufficiently given if sent by registered or certified mail,
postage prepaid, or delivered during business hours as follows: (a) to the
Authority at Suite 101, 14 Dixon Avenue, Concord, New Hampshire 03301-4954,
Attention: Executive Director; (b) to the Trustee and Escrow Agent at
470 Atlantic Avenue, Suite 4082, Boston, Massachusetts 02210, Attention:
Corporate Trust Division; (c) to the Borrower at 25 Manchester Street,
Merrimack, New Hampshire 03054, Attention: Treasurer; (d) to the Remarketing
Agent at 399 Park Avenue, 16th Floor, New York, New York 10022, Attention:
Stephen Peters, Managing Director; and (e) to the Bondowners at their addresses
appearing in the bond register, or, as to all of the foregoing, to such other
address as the addressee shall have given in writing to the one giving notice.
Notice hereunder may be waived prospectively or retroactively by the person
entitled to the notice, but no waiver shall affect any notice requirement as to
other persons.

<PAGE>  58

      Section 10.04.  Agreement Not for the Benefit of Other Parties. This
Agreement is not intended for the benefit of and shall not be construed to
create rights in parties other than the Authority, the Borrower, the Trustee,
the Paying Agent, the Escrow Agent, the Bond Insurer and the Bondowners.

 

      Section 10.05.  Severability. In case any provision of this Agreement or
the Bonds shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

      Section 10.06.  Counterparts. This Agreement may be executed and delivered
in any number of counterparts, each of which shall be deemed to be an original,
but such counterparts together shall constitute one and the same instrument.

 

      Section 10.07.  Captions. The captions and table of contents of this
Agreement are for convenience only and shall not affect the construction hereof.

 

      Section 10.08.  Governing Law. This Agreement shall be governed by the
laws of the State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



<PAGE>  59



      IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed under seal as of the date stated above.

 


Attest:

BUSINESS FINANCE AUTHORITY OF THE
STATE OF NEW HAMPSHIRE

   

/s/ Jack Donovan

 

By

/s/ Edward F. Caron



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

Executive Director

   

Chairman

   

[SEAL]

       

PENNICHUCK WATER WORKS, INC.

     

By

/s/ William D. Patterson

   



--------------------------------------------------------------------------------

   

Vice President and Treasurer

   

[SEAL]

       

THE BANK OF NEW YORK TRUST

 

COMPANY, N.A., as Trustee

     

By

/s/ Chi Ma

   



--------------------------------------------------------------------------------

   

Vice President

   

[SEAL]

 

<PAGE>  60

--------------------------------------------------------------------------------

 

EXHIBIT A

 

TO

 

MASTER LOAN AND TRUST AGREEMENT

 



--------------------------------------------------------------------------------

 

Interest Rate Mode Provisions

<PAGE>  

TABLE OF CONTENTS

   

Page

   

ARTICLE I

   

DEFINITIONS

A-1

   

ARTICLE II

   

BOND INTEREST RATE MODES

   

Section 2.01

Calculation and Payment of Interest; Maximum Rate

A-8

Section 2.02

Determination of Commercial Paper Rates and Interest Periods

   

During the Commercial Paper Mode

A-9

Section 2.03

Determination of Interest Rate During the Daily Mode and the

   

Weekly Mode

A-10

Section 2.04

Determination of Term Rates and Fixed Rates

A-10

Section 2.05

Alternate Rates

A-12

Section 2.06

Determination of Auction Rates; Notice

A-13

Section 2.07

Changes in Mode

A-13

Section 2.08

Auction Rates; Conversion to and From Auction Mode

A-17

Section 2.09

Form of Bonds

A-21

     

ARTICLE III

 

PURCHASE OF BONDS

     

Section 3.01

Optional Tenders of Bonds in the Daily Mode or the Weekly Mode

A-22

Section 3.02

Mandatory Purchase at End of Commercial Paper Rate Periods

A-22

Section 3.03

Mandatory Purchase on Mode Change Date

A-22

Section 3.04

Mandatory Purchase at End of Interest Period for Term Rate Mode

A-24

Section 3.05

Remarketing of Bonds; Notices

A-24

Section 3.06

Source of Funds for Purchase of Bonds

A-25

Section 3.07

Delivery of Bonds

A-25

Section 3.08

Undelivered Bonds

A-25

Section 3.09

No Sales After Payment Default

A-25

Section 3.10

Purchase Fund

A-25

<PAGE>  

ARTICLE I

 

DEFINITIONS

 

      Unless the context otherwise requires, the terms defined in this Article I
shall, for all purposes of the Agreement, this Exhibit A and Exhibit B to the
Agreement, have the meanings herein specified, as follows:

 

      "Alternate Term Rate" shall mean the MMD Index (as of the date the Bonds
of a subseries in the Term Rate Mode are returned to their owners as described
in Sections 2.04(a), 2.05(a), 2.05(b)(iv) and 2.07(c) hereof) plus not greater
than 350 basis points, the actual number of basis points to be set forth in a
certificate of (i) the Underwriters dated the Issue Date and certified to be the
minimum number of basis points which, in the sole judgment of the Underwriters,
resulted in the sale of the Bonds in the Term Rate Mode on the Issue Date at a
price equal to the principal amount thereof or (ii) the Remarketing Agent dated
the effective date of the related Term Rate Mode for any subseries of Bonds and
certified to be the minimum number of basis points which, in the sole judgment
of the Remarketing Agent, resulted in the sale of such subseries of Bonds in the
Term Rate Mode on the effective date of such rate at a price equal to the
principal amount thereof; provided, however, that in the event the MMD Index
cannot be determined on any such date, the Alternate Term Rate shall be based
upon an AAA General Obligation Index published at such time by The Bond Buyer,
as selected in the sole judgment of the Remarketing Agent, that is equal to the
remaining number of years from the effective date of the Alternate Term Rate to
the Maturity Date, rounded up to the nearest full year in the event of a partial
year; and, provided, further, in no event shall the Alternate Term Rate exceed
the Maximum Rate.

 

      "Authorized Borrower Representative" shall mean any person who at the time
and from time to time may be designated, by written certificate of the Borrower
signed by a duly authorized Borrower officer, containing the specimen signature
of such person, furnished to the Authority and the Trustee, as the person
authorized to act on behalf of the Borrower.

 

      "Authorized Denomination" means (i) with respect to Bonds in a Commercial
Paper Mode, a Daily Mode or a Weekly Mode, $100,000 and any integral multiple of
$5,000 in excess thereof, (ii) with respect to Bonds in an Auction Mode, $5,000
and any integral multiple thereof, and (iii) with respect to Bonds in a Term
Rate Mode or a Fixed Rate Mode, $5,000 and any integral multiple thereof.

 

      "Beneficial Owner" shall mean each actual purchaser of a Bond for whom the
participants of DTC hold such Bonds in book-entry form as described in
Section 3.01(e) of the Agreement.

 

      "BMA Municipal Swap Index" shall mean, with respect to the Bonds of a
subseries in the Daily Mode or the Weekly Mode for which a rate is not set
pursuant to Section 2.03 hereof, the rate per annum determined on the basis of
an index based upon the weekly interest rates of tax-exempt variable rate issues
included in a database maintained by the Indexing Agent which meet specific
criteria established by the Bond Market Association, formerly known as the
Public Securities Association. In the event the Indexing Agent no longer
publishes an index satisfying

<PAGE>  

the requirements of the preceding sentence, the rate shall be the "J.J. Kenny
Index," provided, however, that if the J.J. Kenny Index also ceases to be
published, an alternative index shall be calculated by an entity selected in
good faith by the Borrower and shall be determined using the criteria for the
BMA Municipal Swap Index.

 

      "Bond Counsel" shall mean, initially, Kutak Rock LLP, and, thereafter, any
attorney at law or firm of attorneys of nationally recognized standing in
matters pertaining to the issuance of bonds by states and political subdivisions
and the federal tax exemption of interest on bonds issued by states and
political subdivisions, selected by the Borrower with the Written Consent of the
Authority.

 

      "Business Day" shall mean a day on which the Trustee, the Remarketing
Agent or banks or trust companies in New York, New York, are not authorized or
required to remain closed and on which the New York Stock Exchange is not
closed.

 

      "Commercial Paper Bond" shall mean any Bond of a subseries which is in the
Commercial Paper Mode.

 

      "Commercial Paper Mode" shall mean the Mode during which the Bonds of a
subseries bear interest at a Commercial Paper Rate or Rates.

 

      "Commercial Paper Rate" shall mean the interest rate (per annum) on any
Bond of a subseries in the Commercial Paper Mode determined pursuant to
Section 2.02 hereof.

 

      "Borrower Purchase Account" shall mean the account by that name created in
the Purchase Fund pursuant to Section 3.10 hereof.

 

      "Current Mode" shall mean, with respect to a subseries of Bonds, the Mode
then in effect for such subseries as defined in Section 2.07(a)(i) hereof.

 

      "Daily Mode" shall mean the Mode during which the Bonds of a subseries
bear interest at the Daily Rate.

 

      "Daily Rate" shall mean the per annum interest rate for the Bonds of a
subseries in the Daily Mode determined pursuant to Section 2.03(a) hereof.

 

      "DTC" shall mean The Depository Trust Company, a limited purpose trust
company organized under the laws of the State of New York, and its successors
and assigns.

 

      "DTC Participant" shall mean (i) any person for which, from time to time,
DTC effectuates book entry transfers and pledges of securities pursuant to the
Book-Entry System referred to in Section 3.01(e) of the Agreement or (ii) any
securities broker or dealer, trust company, or other person that clears through
or maintains a custodial relationship with a person referred to in (i).

 

      "Electronic Means" shall mean facsimile transmission, e-mail transmission
or other similar electronic means of communication, including a telephonic
communication confirmed by writing or written transmission.

<PAGE>  A-2

      "Favorable Opinion of Bond Counsel" shall mean, with respect to any action
the occurrence of which requires such an opinion, an unqualified Opinion of Bond
Counsel to the effect that such action is permitted under the Act and the
Agreement and will not impair the exclusion of interest on the Bonds of a
subseries from gross income for purposes of federal income taxation (subject to
the inclusion of any exceptions contained in the opinion delivered upon original
issuance of the Bonds).

 

      "Fixed Rate" shall mean the per annum interest rate for the Bonds of a
subseries in the Fixed Rate Mode determined pursuant to Section 2.04(b) hereof.

 

      "Fixed Rate Bonds" shall mean the Bonds of any subseries in the Fixed Rate
Mode.

 

      "Fixed Rate Mode" shall mean the Mode during which all or a particular
portion of the Bonds bear interest at a Fixed Rate(s).

 

      "Indexing Agent" shall mean Municipal Market Data, Boston, Massachusetts,
a Thompson Financial Services Company, or its successor.

 

      "Information Services" shall mean any of the following services which has
been designated in a certificate of the Borrower delivered to the Trustee:
Financial Information, Inc.'s "Daily Called Bond Service," 10th Floor,
30 Montgomery Street, Jersey City, New Jersey 07302, Attention: Editor; Kenny
Information Services "Called Bond Service," 28th Floor, 55 Broad Street,
New York, New York 10004; Moody's "Municipal and Government," 8th Floor,
99 Church Street, New York, New York 10007, Attention: Municipal News Reports;
and Standard & Poor's "Called Bond Record," 3rd Floor, 25 Broadway, New York,
New York 10004; or such other services providing information with respect to
called bonds as the Borrower may designate in a certificate of the Borrower
delivered to the Trustee.

 

      "Interest Accrual Period" shall mean the period of time during which the
Bonds of a subseries accrue the amount of interest (or, with respect to a
subseries of Bonds in the Commercial Paper Mode, a Commercial Paper Bond accrues
the amount of interest) which is payable on any Interest Payment Date applicable
thereto. With respect to Bonds of a subseries in the Daily Mode, the Interest
Accrual Period shall commence on (and include) the first day of each month and
shall extend through (and include) the last day of such month, provided that if
such month is the month in which the Bonds are authenticated and delivered, or
if the Bonds of such subseries are changed to the Daily Mode during such month,
the Interest Accrual Period shall commence on the date of authentication and
delivery of the Bonds or the Mode Change Date for such subseries, as the case
may be; provided, further, that if no interest has been paid on the Bonds of a
subseries in the Daily Mode, interest shall accrue from the date of original
authentication and delivery of the Bonds or such Mode Change Date, as
appropriate. With respect to the Bonds of a subseries in the Auction Mode, the
Interest Accrual Period shall be as set forth in the definition of Auction
Period as defined in Exhibit B to the Agreement. With respect to the Bonds of a
subseries in a Mode other than the Daily Mode or the Auction Mode, the Interest
Accrual Period shall commence on (and include) the last Interest Payment Date to
which interest has been paid (or, if no interest has been paid on such Bonds in
such Mode, from the date of original authentication and delivery of the Bonds,
or the Mode Change Date for such subseries, as the case may be) to, but not
including, the Interest Payment Date on which interest

<PAGE>  A-3



is to be paid. If, at the time of authentication of any Bond of a subseries,
interest is in default or overdue on the Bonds of such subseries, such Bond
shall bear interest from the date to which interest has previously been paid in
full or made available for payment in full on the Outstanding Bonds of such
subseries.

 

      "Interest Payment Date" shall mean each date on which interest is to be
paid and is (i) with respect to a Commercial Paper Bond, the Mandatory Purchase
Date for such Bond occurring on the day next succeeding the last day of the
Interest Period for such Bond; (ii) with respect to the Bonds of a subseries in
the Daily Mode, the first Business Day of each month, (iii) with respect to the
Bonds of a subseries in the Weekly Mode, the first Business Day of each month;
(iv) with respect to the Bonds of a subseries in the Term Rate Mode, each Term
Rate Interest Payment Date for such Bonds; (v) with respect to the Bonds of a
subseries in the Fixed Rate Mode, each Stated Interest Payment Date (beginning
with the first Stated Interest Payment Date that occurs after the commencement
of the Fixed Rate Mode for such Bonds); (vi) with respect to the Bonds of a
subseries in the Auction Mode, those dates set forth in the definition of
Interest Payment Date in Exhibit B to the Agreement; and (vii) with respect to
all Bonds of a subseries and without duplication as to any Interest Payment Date
set forth above, (A) every Mode Change Date with respect to a subseries of
Bonds, and (B) the Maturity Date.

 

      "Interest Period" shall mean, for a subseries of Bonds in a particular
Mode (or for each Commercial Paper Bond), the period of time during which such
Bonds bear (or such Commercial Paper Bond bears) interest at a specific
numerical rate (per annum) which becomes effective at the beginning of such
period. The Interest Period for the Bonds of a subseries in each Mode (or for
each Commercial Paper Bond) is as follows:

     

      (i)    for each Bond of a subseries in the Commercial Paper Mode, the
period of from one to 270 calendar days as established by the Remarketing Agent
for such Bond pursuant to Section 2.02 hereof;

     

      (ii)    for the Bonds of a subseries in the Daily Mode, the period from
(and including) the Mode Change Date upon which such Bonds are changed to the
Daily Mode to (but excluding) the next Rate Determination Date for such Bonds,
and thereafter the period from and including the current Rate Determination Date
for such Bonds to (but excluding) the next Rate Determination Date for such
Bonds;

     

      (iii)    for the Bonds of a subseries in the Weekly Mode, the period from
(and including) the Mode Change Date upon which such Bonds are changed to the
Weekly Mode to (and including) the next Tuesday, and thereafter the period from
(and including) each Wednesday to (and including) the next Tuesday;

     

      (iv)    (1)    for the Subseries B Bonds and the Subseries C Bonds while
Escrow Bonds in the Term Rate Mode, the respective periods from and including
the Issue Date to but not including the original Escrow Mandatory Purchase Date,
and the respective periods, if any, from and including the Escrow Mandatory
Purchase Dates to but not including duly designated subsequent Escrow Mandatory
Purchase Dates; (2) for the Bonds (except Escrow Bonds) of a subseries in the
Term Rate Mode, the period from (and including) the Mode Change Date upon which
such Bonds are changed to the Term

<PAGE>  A-4

 

Rate Mode to (and including) the last day of such period as established by the
Borrower for such Bonds pursuant to Section 2.07(a)(i) hereof and,
(3) thereafter, the period from (and including) the beginning date of each
successive interest rate period selected for such Bonds by the Borrower pursuant
to Section 2.04(a) while they are in the Term Rate Mode to (and including) the
ending date for such period selected for such Bonds by the Borrower;

     

      (v)    for the Bonds of a subseries in the Fixed Rate Mode, the period
from (and including) the Issue Date (in the case of the Subseries A Bonds) or
the Mode Change Date upon which such Bonds are changed to the Fixed Rate Mode to
(but excluding) the Principal Payment Date or the Mode Change Date; and

     

      (vi)    for the Bonds of a subseries in an Auction Mode, see the
definition of "Auction Period" in Exhibit B to the Agreement.

 

      "J.J. Kenny Index" shall mean, with respect to the Bonds of a subseries in
the Daily Mode or the Weekly Mode for which a rate is not, or cannot be, set
pursuant to Section 2.03 hereof, the index generally made available on the
applicable Rate Determination Date by Kenny Information Systems or any successor
thereto. The J.J. Kenny Index shall be based upon 30-day yield evaluations at
par of bonds, the interest on which is exempt from federal income taxation under
the Internal Revenue Code of 1986, as amended, of not less than five equally
rated component issuers selected by the Kenny Information Systems. The specific
issuers included among the component issuers may be changed from time to time by
the Kenny Information Systems in its discretion. The bonds on which the
J.J. Kenny Index is based shall not include any bonds the interest on which is
subject to a "minimum tax" or similar tax under the Internal Revenue Code,
unless all tax-exempt bonds are subject to such tax.

 

      "Mandatory Purchase Date" shall mean (i) as to each Bond in a Commercial
Paper Mode, the day next succeeding the last day of the Interest Period for such
Bond; (ii) as to the Bonds, including Escrow Bonds, of a subseries in a Term
Rate Mode, the day next succeeding the last day of the Interest Period for such
Bonds; and (iii) as to the Bonds of a subseries in any Mode, any Mode Change
Date for such Bonds.

 

      "Maturity Date" shall mean October 1, 2035.

 

      "Maximum Rate" shall mean (i) while the Bonds of a subseries are in the
Daily, Weekly or Commercial Paper Mode, the lesser of (a) 12% per annum, (b) the
rate otherwise agreed to by the provider of any liquidity facility then in
effect or (c) the maximum rate then permitted by applicable law; (ii) while the
Bonds of a subseries are in the Auction Mode, the lesser of (a) 15% per annum or
(b) the maximum rate then permitted by applicable law; and (iii) while the Bonds
of a subseries are in the Term Rate or Fixed Rate Mode, the lesser of (a) 12%
per annum or (b) the maximum rate then permitted by applicable law.

 

      "MMD Index" shall mean the interest rate released by Municipal Market Data
for its "Aaa" General Obligation Yield for uninsured bonds for a term equal to
the remaining numbers of years from the effective date of the Alternate Term
Rate to the Maturity Date, rounded up to the nearest full year in the event of a
partial year.

<PAGE>  A-5

      "Mode" shall mean, as the context may require, the Commercial Paper Mode,
the Daily Mode, the Weekly Mode, the Auction Mode, the Term Rate Mode or the
Fixed Rate Mode.

 

      "Mode Change Date" shall mean with respect to a subseries of Bonds in a
particular Mode, the day on which another Mode for such subseries of Bonds
begins or, if the Bonds of such subseries are then in the Term Rate or Fixed
Rate Mode, the day on which a new Interest Period in the Term Rate Mode begins
or a new Fixed Rate Mode begins.

 

      "Mode Change Notice" shall mean the notice from the Borrower to the other
Notice Parties of the Borrower's intention to change the Mode for a subseries of
Bonds (or to change to a new Interest Period for such Bonds in the Term Rate
Mode or to a new Fixed Rate Mode for such Bonds in the Fixed Rate Mode).

 

      "New Mode" shall mean, with respect to a subseries of Bonds, as specified
in Section 2.07(a)(i) hereof.

 

      "Notice by Mail" or "notice" of any action or condition "by Mail" shall
mean a written notice meeting the requirements of the Agreement mailed by
first-class mail to the holders of specified Bonds, at the addresses shown on
the registration books maintained pursuant to Section 3.01(g) of the Agreement.

 

      "Notice Parties" shall mean the Authority, the Borrower, the Trustee, the
Remarketing Agent and the Bond Insurer and, when there are Bonds of a subseries
Outstanding in the Auction Mode, the Auction Agent and the Broker-Dealers.

 

      "Opinion of Bond Counsel" shall mean a written opinion of Bond Counsel.

 

      "Principal Payment Date" shall mean, with respect to the Bonds of a
subseries, any date upon which the principal amount of such Bonds is due
hereunder, including the Maturity Date, any redemption date, or the date the
maturity of the Bonds is accelerated pursuant to the terms hereof or otherwise.

 

      "Purchase Date" shall mean, for any Bond of a subseries in the Daily Mode
or the Weekly Mode, any Business Day selected by the Owner of such Bond pursuant
to the provisions of Section 3.01 hereof to have such Bond (or portion thereof
in an Authorized Denomination) purchased.

 

      "Purchase Fund" shall mean the fund established pursuant to Section 3.10
hereof.

 

      "Purchase Price" shall mean (i) an amount equal to the principal amount of
any Bond of a subseries in the Daily Mode or the Weekly Mode to be purchased on
any Purchase Date, plus an amount equal to accrued interest, if any, to such
Purchase Date, (ii) except as provided in clause (iii) below, an amount equal to
the principal amount of the Bonds of a subseries to be purchased on a Mandatory
Purchase Date or (iii) an amount equal to the principal amount of the Bonds of a
subseries to be purchased on a Mode Change Date pursuant to Section 3.03 hereof,
plus, if such Mode Change Date occurs (A) due to a change in Mode for a
subseries of Bonds then in the Fixed Rate Mode on a day on which such Bonds are
subject to optional redemption at the direction of the Borrower, any redemption
premium that would have been payable for such

<PAGE>  A-6

Bonds on such redemption date, or (B) due to a change in Mode for a subseries of
Bonds then in the Term Rate Mode earlier than the Mandatory Purchase Date for
such Bonds pursuant to Section 3.04 hereof because the Borrower elects to end a
Term Rate Mode for a subseries of Bonds on a day on which such Bonds are subject
to optional redemption at the direction of the Borrower, an amount equal to any
redemption premium that would have been payable on such redemption date.

 

      "Rate Determination Date" shall mean the date on which the interest rate
for the Bonds of a subseries (or, with respect to a Commercial Paper Bond, such
Bond) shall be determined, which (i) in the case of a Commercial Paper Bond,
shall be the first day of an Interest Period for such Bond; (ii) in the case of
the Bonds of a subseries in the Daily Mode, shall be each Business Day
commencing with the Mode Change Date on which such Bonds were changed to the
Daily Mode; (iii) in the case of the initial conversion of the Bonds of a
subseries to the Weekly Mode, shall be no later than the Business Day prior to
the Mode Change Date on which such Bonds were changed to the Weekly Mode, and,
thereafter, shall be each Tuesday or, if Tuesday is not a Business Day, the next
succeeding day or, if such day is not a Business Day, then the Business Day next
preceding such Tuesday; (iv) in the case of the Bonds of a subseries in the Term
Rate Mode, shall be a Business Day no later than the Business Day next preceding
the first day of an Interest Period, as determined by the Remarketing Agent; and
(v) in the case of the Bonds of a subseries in the Fixed Rate Mode, shall be a
date determined by the Remarketing Agent, with the consent of the Borrower,
which shall be at least one Business Day prior to the Mode Change Date.

 

      "Rating Agency" shall mean Moody's or S&P to the extent they then are
providing or maintaining a rating on the Bonds at the request of the Borrower
or, in the event that Moody's or S&P no longer maintains a rating on the Bonds,
any other nationally recognized rating agency then providing or maintaining a
rating on the Bonds at the request of the Borrower.

 

      "Record Date" shall mean, in regard to an Interest Payment Date (i) with
respect to the Bonds of a subseries in a Commercial Paper Mode, a Daily Mode or
a Weekly Mode, the Business Day immediately preceding an Interest Payment Date,
(ii) with respect to the Bonds of a subseries in a Term Rate Mode or a Fixed
Rate Mode, the fifteenth day (whether or not a Business Day) of the month next
preceding each Interest Payment Date and (iii) with respect to the Bonds of a
subseries in an Auction Mode, the Business Day immediately preceding an Interest
Payment Date. "Record Date" means, in regard to a redemption date, the tenth day
preceding such redemption date.

 

      "Remarketing Agent" shall mean any investment banking firm which may at
any time be appointed Remarketing Agent for the Bonds of a subseries as provided
in Section 7.05 of the Agreement.

 

      "Remarketing Agreement" shall mean a remarketing agreement relating to the
Bonds, by and between the Borrower and the Remarketing Agent, as it may be
amended or supplemented from time to time in accordance with its terms.

 

      "Remarketing Proceeds Account" shall mean the account by that name created
in the Purchase Fund pursuant to Section 3.10 hereof.

<PAGE>  A-7



      "S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., duly organized and existing under and by virtue of
the laws of the State of New York, and its successors and assigns, except that
if such rating agency shall be dissolved or liquidated or shall no longer
perform the functions of a securities rating agency, then the term "S&P" shall
be deemed to refer to any other nationally recognized securities rating agency
selected by the Borrower.

 

      "Stated Interest Payment Dates" shall mean each April 1 and October 1;
provided, however, that for the Term Rate Modes commencing on the Issue Date,
the first Stated Interest Payment Dates for the Subseries B Bonds and the
Subseries C Bonds shall commence on April 2, 2006 and April 1, 2006,
respectively, and provided further that the second Stated Interest Payment Dates
for the Subseries B Bonds and the Subseries C Bonds shall be October 2, 2006 and
October 1, 2006, respectively.

 

      "Term Rate" shall mean the per annum interest rate for the Bonds of a
subseries in the Term Rate Mode determined pursuant to Section 2.04(a) hereof.

 

      "Term Rate Interest Payment Dates" shall mean, with respect to Bonds of a
subseries in the Term Rate Mode and for the current Interest Period for such
Bonds, each Stated Interest Payment Date occurring in such Interest Period
(beginning with the first Stated Interest Payment Date that occurs after the
commencement of such Interest Period) and on the day next succeeding the last
day of such Interest Period, and shall include the Escrow Mandatory Purchase
Date.

 

      "Term Rate Mode" shall mean the Mode during which the Bonds of a subseries
bear interest at the Term Rate.

 

      "Weekly Mode" shall mean the Mode during which the Bonds of a subseries
bear interest at the Weekly Rate.

 

      "Weekly Rate" shall mean the per annum interest rate for the Bonds of a
subseries in the Weekly Mode determined pursuant to Section 2.03(b) hereof.

 

ARTICLE II

 

BOND INTEREST RATE MODES

 

      Section 2.01  Calculation and Payment of Interest; Maximum Rate.

     

      (a)    When a Commercial Paper Mode, a Daily Mode or a Weekly Mode is in
effect for a subseries of Bonds, interest shall be calculated on the basis of a
365/366-day year for the actual number of days elapsed. When a Term Rate Mode or
a Fixed Rate Mode is in effect for a subseries of Bonds, interest shall be
calculated on the basis of a 360-day year comprised of twelve 30-day months.
When an Auction Mode is in effect for a subseries of Bonds in an Auction Period
of 180 days or less, interest shall be calculated on the basis of actual days
over 360, and when the Auction Period is greater than 180 days interest shall be
calculated on the basis of a 360-day year of twelve 30-day months. Payment of
interest on each Bond shall be made on each Interest Payment Date

<PAGE>  A-8



 

for such Bond for unpaid interest accrued during the Interest Accrual Period to
the Owner of record of such Bond on the applicable Record Date.

     

      (b)    All of the Bonds of a subseries in any Mode, may be changed to any
other Mode at the times and in the manner hereinafter provided. Subsequent to
such change in Mode, all the Bonds of a subseries may again be changed to a
different Mode at the times and in the manner hereinafter provided. While it is
anticipated that the Fixed Rate Mode for a subseries of Bonds shall be in effect
until the Maturity Date, redemption date or acceleration of the Bonds prior to
the Maturity Date, such Fixed Rate Bonds may be changed to any other Mode on a
day on which such Fixed Rate Bonds are subject to optional redemption at the
direction of the Borrower pursuant to Section 3.06(d)(iv) of the Agreement as
provided in Section 2.07 hereof.

     

      (c)    Absent manifest error, the interest rates contained in the records
of the Trustee shall be conclusive and binding upon the Authority, the Borrower,
the Remarketing Agent, the Trustee and the Owners and, with respect to the Bonds
of a subseries in an Auction Mode, the Auction Agent and the Broker-Dealers.

     

      (d)    No Bonds shall bear interest at an interest rate higher than the
applicable Maximum Rate.

     

      (e)    In the absence of manifest error, the determination of interest
rates and Interest Periods by the Remarketing Agent shall be conclusive and
binding upon the Borrower, the Remarketing Agent, the Trustee, the Authority and
the Owners.

   

      Section 2.02.  Determination of Commercial Paper Rates and Interest
Periods During the Commercial Paper Mode

. An Interest Period for a Commercial Paper Bond shall be of such duration,
ending on a Business Day, of from one to 270 calendar days, as the Remarketing
Agent shall determine in accordance with the provisions of this Section 2.02. A
Commercial Paper Bond of a subseries can have an Interest Period, and bear
interest at a rate, different from other Commercial Paper Bonds of the same
subseries. In making the determinations with respect to Interest Periods,
subject to limitations imposed by the first sentence of this Section and in
Section 2.01 hereof, on each Rate Determination Date for a Commercial Paper
Bond, the Remarketing Agent shall select for such Bond the Interest Period which
would result in the Remarketing Agent being able to remarket such Bond at par in
the secondary market at the lowest interest rate then available and for the
longest Interest Period available at such rate, provided that if on any Rate
Determination Date, the Remarketing Agent determines that current or anticipated
future market conditions or anticipated future events are such that a different
Interest Period would result in a lower average interest cost on such Bond, then
the Remarketing Agent shall select the Interest Period which in the judgment of
the Remarketing Agent would permit such Bond to achieve such lower average
interest cost; provided, further, that if the Remarketing Agent has received
notice from the Borrower that the Bonds of a subseries in the Commercial Paper
Mode are to be changed to any other Mode, the Remarketing Agent shall, with
respect to such Bonds, select Interest Periods which do not extend beyond the
proposed Mode Change Date.

<PAGE>  A-9



      On or after 4:00 p.m. on the Business Day next preceding each Rate
Determination Date for a Commercial Paper Bond, any Owner of such Bond may
telephone the Remarketing Agent and receive notice of the anticipated next
Interest Period and the anticipated Commercial Paper Rate for such Interest
Period for such Bond.

 

      By 12:30 p.m. on each Rate Determination Date for a Commercial Paper Bond,
the Remarketing Agent shall determine the Commercial Paper Rate for the Interest
Period then selected for such Bond and shall give notice by Electronic Means to
the Trustee of the new Owner, the Interest Period, the Mandatory Purchase Date
and the Commercial Paper Rate.

 

      By 1:00 p.m. on each Rate Determination Date, the Remarketing Agent will
assign CUSIP numbers to each Commercial Paper Bond for which a Commercial Paper
Rate and Interest Period have been determined on such date and notify the
Trustee of such assignment by Electronic Means.

 

      Section 2.03.  Determination of Interest Rate During the Daily Mode and
the Weekly Mode. The interest rate for the Bonds of a subseries in the Daily
Mode or the Weekly Mode shall be the rate of interest per annum determined by
the Remarketing Agent on and as of the applicable Rate Determination Date as the
minimum rate of interest which, in the opinion of the Remarketing Agent under
then existing market conditions, would result in the sale of such Bonds on the
effective date of such rate at a price equal to the principal amount thereof,
plus accrued and unpaid interest, if any.

   

      (a)    During the Daily Mode, the Remarketing Agent shall establish the
Daily Rate by 10:00 a.m. on each Rate Determination Date. The Daily Rate for any
day during the Daily Mode which is not a Business Day shall be the Daily Rate
established on the immediately preceding Rate Determination Date. The
Remarketing Agent shall make the Daily Rate available by telephone to any Owner
or Notice Party requesting such rate and, on the last Business Day of each
month, shall give notice to the Trustee of the Daily Rates that were in effect
for each day of such month by Electronic Means.

     

      (b)    During the Weekly Mode, the Remarketing Agent shall establish the
Weekly Rate by 4:00 p.m. on each Rate Determination Date. The Weekly Rate shall
be in effect (i) initially, from and including the first day of such Weekly Mode
to and including the following Tuesday and (ii) thereafter, from and including
each Wednesday to and including the following Tuesday. The Remarketing Agent
shall make the Weekly Rate available (i) after 4:00 p.m. on the Rate
Determination Date by telephone to any Owner or Notice Party requesting such
rate and (ii) by Electronic Means to the Trustee not later than the second
Business Day immediately succeeding the Rate Determination Date.

   

      Section 2.04.  Determination of Term Rates and Fixed Rate.

   

      (a)    Term Rates. The Term Rates to be borne by the Subseries B Bonds and
the Subseries C Bonds from the Issue Date to (but not including) the respective
Escrow Mandatory Purchase Dates shall be determined by the Underwriters not
later than the Business Day immediately preceding the Issue Date as the minimum
rates which, in the

<PAGE>  A-10



 

sole judgment of the Underwriters, will result in a sale of such Bonds at a
price equal to the principal amount thereof on the Issue Date. The Borrower may
elect that the Escrow Bonds of a subseries continue as Escrow Bonds in the Term
Rate Mode beyond the original Escrow Mandatory Purchase Date as provided by
Section 3.01(c)(iv) of the Master Agreement. The Borrower may elect that the
Bonds of a subseries that no longer are Escrow Bonds continue in or be changed
to the Term Rate Mode in a notice given pursuant to Section 2.07(a)(i) hereof
but need not designate the Interest Period for such Term Rate Mode until the
Rate Determination Date. The Term Rate for the Bonds of a subseries shall be
determined by the Remarketing Agent not later than 4:00 p.m. on the Rate
Determination Date, and the Remarketing Agent shall make the Term Rate available
by telephone to any Notice Party requesting such rate. The Remarketing Agent
shall give written notice of the Term Rate to the Borrower, the Authority and
the Trustee upon request. The Term Rate for the Bonds of a subseries shall be
the minimum rate which, in the sole judgment of the Remarketing Agent, will
result in a sale of such Bonds at a price equal to the principal amount thereof
on the effective date of such rate for the Interest Period selected by the
Borrower in writing delivered to the Remarketing Agent on or before the Rate
Determination Date for such Interest Period. If, at least 15 days prior to the
end of the Interest Period (other than an Interest Period ending on the day next
preceding an Escrow Mandatory Purchase Date) for the Bonds of a subseries in the
Term Rate Mode, the Borrower has not given a Mode Change Notice, then the Bonds
of such subseries (i) shall not be purchased on the Mandatory Purchase Date
occurring at the end of the Interest Period for such Bonds in accordance with
Section 3.04 hereof but shall instead be returned to their Owners and remain
Outstanding, (ii) shall continue in the Term Rate Mode until purchased, as
described in the immediately succeeding clause (iii), and shall bear interest at
the Alternate Term Rate (with an Interest Period commencing on the Mandatory
Purchase Date and ending on the actual purchase date) until so purchased, and
(iii) shall be purchased upon the availability of remarketing proceeds to
purchase such Bonds (or Borrower funds as provided in Section 3.06 hereof). In
such event the Purchase Price shall not be considered due and payable on such
Mandatory Purchase Date so that no Event of Default under Section 6.01(b) of the
Agreement shall be deemed to have occurred. The Remarketing Agent shall use its
best efforts to cause the Bonds of a subseries in a Term Rate Mode required to
be purchased on such Mandatory Purchase Date to be remarketed (in any Mode or
Modes) on the first date thereafter, which shall be deemed to be a Mode Change
Date, at which time all such Bonds can be sold at par, at a rate not exceeding
the Maximum Rate. No Interest Period in the Term Rate Mode may extend beyond the
Maturity Date.

     

      (b)    Fixed Rate. The Borrower may elect that the Bonds of a subseries be
changed to the Fixed Rate Mode in a notice given pursuant to Section 2.07(b)
hereof. The Remarketing Agent shall determine the Fixed Rate for the Bonds of a
subseries in the Fixed Rate Mode in the manner and at the times as follows: Not
later than 4:00 p.m. on the Rate Determination Date for such Bonds, the
Remarketing Agent shall determine the Fixed Rate for such Bonds. The Fixed Rate
shall be the minimum interest rate which, in the sole judgment of the
Remarketing Agent, will result in a sale of such Bonds at a price equal to the
principal amount thereof on the effective date of such rate. The Remarketing
Agent shall make the Fixed Rate available by telephone to any Notice Party

<PAGE>  A-11



 

requesting such Fixed Rate. Upon request of any Notice Party, the Trustee shall
give notice of such rate by Electronic Means.

   

      Section 2.05.  Alternate Rates.

     

      (a)    When all Bonds of a subseries in a Term Rate Mode or the Fixed Rate
Mode are not remarketed on a Mode Change Date for such Bonds which occurs prior
to the end of the Interest Period for such Bonds at a time when such Bonds are
subject to optional redemption at the direction of the Borrower in accordance
with Section 3.06(d)(iv) of the Agreement, such Bonds (i) shall be returned to
their Owners and remain Outstanding, (ii) shall continue in the Term Rate Mode
in the then current Interest Period or the Fixed Rate Mode as if no such Mode
Change Notice had been given, (iii) shall continue to bear interest at the Term
Rate or Fixed Rate then in effect as if no such Mode Change Notice had been
given, and (iv) in such event the Purchase Price shall not be considered due and
payable on the failed Mode Change Date so that no Event of Default under
Section 6.01(b) of the Agreement shall be deemed to have occurred.

     

      (b)    The following provisions shall apply in the event (i) the
Remarketing Agent fails or is unable to determine the interest rate or Interest
Period for the Bonds of any subseries or (ii) the method by which the
Remarketing Agent determines the interest rate or Interest Period with respect
to the Bonds of any subseries (or the selection by the Borrower of the Interest
Period for the Bonds of a subseries in the Term Rate Mode) shall be held to be
unenforceable by a court of law of competent jurisdiction. These provisions
shall continue to apply until such time as the Remarketing Agent (or the
Borrower, if applicable) again makes such determinations. In the case of
clause (ii) above, the Remarketing Agent (or the Borrower, if applicable) shall
again make such determination at such time as there is delivered to the
Remarketing Agent and the Borrower an Opinion of Bond Counsel to the effect that
there are no longer any legal prohibitions against such determinations. The
following shall be the methods by which the interest rates and, in the case of
the Commercial Paper and Term Rate Modes, the Interest Periods, shall be
determined for the Bonds of any subseries as to which either of the events
described in clause (i) or (ii) shall be applicable. Such methods shall be
applicable from and after the date either of the events described in clause (i)
or (ii) first becomes applicable to such Bonds until such time as the event
described in clause (i) or (ii) is no longer applicable to such Bonds.

       

      (i)    For a Commercial Paper Bond, the next Interest Period shall be
from, and including, the day next succeeding the last day of the current
Interest Period for such Bond to, but excluding, the next succeeding Business
Day and thereafter shall commence on each Business Day and extend to, but
exclude, the next succeeding Business Day. For each such Interest Period, the
interest rate for such Bond shall be the BMA Municipal Swap Index in effect on
the Business Day that begins an Interest Period.

         

      (ii)    If such Bonds are in the Daily Mode, then such Bonds shall bear
interest during each subsequent Interest Period at the BMA Municipal Swap Index
in effect on the first day of such Interest Period.



<PAGE>  A-12



   

      (iii)    If such Bonds are in the Weekly Mode, then such Bonds shall bear
interest during each subsequent Interest Period at the BMA Municipal Swap Index
in effect on the first day of such Interest Period.

         

      (iv)    If such Bonds are in the Term Rate Mode, the provisions of the
final four sentences of Section 2.04(a) shall apply.

 

      Section 2.06.  Determination of Auction Rates; Notice. The Auction Rate to
be applicable to the Bonds of a subseries during each Auction Period shall be
determined by the Auction Agent in accordance with the provisions of Exhibit B
to the Agreement and notice thereof shall be given as provided in such
Exhibit B.

 

      Section 2.07.  Changes in Mode. Subject to the provisions of this Section,
the Borrower may effect a change in Mode with respect to all Bonds of a
subseries that are not Escrow Bonds by following the procedures set forth in
this Section; provided, however, that the procedures for effecting a change to
or from the Auction Mode for a subseries of Bonds are set forth in Section 2.08
hereof. If a change in Mode will make the Bonds of a subseries subject to
Rule 15c2-12 promulgated under the Securities Exchange Act of 1934, as amended,
a continuing disclosure undertaking, if not already in place, shall be entered
into by the Borrower satisfying the requirements of said Rule.

   

      (a)    Changes to a Mode Other Than the Fixed Rate Mode. At the option of
the Borrower, the Bonds of a subseries may be changed from one Mode to another
Mode in accordance with the provisions, and subject to the conditions, set forth
below, except that the procedures for effecting a change to the Fixed Rate Mode
are set forth in Section 2.07(b) hereof:

       

      (i)    Borrower Notice; Notice to Owners. Not later than five Business
Days prior to the date that notice to the Owners must be given by the Trustee
pursuant to Section 3.03 hereof (or such shorter time as may be agreed to by the
Borrower and the Trustee), the Borrower shall give written notice to the Notice
Parties of its intention to effect a change in the Mode for the Bonds of a
subseries from the Mode then in effect (for purposes of this Section, the
"Current Mode") to another Mode or, if the Bonds of such subseries are then in
the Term Rate Mode, to continue in the Term Rate Mode for a new Interest Period
(for purposes of this Section, the "New Mode"). Notice of the proposed change in
Mode shall be given to the Owners of such Bonds by the Trustee pursuant to
Section 3.03 hereof; provided, however, that the Trustee shall not mail such
written notice if converting from a Commercial Paper Mode until it has received
a written confirmation from the Remarketing Agent that no Interest Period for
any Commercial Paper Bond of such subseries extends beyond the Mode Change Date;
and provided, further, that such notice shall be given 30 days prior to the Mode
Change Date if the Bonds of such subseries are then in the Fixed Rate Mode or in
the Term Rate Mode and the Mode Change Date is occurring prior to the end of the
current Interest Period as described immediately below in (iii)(B)(2) or (3).



<PAGE>  A-13



   

      (ii)    Determination of Interest Rates. The New Mode for the Bonds of a
subseries shall commence on the Mode Change Date for such Bonds and the interest
rate (or rates, in the case of a change to the Commercial Paper Mode, together
with the Interest Periods for such Bonds) shall be determined by the Remarketing
Agent in the manner provided in Sections 2.02, 2.03 and 2.04 hereof, as
applicable. The Borrower shall select the Interest Period for the Bonds of a
subseries converted to the Term Rate Mode on or prior to the Rate Determination
Date for such Bonds.

         

      (iii)    Conditions Precedent.

           

      (A)    The Mode Change Date shall be a Business Day.

             

      (B)    Additionally, the Mode Change Date in the case of a change:

               

      (1)    from the Commercial Paper Mode, shall be a Mandatory Purchase Date
for all Commercial Paper Bonds of such subseries pursuant to Section 3.02
hereof;

                 

      (2)    from the Term Rate Mode, shall be the day next succeeding the last
day of the current Interest Period for the Bonds of the subseries being
converted or a day on which such Bonds would be redeemable at the direction of
the Borrower pursuant to Section 3.06(d)(iv) of the Agreement if such change to
the New Mode did not occur; and

                 

      (3)    from the Fixed Rate Mode, shall be a day on which the Bonds of the
subseries being converted would be redeemable at the direction of the Borrower
pursuant to Section 3.06(d)(iv) of the Agreement if such change to the New Mode
did not occur.

               

      (C)    In the case of a change from a Mode during which Bonds may or must
be tendered by their Owners for purchase at intervals of one year or less to a
Mode during which Bonds may or must be tendered by their Owners for purchase at
intervals in excess of one year, or vice versa, a Favorable Opinion of Bond
Counsel dated the Mode Change Date and addressed to the Authority, the Trustee
and the Remarketing Agent shall have been delivered to the Authority, the
Trustee and the Remarketing Agent on the Mode Change Date.

             

      (D)    If the Bonds of the subseries being converted are in the Commercial
Paper Mode, no Interest Period for a Bond of such subseries set after delivery
by the Borrower to the Remarketing Agent of the notice of the intention to
effect a change in Mode with respect to such subseries of Bonds shall extend
beyond the proposed Mode Change Date.



<PAGE>  A-14



 

      (b)    Change to Fixed Rate Mode. At the option of the Borrower, the Bonds
of a subseries may be changed to the Fixed Rate Mode (or to a new Fixed Rate
Mode) as provided in this Section 2.07(b). Not less than five Business Days
prior to the date that notice to the Owners must be given by the Trustee
pursuant to Section 3.03 hereof (or such shorter time as may be agreed to by the
Borrower and the Trustee), the Borrower shall give written notice to the Notice
Parties stating that the Mode for such Bonds will be changed to the Fixed Rate
Mode (or to a new Fixed Rate Mode) and setting forth the proposed Mode Change
Date. If the Bonds of the subseries being converted are in the Commercial Paper
Mode, no Interest Period for a Bond of such subseries set after delivery by the
Borrower to the Remarketing Agent of the notice of the intention to effect a
change in Mode with respect to such subseries of Bonds shall extend beyond the
proposed Mode Change Date. Any such change in Mode shall be made in accordance
with the provisions, and subject to the conditions, set forth below:

       

      (i)    Conditions Precedent. The Mode Change Date shall be:

           

      (A)    a Business Day;

             

      (B)    in the case of a change from the Commercial Paper Mode, a Mandatory
Purchase Date for all Commercial Paper Bonds of such subseries pursuant to
Section 3.02 hereof;

             

      (C)    in the case of a change from the Term Rate Mode, the day next
succeeding the last day of the current Interest Period for the Bonds of the
subseries being converted or a day on which such Bonds would be redeemable at
the direction of the Borrower pursuant to Section 3.06(d)(iv) of the Agreement
if such change from the Term Rate Mode did not occur; and

             

      (D)    in the case of a change from the Fixed Rate Mode, a day on which
such Bonds would be redeemable at the direction of the Borrower pursuant to
Section 3.06(d)(iv) of the Agreement if such change from the Fixed Rate Mode did
not occur.

           

      (ii)    Notice to Owners. Not less than 15 days prior to the Mode Change
Date for a subseries of Bonds (30 days if the Bonds of such subseries are then
in the Fixed Rate Mode or in the Term Rate Mode and the Mode Change Date is
occurring prior to the end of the current Interest Period as described
immediately above in (b)(i)(C) and (D)), the Trustee shall mail, in the name of
the Borrower, a notice of such proposed change to the Owners of the Bonds of the
subseries being converted stating that the Mode will be changed to the Fixed
Rate Mode, the proposed Mode Change Date, that such Owners are required to
tender their Bonds for purchase on such proposed Mode Change Date, the Purchase
Price and that interest on such Bonds shall cease to accrue from and after the
proposed Mode Change Date, provided funds for such purchase are on deposit with
the Trustee on such Date; provided, however, that the Trustee shall not mail
such written notice if converting from a Commercial Paper Mode until it has
received a written



<PAGE>  A-15



   

confirmation from the Remarketing Agent that no Interest Period for any
Commercial Paper Bond of such subseries extends beyond the Mode Change Date.

         

      (iii)    General Provisions Applying to Change to Fixed Rate Mode. If the
change is from a Mode during which Bonds may or must be tendered by their Owners
for purchase at intervals of one year or less to a Fixed Rate Mode of more than
one year in duration, the change to the Fixed Rate Mode shall not occur unless a
Favorable Opinion of Bond Counsel dated the Mode Change Date is addressed and
delivered to the Authority, the Trustee and the Remarketing Agent on the Mode
Change Date.

         

      (iv)    Determination of Interest Rate. The Fixed Rate for the Bonds of
the subseries to be converted to the Fixed Rate Mode shall be established by the
Remarketing Agent pursuant to the provisions of Section 2.04(b).

     

      (c)    Failure To Satisfy Conditions Precedent to a Mode Change. In the
event the conditions described above in subsection (a) or (b), as applicable, of
this Section have not been satisfied by the applicable Mode Change Date, then
the New Mode or the Fixed Rate Mode, as the case may be, for the Bonds of the
subseries to be converted shall not take effect. If the failed change in Mode
was from the Commercial Paper Mode, the Bonds of such subseries shall remain in
the Commercial Paper Mode with interest rates and Interest Periods to be
established by the Remarketing Agent on the failed Mode Change Date in
accordance with Section 2.02 hereof. If the failed change in Mode was from the
Daily Mode, the Bonds of such subseries shall remain in the Daily Mode, and if
the failed change in Mode was from the Weekly Mode, the Bonds of such subseries
shall remain in the Weekly Mode, in each case with interest rates established in
accordance with the applicable provisions of Section 2.03 hereof on and as of
the failed Mode Change Date. If the failed change in Mode was from the Term Rate
Mode at the end of the Interest Period for such Bonds, such Bonds (i) shall be
returned to their Owners and remain Outstanding, (ii) shall continue in the Term
Rate Mode until purchased, as described in the immediately succeeding
clause (iii), and shall bear interest at the Alternate Term Rate until so
purchased, and (iii) shall be purchased upon the availability of remarketing
proceeds to purchase such Bonds (or Borrower funds as provided in Section 3.06
hereof). In the event of a failed change in Mode as described in the immediately
preceding sentence, the Remarketing Agent shall use its best efforts to cause
the Bonds to be remarketed (in any Mode or Modes) on the first date thereafter
at which time all such Bonds can be sold at par, at a rate not exceeding the
Maximum Rate. If the failed change in Mode was from a Term Rate Mode or the
Fixed Rate Mode on a Mode Change Date for such Bonds which occurs prior to the
end of the Interest Period for such Bonds at a time when such Bonds are subject
to optional redemption at the direction of the Borrower pursuant to
Section 3.06(d)(iv) of the Agreement, such Bonds (i) shall be returned to their
Owners and remain Outstanding, (ii) shall continue in the Term Rate Mode in the
then current Interest Period or the Fixed Rate Mode, and (iii) shall continue to
bear interest at the Term Rate or Fixed Rate then in effect.



<PAGE>  A-16



 

      (d)    Rescission of Election. Notwithstanding anything herein to the
contrary, the Borrower may rescind any election by it to adjust the Bonds of a
subseries to, or in the case of a Term Rate Mode continue, a New Mode or the
Fixed Rate Mode prior to the proposed Mode Change Date by giving written notice
thereof to the Notice Parties prior to such proposed Mode Change Date. If the
notice of such rescission is given before the Owners of the Bonds have been
notified of the mandatory purchase to occur on the Mode Change Date pursuant to
Section 3.03 hereof, then the Mode Change Notice shall be deemed rescinded and
of no force or effect. If the notice of such rescission is given after the
Owners of the Bonds have been notified of the mandatory purchase pursuant to
Section 3.03 hereof or if the notice of rescission does not become effective for
any reason, then the Bonds of such subseries shall be in such Mode and bear such
interest as provided immediately above in subsection (c).

   

      Section 2.08.  Auction Rates; Conversions to and From Auction Mode.

     

      (a)    Determination and Notice of Auction Rates. The Auction Rate to be
applicable to a subseries of Bonds in the Auction Mode during each Auction
Period shall be determined by the Auction Agent and notice thereof shall be
given as provided in Exhibit B to the Agreement.

     

      (b)    Conversions to Auction Mode. At the option of the Borrower, a
subseries of Bonds (provided that the Bonds of such subseries aggregate an
amount which is an Authorized Denomination for the Auction Mode) may be
converted from another Mode to an Auction Mode, provided that after such
conversion, there shall be not less than $10,000,000 in aggregate principal
amount of the Bonds of such subseries bearing interest at an Auction Rate unless
otherwise consented to by the Broker-Dealers. Any such conversion shall be made
as follows:

       

      (i)    In any such conversion from a Mode other than the Term Rate or
Fixed Rate Mode, the Mode Change Date shall be a regularly scheduled Interest
Payment Date on which interest is payable for the Interest Period for the
subseries of Bonds from which the conversion is to be made; provided, however,
that if the conversion is from (A) the Term Rate Mode, the Mode Change Date
shall be the day next succeeding the last day of the Interest Period for such
Bonds or a day on which such Bonds would be redeemable at the direction of the
Borrower pursuant to Section 3.06(d)(iv) of the Agreement if such change to the
Auction Mode did not occur, (B) the Fixed Rate Mode, the Mode Change Date shall
be a day on which such Bonds would be redeemable at the direction of the
Borrower pursuant to Section 3.06(d)(iv) of the Agreement if such change to the
Auction Mode did not occur, and (C) the Commercial Paper Mode, the Mode Change
Date shall be a Mandatory Purchase Date for all Commercial Paper Bonds of such
subseries pursuant to Section 3.02 hereof.

         

      (ii)    The Borrower shall give written notice of any such conversion to
the Authority, the Remarketing Agent, the Trustee, the Auction Agent and the
Broker-Dealers not less than five Business Days prior to the date on which the
Trustee is required to notify the Owners of the conversion pursuant to



<PAGE>  A-17



   

subparagraph (iii) below (or such shorter time as may be agreed to by the
Borrower and the Trustee). Such notice shall specify the Mode Change Date for
the subseries of Bonds to be converted but the length of the Initial Period and
the Auction Period need not be designated by the Borrower until such time as the
interest rate for the Initial Period is determined. Together with such notice,
the Borrower shall file with the Authority and the Trustee a Favorable Opinion
of Bond Counsel. No such change to the Auction Mode shall become effective
unless the Borrower shall also file, with the Authority and the Trustee, a
Favorable Opinion of Bond Counsel to the same effect dated the Mode Change Date.

         

      (iii)    Not less than 15 days prior to the Mode Change Date (30 days if
the Bonds of such subseries are then in the Fixed Rate Mode or in the Term Rate
Mode and the Mode Change Date is occurring prior to the end of the current
Interest Period on a day on which such Bonds would be redeemable at the option
of the Borrower pursuant to Section 3.06(d)(iv) of the Agreement), the Trustee
shall mail a written notice of the conversion to the Owners of the Bonds of the
subseries to be converted specifying the Mode Change Date and the mandatory
purchase of such Bonds on such date pursuant to Section 3.03 hereof; provided,
however, that the Trustee shall not mail such written notice if converting from
a Commercial Paper Mode until it has received a written confirmation from the
Remarketing Agent that no Interest Period for any Commercial Paper Bond of such
subseries extends beyond the Mode Change Date.

       

      The Auction Rate for the Auction Period commencing on the Mode Change Date
for a subseries of Bonds shall be the lowest rate which, in the judgment of the
Broker-Dealers, is necessary to enable such Bonds to be remarketed at a price
equal to the principal amount thereof, plus accrued interest, if any, on the
Mode Change Date. Such determination shall be conclusive and binding upon the
Authority, the Borrower, the Trustee, the Auction Agent and the Owners of the
Bonds of the subseries to which such rate will be applicable.

     

      If the conditions described above in this subsection (b) have not been
satisfied by the applicable Mode Change Date, then the new Mode shall not take
effect and the provisions of Section 2.07(c) shall govern.

     

      The Borrower may revoke its election to effect a conversion of the
interest rate on the Bonds of any subseries to an Auction Rate by giving written
notice of such revocation to the Authority, the Trustee, the Remarketing Agent,
the Auction Agent and the Broker-Dealers at any time prior to the setting of the
Auction Rate by the Broker-Dealers. In such event, the provisions of
Section 2.07(d) hereof shall govern.

     

      No Bonds may be converted to the Auction Mode when the Bonds are not held
by a depository in Book Entry form.

     

      (c)    Conversions From Auction Mode to Other Than Fixed Rate Mode. At the
option of the Borrower, a subseries of Bonds (in an amount which is an
Authorized



<PAGE>  A-18



 

Denomination for the new Mode) may be converted from an Auction Mode to another
Mode (except that the procedures for conversion from the Auction Mode to the
Fixed Rate Mode are set forth in (d) below). Any such conversion shall be made
as follows:

         

      (i)    If the Auction Bonds are in an Auction Period other than the daily
Auction Period, the Mode Change Date shall be the second regularly scheduled
Interest Payment Date following the final Auction Date. If the Auction Bonds are
in a daily Auction Period, the Mode Change Date shall be the next regularly
scheduled Interest Payment Date (i.e., the first Business Day of the next
calendar month).

         

      (ii)    The Borrower shall give written notice of any such conversion to
the Authority, the Trustee, the Remarketing Agent, the Auction Agent and the
Broker-Dealers not less than five Business Days prior to the date on which the
Trustee is required to notify the Owners of the conversion pursuant to
subparagraph (iii) below (or such shorter time as may be agreed by the Borrower
and the Trustee). Such notice shall specify the Mode Change Date for the
subseries of Bonds to be converted and the Mode to which the conversion will be
made. Together with such notice, the Borrower shall file with the Authority and
the Trustee a Favorable Opinion of Bond Counsel. No change to the Mode shall
become effective unless the Borrower shall also file, with the Authority and the
Trustee, a Favorable Opinion of Bond Counsel to the same effect dated the Mode
Change Date.

         

      (iii)    Not less than 15 days prior to the Mode Change Date, the Trustee
shall mail a written notice of the proposed conversion to the Owners of the
Bonds of the subseries to be converted, specifying the proposed Mode Change Date
and the mandatory purchase of such Bonds on such date pursuant to
Section 3.03(c) hereof if such conversion is effective.

         

      (iv)    On the Mode Change Date for the subseries of Bonds to be
converted, such Bonds shall be subject to mandatory purchase pursuant to
Section 3.03(c) hereof at the Purchase Price. The Purchase Price of such Bonds
so tendered shall be payable solely from the proceeds of the remarketing of such
Bonds.

         

      (v)    The Borrower may revoke its election to effect a conversion of the
interest rate on the Bonds of a subseries from the Auction Mode to a Mode other
than the Fixed Rate Mode as described in (ii) above by giving written notice of
such revocation to the Authority, the Trustee, the Remarketing Agent, the
Auction Agent and the Broker-Dealers at any time prior to the determination of
the interest rate for such Bonds by the Remarketing Agent.

         

      (vi)    If on the Mode Change Date any condition precedent to such
conversion required under the Agreement is not satisfied or if the Borrower has
revoked its election pursuant to (v) above, the Trustee will give written notice
by mail as soon as practicable and in any event not later than the next
succeeding



<PAGE>  A-19



   

Business Day to the Owners of the Bonds of the subseries to have been converted
if notice of such conversion has previously been given to such Owners, the
Borrower, the Remarketing Agent, the Auction Agent, the Broker-Dealers and the
Authority that (A) such conversion has not occurred, (B) Bonds will not be
purchased on the failed Mode Change Date pursuant to Section 3.03(c) hereof,
(C) the Auction Agent will continue to implement the Auction Procedures on the
Auction Dates with respect to the Bonds of the subseries which otherwise would
have been converted (excluding, however, the Auction Date falling on the
Business Day next preceding the failed Mode Change Date), and (D) the interest
rate for such Bonds will continue to be the Auction Rate; provided, however,
that the interest rate borne by such Bonds during the Auction Period commencing
on such failed Mode Change Date shall be the Maximum Auction Rate and the
Auction Period shall be the seven-day Auction Period. On any such failed Mode
Change Date, the Purchase Price shall not be considered due and payable so no
Event of Default under Section 6.01(b) of the Agreement shall be deemed to have
occurred.

     

      (d)    Conversions From Auction Mode to Fixed Rate Mode. At the option of
the Borrower, a subseries of Bonds in an Auction Mode in an amount which is an
Authorized Denomination for the new Mode may be converted to bear interest at a
Fixed Rate as follows:

         

      (i)    The Mode Change Date shall be, in the case of a conversion from an
Auction Mode in other than a daily Auction Period, the second regularly
scheduled Interest Payment Date following the final Auction Date and, in the
case of a conversion from a daily Auction Period, the next regularly scheduled
Interest Payment Date (i.e., the first Business Day of the next calendar month).

         

      (ii)    Not less than five Business Days prior to the date on which the
Trustee is required to notify the Owners of the conversion pursuant to
subparagraph (iii) below (or such shorter time as may be agreed by the Borrower
and the Trustee), the Borrower shall give written notice of the conversion to
the Authority, the Trustee, the Remarketing Agent, the Auction Agent and the
Broker-Dealers, setting forth the Mode Change Date. Together with such notice,
the Borrower shall file with the Trustee and the Authority a Favorable Opinion
of Bond Counsel. No conversion to the Fixed Rate Mode shall occur unless the
Borrower shall also file, with the Trustee and the Authority, a Favorable
Opinion of Bond Counsel to the same effect dated the Mode Change Date.

         

      (iii)    The Trustee shall mail a notice of the proposed conversion to the
Owners of the Bonds of the subseries to be converted not less than 15 days prior
to the Mode Change Date, specifying the proposed Mode Change Date and the
mandatory purchase of such Bonds on such date pursuant to Section 3.03(c) hereof
if such conversion is effective. On the Mode Change Date for the subseries of
Bonds to be converted, such Bonds shall be subject to mandatory purchase
pursuant to Section 3.03(c) hereof at the Purchase Price. The Purchase



<PAGE>  A-20



   

Price of such Bonds so tendered shall be payable solely from the proceeds of the
remarketing of such Bonds.

         

      (iv)    Not later than 4:00 p.m. on the Business Day prior to the Mode
Change Date, the Remarketing Agent shall determine the Fixed Rate for the Bonds
to be converted.

         

      (v)    Such determination shall be conclusive and binding upon the
Borrower, the Authority, the Trustee, the Broker-Dealers, the Auction Agent and
the Owners of the Bonds to which such rate will be applicable. Not later than
5:00 p.m. on the date of determination of the Fixed Rate, the Remarketing Agent
shall notify the Borrower and the Trustee of such rate by telephone.

         

      (vi)    The Borrower may revoke its election to effect a conversion of the
interest rate on the Bonds of a subseries from the Auction Mode to the Fixed
Rate by giving written notice of such revocation to the Authority, the Trustee,
the Remarketing Agent, the Auction Agent and the Broker-Dealers at any time
prior to the determination of the Fixed Rate by the Remarketing Agent.

         

      (vii)    If on the Mode Change Date any condition precedent to such
conversion required under the Agreement is not satisfied or if the Borrower has
revoked its election pursuant to (vi) above, the Trustee shall give written
notice by mail as soon as practicable and in any event not later than the next
succeeding Business Day to the Owners of the Bonds of the subseries to have been
converted if notice of such conversion has previously been given to such Owners,
the Borrower, the Remarketing Agent, the Auction Agent, the Broker-Dealers and
the Authority that (A) such conversion has not occurred, (B) Bonds will not be
purchased on the failed Mode Change Date pursuant to Section 3.03(c) hereof,
(C) the Auction Agent will continue to implement the Auction Procedures on the
Auction Dates with respect to the Bonds of such subseries which otherwise would
have been converted (excluding, however, the Auction Date falling on the
Business Day next preceding the failed Mode Change Date), and (D) the interest
rate for such Bonds will continue to be the Auction Rate; provided, however,
that the interest rate borne by such Bonds during the Auction Period commencing
on such failed Mode Change Date shall be the Maximum Auction Rate and the
Auction Period shall be the seven-day Auction Period. On any such failed Mode
Change Date, the Purchase Price shall not be considered due and payable so no
Event of Default under Section 6.01(b) hereof shall be deemed to have occurred.

     

      Section 2.09.  Form of Bonds. The Bonds shall be substantially in the form
set forth in Article III of the Agreement with such appropriate variations,
omissions and insertions as are permitted or required by the Agreement, provided
that the Authority shall not approve and the Trustee shall not authenticate such
a revised Bond form prior to receiving a Favorable Opinion of Bond Counsel.



<PAGE>  A-21



ARTICLE III

 

PURCHASE OF BONDS

 

      Section 3.01.  Optional Tenders of Bonds in the Daily Mode or the Weekly
Mode. Subject to the provisions of Section 3.01(e) of the Agreement, the Owners
of Bonds in a Daily Mode or a Weekly Mode may elect to have their Bonds (or
portions of those Bonds in amounts equal to an Authorized Denomination)
purchased on any Business Day at a price equal to the Purchase Price, (i) in the
case of Bonds in a Daily Mode, upon delivery of an irrevocable notice of tender
to the Remarketing Agent by Electronic Means acceptable to the Remarketing Agent
not later than 11:00 a.m. on the Purchase Date specified by the Owner in such
notice; and (ii) in the case of Bonds in a Weekly Mode, upon delivery to the
Remarketing Agent of an irrevocable written notice of tender or irrevocable
notice of tender by Electronic Means acceptable to the Remarketing Agent,
promptly confirmed in writing to the Trustee, not later than 4:00 p.m. on a
Business Day not less than seven days before the Purchase Date specified by the
Owner in such notice. Such notices of tender shall state the CUSIP number, Bond
number and the principal amount of such Bond and that such Bond shall be
purchased on the Purchase Date specified above. Subject to the provisions of
Section 3.01(e) of the Agreement, the Bond shall be delivered by the Owners
(with all necessary endorsements) at or before noon on the Purchase Date at the
office of the Trustee; provided, however, that payment of the Purchase Price
shall be made pursuant to this Section only if the Bond so delivered to the
Trustee conforms in all respects to the description thereof in the notice
described in this Section. Payment of the Purchase Price with respect to
purchases under this Section shall be made to the Owners of tendered Bonds by
wire transfer of immediately available funds by the Trustee by the close of
business on the Purchase Date. An Owner who gives the notice of tender as set
forth above may repurchase the Bonds so tendered on such Purchase Date if the
Remarketing Agent agrees to sell the Bonds so tendered to such Owner. If such
Owner decides to repurchase such Bonds and the Remarketing Agent agrees to sell
the specified Bonds to such Owner, the delivery requirements set forth above
shall be waived.

 

      Section 3.02.  Mandatory Purchase at End of Commercial Paper Rate Periods.
Each Commercial Paper Bond shall be subject to mandatory purchase on the day
next succeeding the last day of the current Interest Period applicable to such
Bond at the Purchase Price. Subject to the provisions of Section 3.01(e) of the
Agreement, Bonds purchased pursuant to this Section shall be delivered by the
Owners (with all necessary endorsements) to the office of the Trustee at or
before noon on such Mandatory Purchase Date, and payment of the Purchase Price
shall be made by wire transfer of immediately available funds by the Trustee by
the close of business on such Purchase Date. No notice of such mandatory
purchase shall be given to the Owners. If any such Mandatory Purchase Date is
also a Mode Change Date for the subseries of Bonds of which such Commercial
Paper Bond is a part, the Commercial Paper Bonds of such subseries shall be
purchased pursuant to this Section 3.02 and not Section 3.03 hereof.

 

      Section 3.03.  Mandatory Purchase on Mode Change Date.

   

      (a)    Bonds of a subseries to be changed from one Mode to another Mode
are subject to mandatory purchase on the Mode Change Date at the Purchase Price
as provided in this subsection (a), except that the procedures to be used when
the Bonds of a



<PAGE>  A-22



subseries are changed to the Fixed Rate Mode, or to or from an Auction Mode, are
set forth in subsections (b) and (c) below. Subject to the provisions of
Section 3.01(e) of the Agreement, Bonds purchased pursuant to this Section shall
be delivered by the Owners (with all necessary endorsements) to the office of
the Trustee at or before noon on the Mode Change Date and payment of the
Purchase Price shall be made by the Trustee by wire transfer of immediately
available funds by the close of business on the Mode Change Date. The Trustee
shall give notice of such mandatory purchase by mail to the Owners of the Bonds
subject to mandatory purchase not less than 15 days prior to the Mode Change
Date, except that such notice shall be given 30 days prior to the Mode Change
Date under the circumstances provided in Sections 2.07(a)(i) and 2.07(b)(ii)
hereof. The notice shall state the Mode Change Date and that it is a Mandatory
Purchase Date, the Purchase Price, the subseries designation of the Bonds to be
purchased and that interest on Bonds subject to mandatory purchase shall cease
to accrue from and after such Mandatory Purchase Date, provided funds for such
purchase are on deposit with the Trustee on such Date. The failure to mail such
notice with respect to any Bond shall not affect the validity of the mandatory
purchase of any other Bond with respect to which notice was so mailed. Any
notice mailed will be conclusively presumed to have been given, whether or not
actually received by any Owner.

     

      (b)    Bonds of a subseries to be changed to the Fixed Rate Mode or the
Auction Mode are subject to mandatory purchase on the Mode Change Date at the
Purchase Price as provided in this subsection (b). Subject to the provisions of
Section 3.01(e) of the Agreement, Bonds purchased pursuant to this Section shall
be delivered by the Owners (with all necessary endorsements) to the office of
the Trustee at or before noon on the Mode Change Date and payment of the
Purchase Price shall be made by the Trustee by wire transfer of immediately
available funds by the close of business on the Mode Change Date. The Trustee
shall give notice of such mandatory purchase as part of the notice of change of
Mode to be sent to the Owners pursuant to Section 2.07(b)(ii) hereof with regard
to the Fixed Rate Mode and Section 2.08(b)(iii) hereof with regard to the
Auction Mode.

     

      (c)    Bonds of a subseries in an Auction Mode to be converted to another
Mode shall be subject to mandatory purchase on the Mode Change Date at the
Purchase Price as provided in this subsection (c). Subject to the provisions of
Section 3.01(e) of the Agreement, Bonds purchased pursuant to this Section shall
be delivered by the Owners (with all necessary endorsements) to the office of
the Trustee at or before noon on the Mode Change Date and payment of the
Purchase Price shall be made by the Trustee by wire transfer of immediately
available funds by the close of business on the Mode Change Date. The Trustee
shall give notice of such mandatory purchase as part of the notice of change of
Mode to be sent to the Owners pursuant to Section 2.08(c)(iii) or 2.08(d)(iii)
hereof. The Purchase Price of such Bonds so tendered shall be payable solely
from the proceeds of the remarketing of such Bonds. Notwithstanding the
provisions of this Section 3.03(c), in the event that any condition of a
conversion is not satisfied as set forth herein under Section 2.08(c) or
2.08(d), as the case may be, including the failure to remarket all applicable
Bonds on the failed Mode Change Date, the Bonds to have been converted will not
be subject to mandatory purchase, will be returned to their owners,



<PAGE>  A-23



 

will automatically convert to a seven-day Auction Period and will bear interest
at the Maximum Auction Rate.

   

      Section 3.04.  Mandatory Purchase at End of Interest Period for Term Rate
Mode. Bonds of a subseries in the Term Rate Mode, including the Escrow Bonds,
shall be subject to mandatory purchase on the day next succeeding the last day
of the current Interest Period applicable to such Bonds at the Purchase Price.
Subject to the provisions of Section 3.01(e) of the Agreement, Bonds purchased
pursuant to this Section shall be delivered by the Owners (with all necessary
endorsements) to the office of the Trustee at or before noon on such Mandatory
Purchase Date and payment of the Purchase Price shall be made by wire transfer
of immediately available funds by the Trustee by the close of business on such
Mandatory Purchase Date. No notice of such mandatory purchase shall be given to
the Owners. If a Term Rate Mode is ended for a subseries of Bonds on a day on
which such Bonds are subject to optional redemption at the direction of the
Borrower as provided in Section 2.07(a)(iii)(B)(2), 2.07(b)(i)(C) or
2.08(b)(i)(A) hereof, as the case may be, such Bonds shall be subject to
mandatory tender pursuant to Section 3.03 hereof and not this Section 3.04.

 

      Section 3.05.  Remarketing of Bonds; Notices.

   

      (a)    Remarketing of Bonds. The Remarketing Agent shall use its best
efforts to offer for sale:

       

      (i)    all Bonds or portions thereof as to which notice of tender pursuant
to Section 3.01 hereof has been given;

         

      (ii)    all Bonds required to be purchased pursuant to Sections 3.02, 3.03
and 3.04 hereof; and

         

      (iii)    subject to Section 3.06 hereof, all Bonds purchased with money
provided by the Borrower pursuant to Section 3.07 of the Agreement for deposit
in the Borrower Purchase Account as provided in Section 3.10(b) hereof.

       

      (b)    Notice of Remarketing; Registration Instructions; New Bonds. On
each Purchase Date or Mandatory Purchase Date, as the case may be:

       

      (i)    unless the Remarketing Agent has notified the Trustee otherwise,
the Remarketing Agent shall notify the Trustee and the Borrower by Electronic
Means not later than 12:30 p.m. of the amount of tendered Bonds of a subseries
which were successfully remarketed and, subject to the provisions of
Section 3.01(e) of the Agreement, the names of the tendering Owners and the
registration instructions (i.e., the names, addresses and taxpayer
identification numbers of the purchasers and the desired Authorized
Denominations) with respect thereto; and

         

      (ii)    subject to the provisions of Section 3.01(e) of the Agreement, the
Trustee shall authenticate new Bonds of such subseries for the respective
purchasers thereof which shall be available for pickup by the Remarketing Agent
not later than 1:30 p.m.



<PAGE>  A-24



      Section 3.06.  Source of Funds for Purchase of Bonds. By the close of
business on the Purchase Date or the Mandatory Purchase Date, as the case may
be, the Trustee shall purchase tendered Bonds from the tendering Owners at the
Purchase Price by wire transfer of immediately available funds. Funds for the
payment of such Purchase Price shall be derived solely from the following
sources in the order of priority indicated and neither the Trustee nor the
Remarketing Agent shall be obligated to provide funds from any other source:

     

      (a)    immediately available funds on deposit in the Remarketing Proceeds
Account; and

     

      (b)    unless it is otherwise required in the Agreement that the related
Purchase Price shall be paid solely with remarketing proceeds, from immediately
available funds on deposit in the Borrower Purchase Account pursuant to
Section 3.10(b) hereof.

   

      Section 3.07.  Delivery of Bonds. On each Purchase Date or Mandatory
Purchase Date, as the case may be, the Bonds shall be delivered as follows:

   

      (a)    Subject to the provisions of Section 3.01(e) of the Agreement,
Bonds sold by the Remarketing Agent pursuant to Section 3.05(a) hereof shall be
delivered by the Remarketing Agent to the purchasers of those Bonds by
3:00 p.m.; and

     

      (b)    Bonds purchased by the Trustee with moneys described in
Section 3.06(b) hereof shall, at the written direction of the Borrower, be
(A) held by the Trustee, for the account of the Borrower, (B) cancelled or
(C) delivered to the Borrower.

   

      Section 3.08.  Undelivered Bonds. If Bonds to be purchased are not
delivered by the Owners to the Trustee by noon, New York City time, on the
Purchase Date or the Mandatory Purchase Date, as the case may be, the Trustee
shall hold any funds received for the purchase of those Bonds in trust in a
separate account and shall pay such funds to the former Owners of the Bonds upon
presentation of the Bonds. Such undelivered Bonds shall cease to be Outstanding
and, therefore, to accrue interest as to the former Owners on the Purchase Date
or the Mandatory Purchase Date, as the case may be, and moneys representing the
Purchase Price shall be available against delivery of those Bonds at the office
of the Trustee. The Trustee shall authenticate a replacement Bond of the same
subseries for any undelivered Bond which may then be remarketed by the
Remarketing Agent.

 

      Section 3.09.  No Sales After Payment Default. Anything in the Agreement
to the contrary notwithstanding, if there shall have occurred and be continuing
an Event of Default described in subsection (a) or (b) of Section 6.01 of the
Agreement, the Remarketing Agent shall not remarket any Bonds, provided that
nothing in this Section 3.09 shall be construed as prohibiting purchases of
Bonds pursuant to Sections 3.01, 3.02, 3.03 and 3.04 hereof. If any Bond is
remarketed by the Remarketing Agent while any other Event of Default has
occurred and is continuing, the Remarketing Agent shall deliver notice of such
default to such new Owner upon delivery of Bonds to such Owner as provided in
Section 3.07(a) hereof.

 

      Section 3.10.  Purchase Fund. There is hereby established and there shall
be maintained with the Trustee a separate fund to be known as the Business
Finance Authority of the State of New Hampshire Water System Revenue Bonds
(Pennichuck Water Works, Inc. Project)



<PAGE>  A-25



Series 2005 Purchase Fund (the "Purchase Fund"). There are hereby further
established separate accounts within the Purchase Fund to be known as the
"Remarketing Proceeds Account" and the "Borrower Purchase Account" and the
Trustee shall further establish a separate subaccount for each such subseries of
Bonds within such Accounts.

   

      (a)    Remarketing Proceeds Account. Upon receipt of the proceeds of a
remarketing of Bonds of a subseries, the Trustee shall deposit such proceeds in
the subseries subaccount of the Remarketing Proceeds Account for application to
the Purchase Price of the Bonds of such subseries.

     

      (b)    Borrower Purchase Account. Upon receipt of money provided by the
Borrower pursuant to Section 3.04(a)(iv) of the Agreement for the payment of the
Purchase Price of Bonds of a subseries, the Trustee shall deposit such proceeds
in the subseries subaccount of the Borrower Purchase Account for application to
the Purchase Price of the Bonds of such subseries to the extent that the moneys
on deposit in the related subseries subaccount of the Remarketing Proceeds
Account shall not be sufficient. Any amounts deposited in the Borrower Purchase
Account and not needed with respect to any Purchase Date or Mandatory Purchase
Date for the payment of the Purchase Price of any Bonds shall be immediately
returned to the Borrower.

     

      (c)    Investment. Amounts held in the Remarketing Proceeds Account and
the Borrower Purchase Account and any subaccount therein by the Trustee shall be
held uninvested and separate and apart from each other and from all other funds
and accounts.



<PAGE>  A-26

--------------------------------------------------------------------------------

 

EXHIBIT B

 

TO

 

MASTER LOAN AND TRUST AGREEMENT

 



--------------------------------------------------------------------------------

 

Auction Provisions

<PAGE>  

TABLE OF CONTENTS

   

Page

 

ARTICLE I

   

DEFINITIONS

B-1

   

ARTICLE II

 

AUCTION PROCEDURES

 

Section 2.01.

Orders by Existing Owners and Potential Owners

B-6

Section 2.02.

Submission of Orders by Broker-Dealers to Auction Agent

B-9

Section 2.03.

Determination of Auction Rate

B-11

Section 2.04.

Allocation of Bonds

B-12

Section 2.05.

Notice of Auction Rate

B-14

Section 2.06.

Reference Rate

B-15

Section 2.07.

Miscellaneous Provisions Regarding Auctions

B-15

Section 2.08.

Changes in Auction Period or Auction Date

B-16

   

ARTICLE III

 

AUCTION AGENT

   

Section 3.01.

Auction Agent

B-18

Section 3.02.

Qualifications of Auction Agent; Resignation; Removal

B-18

<PAGE>  

ARTICLE I

 

DEFINITIONS

 

      In addition to the words and terms elsewhere defined in the Agreement,
Exhibit A to the Agreement and this Exhibit B, the following words and terms as
used in this Exhibit B and elsewhere in the Agreement have the following
meanings with respect to a subseries of Bonds in an Auction Mode unless the
context or use indicates another or different meaning or intent.

 

      "Agent Member" means a member of, or participant in, the Securities
Depository who shall act on behalf of a Bidder.

 

      "All Hold Rate" means, as of any Auction Date, 45% of the Reference Rate
in effect on such Auction Date.

 

      "Applicable Percentage" means, as of any Auction Date, the Percentage of
Reference Rate (in effect on such Auction Date) determined as set forth below,
based on the Prevailing Rating of the Bonds in effect at the close of business
on the Business Day immediately preceding such Auction Date:



   

Percentage of

   

Prevailing Rating

Reference Rate

           

AAA/Aaa

175%

   

AA/Aa

200

   

A/A

250

   

BBB/Baa

275

   

Below BBB/Baa

300

 



      "Auction" means each periodic implementation of the Auction Procedures.

 

      "Auction Agent" means the auctioneer appointed in accordance with
Section 3.01 or 3.02 of this Exhibit B.

 

      "Auction Agreement" means an agreement between the Auction Agent and the
Borrower pursuant to which the Auction Agent agrees to follow the procedures
specified in this Exhibit B with respect to the Bonds while bearing interest at
an Auction Rate, as such agreement may from time to time be amended or
supplemented.

 

      "Auction Bonds" means the Bonds while they bear interest at the Auction
Rate.

 

      "Auction Date" means during any period in which the Auction Procedures are
not suspended in accordance with the provisions hereof, (i) if the Bonds are in
a daily Auction Period, each Business Day, (ii) if the Bonds are in a Special
Rate Period, the last Business Day of the Special Rate Period, and (iii) if the
Bonds are in any other Auction Period, the Business Day next preceding each
Interest Payment Date for such Bonds (whether or not an Auction shall be
conducted on such date); provided, however, that the last Auction Date with
respect to the Bonds in an Auction Period other than a daily Auction Period or a
Special Rate Period shall be the earlier of (a) the Business Day next preceding
the Interest Payment Date next preceding the

<PAGE>  

Conversion Date for the Bonds or (b) the Business Day next preceding the
Interest Payment Date next preceding the final maturity date for the Bonds; and
provided, further, that if the Bonds are in a daily Auction Period, the last
Auction Date shall be the earlier of (x) the Business Day next preceding the
Conversion Date for the Bonds or (y) the Business Day next preceding the final
maturity date for the Bonds. The last Business Day of a Special Rate Period
shall be the Auction Date for the Auction Period which begins on the next
succeeding Business Day, if any. On the Business Day preceding the conversion
from a daily Auction Period to another Auction Period, there shall be two
Auctions, one for the last daily Auction Period and one for the first Auction
Period following the conversion.

 

      "Auction Mode" means the Mode during which the Bonds of a subseries bear
interest at the Auction Rate which is the period of time commencing on the
Auction Rate Conversion Date and ending on a Mode Change Date.

 

      "Auction Period" means (i) a Special Rate Period, (ii) with respect to
Bonds in a daily mode, a period beginning on each Business Day and extending to
but not including the next succeeding Business Day, (iii) with respect to Bonds
in a seven-day mode, a period of generally seven days beginning on a Friday (or
the day following the last day of the prior Auction Period if the prior Auction
Period does not end on a Thursday) and ending on the Thursday thereafter (unless
such Thursday is not followed by a Business Day, in which case on the next
succeeding day which is followed by a Business Day), (iv) with respect to Bonds
in a 28-day mode, a period of generally 28 days beginning on a Friday (or the
day following the last day of the prior Auction Period if the prior Auction
Period does not end on a Thursday) and ending on the fourth Thursday thereafter
(unless such Thursday is not followed by a Business Day, in which case on the
next succeeding day which is followed by a Business Day), (v) with respect to
Bonds in a 35-day mode, a period of generally 35 days beginning on a Friday (or
the day following the last day of the prior Auction Period if the prior Auction
Period does not end on a Thursday) and ending on the fifth Thursday thereafter
(unless such Thursday is not followed by a Business Day, in which case on the
next succeeding day which is followed by a Business Day), and (vi) with respect
to Bonds in a semiannual mode, a period of generally six months (or shorter
period upon a conversion from another Auction Period) beginning on the day
following the last day of the prior Auction Period and ending on the next
succeeding April 1 or October 1; provided, however, that if there is a
conversion of Bonds from a daily Auction Period to a seven-day Auction Period,
the next Auction Period shall begin on the date of the conversion (i.e., the
Interest Payment Date for the prior Auction Period) and shall end on the next
succeeding Thursday (unless such Thursday is not followed by a Business Day, in
which case on the next succeeding day which is followed by a Business Day), if
there is a conversion from a daily Auction Period to a 28-day Auction Period,
the next Auction Period shall begin on the date of the conversion (i.e., the
Interest Payment Date for the prior Auction Period) and shall end on the
Thursday (unless such Thursday is not followed by a Business Day, in which case
on the next succeeding day which is followed by a Business Day) which is more
than 21 days but not more than 28 days from such date of conversion, and, if
there is a conversion from a daily Auction Period to a 35-day Auction Period,
the next Auction Period shall begin on the date of the conversion (i.e. the
Interest Payment Date for the prior Auction Period) and shall end on the
Thursday (unless such Thursday is not followed by a Business Day, in which case
on the next succeeding day which is followed by a Business Day) which is more
than 28 days but not more than 35 days from such date of conversion.

<PAGE>  B-2



      "Auction Procedures" means the procedures for conducting Auctions for
Bonds during an Auction Mode set forth in this Exhibit B.

 

      "Auction Rate" means the rate of interest to be borne by the Bonds during
each Auction Period, which will be (i) if Sufficient Clearing Bids exist, the
Winning Bid Rate; provided, however, if all of the Bonds are the subject of
Submitted Hold Orders, the All Hold Rate and (ii) if Sufficient Clearing Bids do
not exist, the Maximum Auction Rate.

 

      "Auction Rate Conversion Date" means, with respect to Bonds, the date on
which the Bonds convert from a Mode other than an Auction Mode and begin to bear
interest at an Auction Rate.

 

      "Authorized Denominations" means $5,000 and integral multiples thereof,
notwithstanding anything else in the Agreement to the contrary, so long as the
Bonds bear interest at an Auction Rate.

 

      "Available Bonds" means on each Auction Date, the aggregate principal
amount of Bonds that are not the subject of Submitted Hold Orders.

 

      "Bid" has the meaning specified in subsection (a) of Section 2.01 of this
Exhibit B.

 

      "Bidder" means each Existing Owner and Potential Owner who places an
Order.

 

      "Bond Insurer" means Ambac Assurance Corporation, its successors and
assigns, so long as the Auction Bonds are then insured by a financial guaranty
insurance policy issued by the Bond Insurer.

 

      "Broker-Dealer" means any entity that is permitted by law to perform the
function required of a Broker-Dealer described in this Exhibit, that is a member
of, or a direct participant in, the Securities Depository, that has been
selected by the Borrower and that is a party to a Broker-Dealer Agreement with
the Auction Agent.

 

      "Broker-Dealer Agreement" means an agreement among the Auction Agent, the
Borrower and a Broker-Dealer pursuant to which such Broker-Dealer agrees to
follow the procedures described in this Exhibit, as such agreement may from to
time be amended or supplemented.

 

      "Business Day," in addition to any other definition of "Business Day"
included in the Agreement while Bonds bear interest at an Auction Rate, shall
not include December 31 or days on which the Auction Agent or any Broker-Dealer
are not open for business.

 

      "Conversion Date" means the date on which the Bonds then in an Auction
Mode begin to bear interest at a Daily Rate, a Weekly Rate, Commercial Paper
Rates, a Term Rate or the Fixed Rate.

 

      "Default Rate" means, in respect of any Auction Period other than a daily
Auction Period, a per annum rate equal to 300% of the Reference Rate determined
on the Auction Date next preceding the first day of such Auction Period or in
the case of Bonds in a daily Auction

<PAGE>  B-3



Period, 300% of the Reference Rate determined on the Auction Date which was the
first day of such Auction Period; provided, however, the Default Rate shall not
exceed the Maximum Interest Rate.

 

      "Existing Owner" means (a) with respect to and for the purpose of dealing
with the Auction Agent in connection with an Auction, a Person who is a
Broker-Dealer listed in the Auction Agent's registry at the close of business on
the Business Day immediately preceding the Auction Date for such Auction and
(b) with respect to and for the purpose of dealing with a Broker-Dealer in
connection with an Auction, a Person who is a beneficial owner of the Bonds of a
subseries then in an Auction Mode.

 

      "Hold Order" has the meaning specified in subsection (a) of Section 2.01
of this Exhibit B.

 

      "Initial Period" means the period from the Auction Rate Conversion Date on
which the Auction Mode is selected to, but not including, the first Interest
Payment Date for such Auction Mode.

 

      "Interest Payment Date," with respect to Bonds bearing interest at Auction
Rates, means (a) when used with respect to any Auction Period other than a daily
Auction Period or a Special Rate Period, the Business Day immediately following
such Auction Period, (b) when used with respect to a daily Auction Period, the
first Business Day of the month immediately succeeding such Auction Period,
(c) when used with respect to a Special Rate Period of (i) seven or more but
fewer than 92 days, the Business Day immediately following such Special Rate
Period, or (ii) 92 or more days, each thirteenth Friday after the first day of
such Special Rate Period or the next Business Day if such Friday is not a
Business Day and on the Business Day immediately following such Special Rate
Period, (d) each Mode Change Date, and (e) the Maturity Date.

 

      "LIBOR," on any date of determination for any Auction Period, means:
(i) for any Auction Period of fewer than 49 days, the offered rate for deposits
in U.S. dollars for a one-month period which appears on the Telerate Page 3750
at approximately 11:00 a.m., London time, on such date, or if such date is not a
date on which dealings in U.S. dollars are transacted in the London interbank
market, then on the next preceding day on which such dealings were transacted in
such market (the "calculation date") and (ii) for any Auction Period of (A) 49
or more but fewer than 70 days, such rates for deposits in U.S. dollars for a
two-month period, (B) 70 or more but fewer than 85 days, the arithmetic average
of such rates for deposits in U.S. dollars for two- and three-month periods,
(C) 85 or more but fewer than 120 days, such rate for deposits in U.S. dollars
for a three-month period, (D) 120 or more but fewer than 148 days, the
arithmetic average of such rates for deposits in U.S. dollars for three- and
six-month periods, (E) 148 or more but fewer than 180 days, such rate for
deposits in U.S. dollars for a six-month period, (F) 180 or more but fewer than
225 days, the arithmetic average of such rates for deposits in U.S. dollars for
six- and nine-month periods, (G) 225 or more but fewer than 290 days, such rate
for deposits in U.S. dollars for a nine-month period, (H) 290 or more but fewer
than 325 days, the arithmetic average of such rates for deposits in U.S. dollars
for nine-month and one-year periods and (I) 325 or more but fewer than 365 days,
such rate for deposits in U.S. dollars for a one-year period.

<PAGE>  B-4



      "Maximum Auction Rate" means, as of any Auction Date, the product of the
Reference Rate multiplied by the Applicable Percentage; provided, however, the
Maximum Auction Rate shall not exceed the Maximum Interest Rate.

 

      "Maximum Interest Rate" means the lesser of 15% or the maximum rate
permitted by applicable law.

 

      "Order" means a Hold Order, Bid or Sell Order.

 

      "Potential Owner" means (a) with respect to and for the purpose of dealing
with the Auction Agent in connection with an Auction, a Person who is a
Broker-Dealer listed in the Auction Agent's registry at the close of business on
the Business Day immediately preceding the Auction Date for such Auction and
(b) with respect to and for the purpose of dealing with a Broker-Dealer in
connection with an Auction, a Person who is a beneficial owner of the Bonds of a
subseries then in an Auction Mode.

 

      "Prevailing Rating" means (a) "AAA/Aaa," if the Bonds shall have a rating
of "AAA" or better by S&P and a rating of "Aaa" or better by Moody's, (b) if not
"AAA/Aaa," "AA/Aa" if the Bonds shall have a rating of "AA-" or better by S&P
and a rating of "Aa3" or better by Moody's, (c) if not "AAA/Aaa" or "AA/Aa,"
"A/A" if the Bonds shall have a rating of "A-" or better by S&P and a rating of
"A3" or better by Moody's, and (d) if not "AAA/Aaa," "AA/Aa" or "A/A," "BBB/Baa"
if the Bonds shall have a rating of "BBB-" or better by S&P and a rating of
"Baa3" or better by Moody's, and (e) if not "AAA/Aaa," "AA/Aa," "A/A" or
"BBB/Baa," then below "BBB/Baa," whether or not the Bonds are rated by any
securities rating agency. For purposes of this definition, S&P's rating
categories of "AAA," "AA," "A-" and "BBB-" and Moody's rating categories of
"Aaa," "Aa3," "A3" and "Baa3" shall be deemed to refer to and include the
respective rating categories correlative thereto in the event that any such
rating agencies shall have changed or modified their generic rating categories
or if any successor thereto appointed in accordance with the definitions thereof
shall use different rating categories. If the Bonds are not rated by a Rating
Agency, the requirement of a rating by such Rating Agency shall be disregarded.
If the ratings for the Bonds are split between two of the foregoing categories,
the lower rating shall determine the Prevailing Rating. If there is no rating,
then the Auction Rate shall be the Maximum Auction Rate.

 

      "Principal Office" means, with respect to the Auction Agent, the office
thereof designated in writing to the Borrower, the Trustee and each
Broker-Dealer.

 

      "Reference Rate" shall have the meaning specified in Section 2.06 of this
Exhibit B.

 

      "Securities Depository" means The Depository Trust Company and its
successors and assigns or any other securities depository selected by the
Borrower which agrees to follow the procedures required to be followed by such
securities depository in connection with the Bonds.

 

      "Sell Order" has the meaning specified in subsection (a) of Section 2.01
of Exhibit B.

 

      "Special Rate Period" means any period of not less than seven nor more
than 1,092 days which begins on an Interest Payment Date and ends on a Thursday
unless such Thursday is not

<PAGE>  B-5



followed by a Business Day, in which case on the next succeeding day which is
followed by a Business Day.

 

      "Submission Deadline" means 1:00 p.m., New York City time, on each Auction
Date not in a daily Auction Period and 11:00 a.m., New York City time, on each
Auction Date in a daily Auction Period, or such other time on such date as shall
be specified from time to time by the Auction Agent pursuant to the Auction
Agreement as the time by which Broker-Dealers are required to submit Orders to
the Auction Agent.

 

      "Submitted Bid" has the meaning specified in subsection (b) of
Section 2.03 of this Exhibit B.

 

      "Submitted Hold Order" has the meaning specified in subsection (b) of
Section 2.03 of this Exhibit B.

 

      "Submitted Order" has the meaning specified in subsection (b) of
Section 2.03 of this Exhibit B.

 

      "Submitted Sell Order" has the meaning specified in subsection (b) of
Section 2.03 of this Exhibit B.

 

      "Sufficient Clearing Bids" means an Auction for which the aggregate
principal amount of Bonds that are the subject of Submitted Bids by Potential
Owners specifying one or more rates not higher than the Maximum Auction Rate is
not less than the aggregate principal amount of Bonds that are the subject of
Submitted Sell Orders and of Submitted Bids by Existing Owners specifying rates
higher than the Maximum Auction Rate.

 

      "Winning Bid Rate" means the lowest rate specified in any Submitted Bid
which if selected by the Auction Agent as the Auction Rate would cause the
aggregate principal amount of Bonds that are the subject of Submitted Bids
specifying a rate not greater than such rate to be not less than the aggregate
principal amount of Available Bonds.

 

ARTICLE II

 

AUCTION PROCEDURES

 

      Section 2.01.  Orders by Existing Owners and Potential Owners.

     

      (a)    Prior to the Submission Deadline on each Auction Date:

       

      (i)    each Existing Owner may submit to a Broker-Dealer, in writing or by
such other method as shall be reasonably acceptable to such Broker-Dealer,
information as to:

           

      (A)    the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably commits to continue to hold for the next
succeeding Auction Period without regard to the rate determined by the Auction
Procedures for such Auction Period;



<PAGE>  B-6

     

      (B)    the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably commits to continue to hold for the next
succeeding Auction Period if the rate determined by the Auction Procedures for
such Auction Period shall not be less than the rate per annum then specified by
such Existing Owner (and which such Existing Owner irrevocably offers to sell on
the next succeeding Interest Payment Date (or the same day in the case of a
daily Auction Period) if the rate determined by the Auction Procedures for the
next succeeding Auction Period shall be less than the rate per annum then
specified by such Existing Owner); and/or

             

      (C)    the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably offers to sell on the next succeeding
Interest Payment Date (or on the same day in the case of a daily Auction Period)
without regard to the rate determined by the Auction Procedures for the next
succeeding Auction Period; and

           

      (ii)    for the purpose of implementing the Auctions and thereby to
achieve the lowest possible interest rate on the Bonds, the Broker-Dealers shall
contact Potential Owners, including Persons that are Existing Owners, to
determine the principal amount of Bonds, if any, which each such Potential Owner
irrevocably offers to purchase if the rate determined by the Auction Procedures
for the next succeeding Auction Period is not less than the rate per annum then
specified by such Potential Owner.

       

      For the purposes hereof an Order containing the information referred to in
clause (i)(A) above is herein referred to as a "Hold Order," an Order containing
the information referred to in clause (i)(B) or (ii) above is herein referred to
as a "Bid," and an Order containing the information referred to in clause (i)(C)
above is herein referred to as a "Sell Order."

     

      (b)    (i)    A Bid by an Existing Owner shall constitute an irrevocable
offer to sell:

         

      (A)    the principal amount of Bonds specified in such Bid if the rate
determined by the Auction Procedures on such Auction Date shall be less than the
rate specified therein;

             

      (B)    such principal amount or a lesser principal amount of Bonds to be
determined as set forth in subsection (a)(v) of Section 2.04 hereof if the rate
determined by the Auction Procedures on such Auction Date shall be equal to such
specified rate; or

             

      (C)    a lesser principal amount of Bonds to be determined as set forth in
subsection (b)(iv) of Section 2.04 hereof if such specified rate shall be higher
than the Maximum Auction Rate and Sufficient Clearing Bids do not exist.

       



<PAGE>  B-7



   

      (ii)    A Sell Order by an Existing Owner shall constitute an irrevocable
offer to sell:

           

      (A)    the principal amount of Bonds specified in such Sell Order; or

             

      (B)    such principal amount or a lesser principal amount of Bonds as set
forth in subsection (b)(iv) of Section 2.04 hereof if Sufficient Clearing Bids
do not exist.

           

      (iii)    A Bid by a Potential Owner shall constitute an irrevocable offer
to purchase:

           

      (A)    the principal amount of Bonds specified in such Bid if the rate
determined by the Auction Procedures on such Auction Date shall be higher than
the rate specified therein; or

             

      (B)    such principal amount or a lesser principal amount of Bonds as set
forth in subsection (a)(vi) of Section 2.04 hereof if the rate determined by the
Auction Procedures on such Auction Date shall be equal to such specified rate.

         

      (c)    Anything herein to the contrary notwithstanding:

       

      (i)    for purposes of any Auction, any Order which specifies Bonds to be
held, purchased or sold in a principal amount which is not $5,000 or an integral
multiple thereof shall be rounded down to the nearest $5,000, and the Auction
Agent shall conduct the Auction Procedures as if such Order had been submitted
in such lower amount;

         

      (ii)    for purposes of any Auction other than during a daily Auction
Period, any portion of an Order of an Existing Owner which relates to a Bond
which has been called for redemption on or prior to the Interest Payment Date
next succeeding such Auction shall be invalid with respect to such portion and
the Auction Agent shall conduct the Auction Procedures as if such portion of
such Order had not been submitted;

         

      (iii)    for purposes of any Auction other than during a daily Auction
Period, no portion of a Bond which has been called for redemption on or prior to
the Interest Payment Date next succeeding such Auction shall be included in the
calculation of Available Bonds for such Auction; and

         

      (iv)    the Auction Procedures shall be suspended during the period
commencing on the date of the Auction Agent's receipt of notice from the Trustee
of the occurrence of an Event of Default resulting from the failure to pay the
principal or interest on any Auction Bond when due followed by the failure of
the Bond Insurer to pay a proper claim under any policy issued by it and in
effect with respect to such Auction Bond but shall resume two Business Days
after the

     



<PAGE>  B-8



   

date on which the Auction Agent receives notice from the Trustee that such Event
of Default has been waived or cured, with the next Auction to occur on the next
regularly scheduled Auction Date occurring thereafter.

     

      Section 2.02.  Submission of Orders by Broker-Dealers to Auction Agent.

   

      (a)    Each Broker-Dealer shall submit to the Auction Agent in writing or
by such other method as shall be reasonably acceptable to the Auction Agent,
prior to the Submission Deadline on each Auction Date, all Orders obtained by
such Broker-Dealer and specifying, if requested, with respect to each Order:

       

      (i)    the name of the Bidder;

         

      (ii)    the aggregate principal amount of Bonds, if any, that are the
subject of each Order;

         

      (iii)    to the extent that such Bidder is an Existing Owner:

           

      (A)    the principal amount of Bonds, if any, subject to any Hold Order
placed by such Existing Owner;

             

      (B)    the principal amount of Bonds, if any, subject to any Bid placed by
such Existing Owner and the rate specified in such Bid; and

             

      (C)    the principal amount of Bonds, if any, subject to any Sell Order
placed by such Existing Owner; and

           

      (iv)    to the extent such Bidder is a Potential Owner, the rate specified
in such Bid.

       

      (b)    If any rate specified in any Bid contains more than three figures
to the right of the decimal point, the Auction Agent shall round such rate up to
the next highest one thousandth of one percent (0.001%).

     

      (c)    If an Order or Orders covering all of the Bonds held by an Existing
Owner is not submitted to the Auction Agent prior to the Submission Deadline,
the Auction Agent shall deem a Hold Order to have been submitted on behalf of
such Existing Owner covering the principal amount of Bonds held by such Existing
Owner and not subject to Orders submitted to the Auction Agent; provided,
however, that if there is a conversion from one Auction Period to another
Auction Period and Orders have not been submitted to the Auction Agent prior to
the Submission Deadline covering the aggregate principal amount of Bonds to be
converted held by such Existing Owner, the Auction Agent shall deem a Sell Order
to have been submitted on behalf of such Existing Owner covering the principal
amount of Bonds to be converted held by such Existing Owner not subject to
Orders submitted to the Auction Agent.



<PAGE>  B-9



 

      (d)    If one or more Orders covering in the aggregate more than the
principal amount of Outstanding Bonds held by any Existing Owner are submitted
to the Auction Agent, such Orders shall be considered valid as follows:

       

      (i)    all Hold Orders shall be considered Hold Orders, but only up to and
including in the aggregate the principal amount of Bonds held by such Existing
Owner;

         

      (ii)    (A)    any Bid of an Existing Owner shall be considered valid as a
Bid of an Existing Owner up to and including the excess of the principal amount
of Bonds held by such Existing Owner over the principal amount of the Bonds
subject to Hold Orders referred to in paragraph (i) above;

           

      (B)    subject to clause (A) above, all Bids of an Existing Owner with the
same rate shall be aggregated and considered a single Bid of an Existing Owner
up to and including the excess of the principal amount of Bonds held by such
Existing Owner over the principal amount of Bonds held by such Existing Owner
subject to Hold Orders referred to in paragraph (i) above;

             

      (C)    subject to clause (A) above, if more than one Bid with different
rates is submitted on behalf of such Existing Owner, such Bids shall be
considered Bids of an Existing Owner in the ascending order of their respective
rates up to the amount of the excess of the principal amount of Bonds held by
such Existing Owner over the principal amount of Bonds held by such Existing
Owner subject to Hold Orders referred to in paragraph (i) above; and

             

      (D)    the principal amount, if any, of such Bonds subject to Bids not
considered to be Bids of an Existing Owner under this paragraph (ii) shall be
treated as the subject of a Bid by a Potential Owner; and

           

      (iii)    all Sell Orders shall be considered Sell Orders, but only up to
and including a principal amount of Bonds equal to the excess of the principal
amount of Bonds held by such Existing Owner over the sum of the principal amount
of the Bonds considered to be subject to Hold Orders pursuant to paragraph (i)
above and the principal amount of Bonds considered to be subject to Bids of such
Existing Owner pursuant to paragraph (ii) above.

       

      (e)    If more than one Bid is submitted on behalf of any Potential Owner,
each Bid submitted with the same rate shall be aggregated and considered a
single Bid and each Bid submitted with a different rate shall be considered a
separate Bid with the rate and the principal amount of Bonds specified therein.

     

      (f)    Neither the Authority, the Borrower, the Trustee nor the Auction
Agent shall be responsible for the failure of any Broker-Dealer to submit an
Order to the Auction Agent on behalf of any Existing Owner or Potential Owner.



<PAGE>  B-10



      Section 2.03.  Determination of Auction Rate.

   

      (a)    Not later than 9:30 a.m., New York City time, on each Auction Date,
the Auction Agent shall advise the Broker-Dealers and the Trustee by telephone
of the All Hold Rate, the Maximum Auction Rate and the Reference Rate.

     

      (b)    Promptly after the Submission Deadline on each Auction Date, the
Auction Agent shall assemble all Orders submitted or deemed submitted to it by
the Broker-Dealers (each such Order as submitted or deemed submitted by a
Broker-Dealer being hereinafter referred to as a "Submitted Hold Order," a
"Submitted Bid" or a "Submitted Sell Order," as the case may be, and
collectively as a "Submitted Order") and shall determine (i) the Available
Bonds, (ii) whether there are Sufficient Clearing Bids, and (iii) the Auction
Rate.

     

      (c)    Promptly after the Auction Agent has made the determinations
pursuant to subsection (b) above, the Auction Agent shall advise the Trustee by
telephone (promptly confirmed in writing) or facsimile transmission of the
Auction Rate for the next succeeding Auction Period and the Trustee shall
promptly notify DTC and the Borrower of such Auction Rate.

     

      (d)    In the event the Auction Agent fails to calculate or, for any
reason, fails to timely provide the Auction Rate for any Auction Period, (i) if
the preceding Auction Period was a period of 35 days or less, the new Auction
Period shall be the same as the preceding Auction Period and the Auction Rate
for the New Auction Period shall be the same as the Auction Rate for the
preceding Auction Period, and (ii) if the preceding Auction Period was a period
of greater than 35 days, the preceding Auction Period shall be extended to the
seventh day following the day that would have been the last day of such Auction
Period had it not been extended (or if such seventh day is not followed by a
Business Day then to the next succeeding day which is followed by a Business
Day) and the Auction Rate in effect for the preceding Auction Period will
continue in effect for the Auction Period as so extended. In the event an
Auction Period is extended as set forth in clause (ii) of the preceding
sentence, an Auction shall be held on the last Business Day of the Auction
Period as so extended to take effect for an Auction Period beginning on the
Business Day immediately following the last day of the Auction Period as
extended which Auction Period will end on the date it would otherwise have ended
on had the prior Auction Period not been extended.

     

      (e)    In the event the Auction Procedures are suspended due to the
failure to pay principal of, premium or interest on any Bond by the Bond
Insurer, the Auction Rate for the next succeeding Auction Period shall be the
Default Rate.

     

      (f)    In the event of a failed conversion from an Auction Mode to another
Mode or in the event of a failure to change the length of the current Auction
Period due to the lack of Sufficient Clearing Bids at the Auction on the Auction
Date for the first new Auction Period, the Auction Rate for the next Auction
Period shall be the Maximum Auction Rate and the Auction Period shall be a
seven-day Auction Period.



<PAGE>  B-11



 

      (g)    If the Bonds are not rated or if the Bonds are no longer maintained
in Book Entry-only form by the Securities Depository then the Auction Rate shall
be the Maximum Auction Rate.

   

      Section 2.04.  Allocation of Bonds.

     

      (a)    In the event of Sufficient Clearing Bids, subject to the further
provisions of subsections (c) and (d) below, Submitted Orders shall be accepted
or rejected as follows in the following order of priority:

       

      (i)    the Submitted Hold Order of each Existing Owner shall be accepted,
thus requiring each such Existing Owner to continue to hold the Bonds that are
the subject of such Submitted Hold Order;

         

      (ii)    the Submitted Sell Order of each Existing Owner shall be accepted
and the Submitted Bid of each Existing Owner specifying any rate that is higher
than the Winning Bid Rate shall be rejected, thus requiring each such Existing
Owner to sell the Bonds that are the subject of such Submitted Sell Order or
Submitted Bid;

         

      (iii)    the Submitted Bid of each Existing Owner specifying any rate that
is lower than the Winning Bid Rate shall be accepted, thus requiring each such
Existing Owner to continue to hold the Bonds that are the subject of such
Submitted Bid;

         

      (iv)    the Submitted Bid of each Potential Owner specifying any rate that
is lower than the Winning Bid Rate shall be accepted, thus requiring each such
Potential Owner to purchase the Bonds that are the subject of such Submitted
Bid;

         

      (v)    the Submitted Bid of each Existing Owner specifying a rate that is
equal to the Winning Bid Rate shall be accepted, thus requiring each such
Existing Owner to continue to hold the Bonds that are the subject of such
Submitted Bid, but only up to and including the principal amount of Bonds
obtained by multiplying (A) the aggregate principal amount of Outstanding Bonds
which are not the subject of Submitted Hold Orders described in paragraph (i)
above or of Submitted Bids described in paragraph (iii) or (iv) above by (B) a
fraction the numerator of which shall be the principal amount of Outstanding
Bonds held by such Existing Owner subject to such Submitted Bid and the
denominator of which shall be the aggregate principal amount of Outstanding
Bonds subject to such Submitted Bids made by all such Existing Owners that
specified a rate equal to the Winning Bid Rate, and the remainder, if any, of
such Submitted Bid shall be rejected, thus requiring each such Existing Owner to
sell any excess amount of Bonds;

         

      (vi)    the Submitted Bid of each Potential Owner specifying a rate that
is equal to the Winning Bid Rate shall be accepted, thus requiring each such
Potential Owner to purchase the Bonds that are the subject of such Submitted
Bid, but only in an amount equal to the principal amount of Bonds obtained by



<PAGE>  B-12



   

multiplying (A) the aggregate principal amount of Outstanding Bonds which are
not the subject of Submitted Hold Orders described in paragraph (i) above or of
Submitted Bids described in paragraph (iii), (iv) or (v) above by (B) a fraction
the numerator of which shall be the principal amount of Outstanding Bonds
subject to such Submitted Bid and the denominator of which shall be the sum of
the aggregate principal amount of Outstanding Bonds subject to such Submitted
Bids made by all such Potential Owners that specified a rate equal to the
Winning Bid Rate, and the remainder of such Submitted Bid shall be rejected; and

         

      (vii)    the Submitted Bid of each Potential Owner specifying any rate
that is higher than the Winning Bid Rate shall be rejected.

       

      (b)    In the event there are not Sufficient Clearing Bids, subject to the
further provisions of subsections (c) and (d) below, Submitted Orders shall be
accepted or rejected as follows in the following order of priority:

       

      (i)    the Submitted Hold Order of each Existing Owner shall be accepted,
thus requiring each such Existing Owner to continue to hold the Bonds that are
the subject of such Submitted Hold Order;

         

      (ii)    the Submitted Bid of each Existing Owner specifying any rate that
is not higher than the Maximum Auction Rate shall be accepted, thus requiring
each such Existing Owner to continue to hold the Bonds that are the subject of
such Submitted Bid;

         

      (iii)    the Submitted Bid of each Potential Owner specifying any rate
that is not higher than the Maximum Auction Rate shall be accepted, thus
requiring each such Potential Owner to purchase the Bonds that are the subject
of such Submitted Bid;

         

      (iv)    the Submitted Sell Orders of each Existing Owner shall be accepted
as Submitted Sell Orders and the Submitted Bids of each Existing Owner
specifying any rate that is higher than the Maximum Auction Rate shall be deemed
to be and shall be accepted as Submitted Sell Orders, in both cases only up to
and including the principal amount of Bonds obtained by multiplying (A) the
aggregate principal amount of Bonds subject to Submitted Bids described in
paragraph (iii) of this subsection (b) by (B) a fraction the numerator of which
shall be the principal amount of Outstanding Bonds held by such Existing Owner
subject to such Submitted Sell Order or such Submitted Bid deemed to be a
Submitted Sell Order and the denominator of which shall be the principal amount
of Outstanding Bonds subject to all such Submitted Sell Orders and such
Submitted Bids deemed to be Submitted Sell Orders; and the remainder of each
such Submitted Sell Order or Submitted Bid shall be deemed to be and shall be
accepted as a Hold Order and each such Existing Owner shall be required to
continue to hold such excess amount of Bonds; and



<PAGE>  B-13



   

      (v)    the Submitted Bid of each Potential Owner specifying any rate that
is higher than the Maximum Auction Rate shall be rejected.

       

      (c)    If, as a result of the procedures described in subsection (a) or
(b) above, any Existing Owner or Potential Owner would be required to purchase
or sell an aggregate principal amount of Bonds which is not an integral multiple
of $5,000 on any Auction Date, the Auction Agent shall by lot, in such manner as
it shall determine in its sole discretion, round up or down the principal amount
of Bonds to be purchased or sold by any Existing Owner or Potential Owner on
such Auction Date so that the aggregate principal amount of Bonds purchased or
sold by each Existing Owner or Potential Owner on such Auction Date shall be an
integral multiple of $5,000, even if such allocation results in one or more of
such Existing Owners or Potential Owners not purchasing or selling any Bonds on
such Auction Date.

     

      (d)    If, as a result of the procedures described in subsection (a)
above, any Potential Owner would be required to purchase less than $5,000 in
principal amount of Bonds on any Auction Date, the Auction Agent shall by lot,
in such manner as it shall determine in its sole discretion, allocate Bonds for
purchase among Potential Owners so that the principal amount of Auction
purchased on such Auction Date by any Potential Owner shall be an integral
multiple of $5,000, even if such allocation results in one or more of such
Potential Owners not purchasing Bonds on such Auction Date.

   

      Section 2.05.  Notice of Auction Rate.

     

      (a)    On each Auction Date, the Auction Agent shall notify by telephone
or other telecommunication device or in writing each Broker-Dealer that
participated in the Auction held on such Auction Date of the following:

       

      (i)    the Auction Rate determined on such Auction Date for the succeeding
Auction Period;

         

      (ii)    whether Sufficient Clearing Bids existed for the determination of
the Winning Bid Rate;

         

      (iii)    if such Broker-Dealer submitted a Bid or a Sell Order on behalf
of an Existing Owner, whether such Bid or Sell Order was accepted or rejected
and the principal amount of Bonds, if any, to be sold by such Existing Owner;

         

      (iv)    if such Broker-Dealer submitted a Bid on behalf of a Potential
Owner, whether such Bid was accepted or rejected and the principal amount of
Bonds, if any, to be purchased by such Potential Owner;

         

      (v)    if the aggregate principal amount of the Bonds to be sold by all
Existing Owners on whose behalf such Broker-Dealer submitted Bids or Sell Orders
is different from the aggregate principal amount of Bonds to be purchased by all
Potential Owners on whose behalf such Broker-Dealer submitted a Bid, the name or
names of one or more Broker-Dealers (and the Agent Member, if any, of each such
other Broker-Dealer) and the principal amount of Bonds to be



<PAGE>  B-14



   

(A) purchased from one or more Existing Owners on whose behalf such other
Broker-Dealers submitted Bids or Sell Orders or (B) sold to one or more
Potential Owners on whose behalf such Broker-Dealer submitted Bids; and

         

      (vi)    the immediately succeeding Auction Date.

       

      (b)    On each Auction Date, each Broker-Dealer that submitted an Order on
behalf of any Existing Owner or Potential Owner shall: (i) advise each Existing
Owner and Potential Owner on whose behalf such Broker-Dealer submitted an Order
as to (A) the Auction Rate determined on such Auction Date, (B) whether any Bid
or Sell Order submitted on behalf of each such Owner was accepted or rejected
and (C) the immediately succeeding Auction Date; (ii) instruct each Potential
Owner on whose behalf such Broker-Dealer submitted a Bid that was accepted, in
whole or in part, to instruct such Existing Owner's Agent Member to pay to such
Broker-Dealer (or its Agent Member) through the Securities Depository the amount
necessary to purchase the principal amount of such Bonds to be purchased
pursuant to such Bid (including, with respect to the Bonds in a daily Auction
Period, accrued interest if the purchase date is not an Interest Payment Date
for such Bond) against receipt of such Bonds; and (iii) instruct each Existing
Owner on whose behalf such Broker-Dealer submitted a Sell Order that was
accepted or a Bid that was rejected in whole or in part, to instruct such
Existing Owner's Agent Member to deliver to such Broker-Dealer (or its Agent
Member) through the Securities Depository the principal amount of Bonds to be
sold pursuant to such Bid or Sell Order against payment therefor.

   

      Section 2.06.  Reference Rate.

     

      (a)    The Reference Rate on any Auction Date with respect to Bonds in any
Auction Period of less than 180 days shall be LIBOR. The Reference Rate with
respect to Bonds in any Auction Period of 180 days or more shall be the greater
of LIBOR or the rate on United States Treasury Securities having a maturity
which most closely approximates the length of the Auction Period, as last
published in The Wall Street Journal. If either rate is unavailable, the
Reference Rate shall be an index or rate agreed to by all Broker-Dealers and
consented to by the Borrower.

     

      (b)    If for any reason on any Auction Date the Reference Rate shall not
be determined as hereinabove provided in this Section, the Reference Rate shall
be the Reference Rate for the Auction Period ending on such Auction Date.

     

      (c)    The determination of the Reference Rate as provided herein shall be
conclusive and binding upon the Borrower, the Authority, the Trustee, the
Broker-Dealers, the Auction Agent and the Owners of the Bonds.

   

      Section 2.07.  Miscellaneous Provisions Regarding Auctions.

     

      (a)    In this Exhibit B, each reference to the purchase, sale or holding
of Bonds shall refer to beneficial interests in Bonds, unless the context
clearly requires otherwise.



<PAGE>  B-15



 

      (b)    During an Auction Mode, the provisions of the Agreement and the
definitions contained therein and as described in this Exhibit B, including,
without limitation, the definitions of All Hold Rate, Applicable Percentage,
Default Rate, Interest Payment Date, Maximum Auction Rate, Reference Rate and
Auction Rate, may be amended pursuant to the Agreement by obtaining the consent
of the Owners of all Outstanding Bonds bearing interest at an Auction Rate as
follows. If on the first Auction Date occurring at least 20 days after the date
on which the Trustee mailed notice of such proposed amendment to the registered
owners of the Outstanding Bonds as required by the Agreement, (i) the Auction
Rate which is determined on such date is the Winning Bid Rate and (ii) there is
delivered to the Authority and the Trustee a Favorable Opinion of Bond Counsel,
the proposed amendment shall be deemed to have been consented to by the owners
of all affected Outstanding Bonds bearing interest at an Auction Rate.

     

      (c)    If the Securities Depository notifies the Authority or the Trustee
that it is unwilling or unable to continue as owner of the Bonds or if at any
time the Securities Depository shall no longer be registered or in good standing
under the Securities Exchange Act of 1934, as amended, or other applicable
statute or regulation and a successor to the Securities Depository is not
appointed by the Borrower within 90 days after the Borrower receives notice or
becomes aware of such condition, as the case may be, the Authority shall execute
and the Trustee shall authenticate and deliver certificates representing the
Bonds. Such Bonds shall be registered in such names and Authorized Denominations
as the Securities Depository, pursuant to instructions from the Agent Members or
otherwise, shall instruct the Authority and the Trustee.

     

      During an Auction Mode, so long as the ownership of the Bonds is
maintained in Book Entry form by the Securities Depository, an Existing Owner or
a beneficial owner may sell, transfer or otherwise dispose of a Bond only
pursuant to a Bid or Sell Order in accordance with the Auction Procedures or to
or through a Broker-Dealer, provided that (i) in the case of all transfers other
than pursuant to Auctions such Existing Owner or its Broker-Dealer or its Agent
Member advises the Auction Agent of such transfer and (ii) a sale, transfer or
other disposition of Bonds from a customer of a Broker-Dealer who is listed on
the records of that Broker-Dealer as the holder of such Bonds to that
Broker-Dealer or another customer of that Broker-Dealer shall not be deemed to
be a sale, transfer or other disposition for purposes of this paragraph if such
Broker-Dealer remains the Existing Owner of the Bonds so sold, transferred or
disposed of immediately after such sale, transfer or disposition.

   

      Section 2.08.  Changes in Auction Period or Auction Date.

     

      (a)    Changes in Auction Period.

       

      (i)    During any Auction Mode, the Borrower may, from time to time on any
Interest Payment Date, change the length of the Auction Period with respect to
all of the Bonds among daily, seven-day, 28-day, 35-day and six-month Auction
Periods and a Special Rate Period in order to accommodate economic and financial
factors that may affect or be relevant to the length of the Auction Period and
the interest rate borne by such Bonds. The Borrower shall initiate the



<PAGE>  B-16



   

change in the length of the Auction Period by giving written notice to the
Trustee, the Auction Agent, the Broker-Dealers and the Securities Depository
that the Auction Period shall change if the conditions described herein are
satisfied and the proposed effective date of the change, at least 10 Business
Days prior to the Auction Date for such Auction Period.

         

      (ii)    Any such changed Auction Period shall be for a period of one day,
seven days, 28 days, 35 days, six months or a Special Rate Period and shall be
for all of the Bonds in an Auction Mode.

         

      (iii)    The change in the length of the Auction Period shall not be
allowed unless Sufficient Clearing Bids existed at both the Auction before the
date on which the notice of the proposed change was given as provided in this
subsection (a) and the Auction immediately preceding the proposed change.

         

      (iv)    The change in length of the Auction Period shall take effect only
if (A) the Trustee and the Auction Agent receive, by 11:00 a.m., New York City
time, on the Business Day before the Auction Date for the first such Auction
Period, a certificate from the Borrower consenting to the change in the length
of the Auction Period specified in such certificate and (B) Sufficient Clearing
Bids exist at the Auction on the Auction Date for such first Auction Period. For
purposes of the Auction for such first Auction Period only, each Existing Owner
shall be deemed to have submitted Sell Orders with respect to all of its Bonds
except to the extent such Existing Owner submits an Order with respect to such
Bonds. If the condition referred to in (A) above is not met, the Auction Rate
for the next Auction Period shall be determined pursuant to the Auction
Procedures and the Auction Period shall be the Auction Period determined without
reference to the proposed change. If the condition referred to in (A) is met but
the condition referred to in (B) above is not met, the Auction Rate for the next
Auction Period shall be the Maximum Auction Rate, and the Auction Period shall
be a seven-day Auction Period.

       

      (b)    Changes in Auction Date. During any Auction Mode, the Auction
Agent, with the written consent of the Borrower may specify an earlier Auction
Date (but in no event more than five Business Days earlier) than the Auction
Date that would otherwise be determined in accordance with the definition of
"Auction Date" in order to conform with then current market practice with
respect to similar securities or to accommodate economic and financial factors
that may affect or be relevant to the day of the week constituting an Auction
Date and the interest rate borne on the Bonds. The Auction Agent shall provide
notice of its determination to specify an earlier Auction Date for an Auction
Period by means of a written notice delivered at least 45 days prior to the
proposed changed Auction Date to the Borrower, the Trustee, the Authority, the
Broker-Dealers and the Securities Depository.



<PAGE>  B-17



ARTICLE III

 

AUCTION AGENT

 

      Section 3.01.   Auction Agent

.      

      (a)    The Auction Agent shall be appointed by the Trustee at the written
direction of the Borrower and with the consent of the Bond Insurer, which
consent shall not be unreasonably withheld, to perform the functions specified
herein. The Auction Agent shall designate its Principal Office and signify its
acceptance of the duties and obligations imposed upon it hereunder by a written
instrument, delivered to the Trustee, the Borrower and each Broker-Dealer which
shall set forth such procedural and other matters relating to the implementation
of the Auction Procedures as shall be satisfactory to the Borrower and the
Trustee.

     

      (b)    Subject to any applicable governmental restrictions, the Auction
Agent may be or become the owner of or trade in Bonds with the same rights as if
such entity were not the Auction Agent.

   

      Section 3.02.  Qualifications of Auction Agent; Resignation; Removal. The
Auction Agent shall be (a) a bank or trust company organized under the laws of
the United States or any state or territory thereof having a combined capital
stock, surplus and undivided profits of at least $30,000,000, (b) a member of
NASD having a capitalization of at least $30,000,000 and, in either case,
authorized by law to perform all the duties imposed upon it by the Agreement and
a member of or a participant in, the Securities Depository, or (c) any other
entity acceptable to the Bond Insurer. The Auction Agent may at any time resign
and be discharged of the duties and obligations created by the Agreement by
giving at least 90 days' notice to the Borrower, the Authority and the Trustee.
The Auction Agent may be removed at any time by the Borrower, with the consent
of the Bond Insurer, by written notice, delivered to the Auction Agent and the
Trustee. Upon any such resignation or removal, the Borrower shall appoint a
successor Auction Agent meeting the requirements of this Section. In the event
of the resignation or removal of the Auction Agent, the Auction Agent shall pay
over, assign and deliver any moneys and Bonds held by it in such capacity to its
successor. The Auction Agent shall continue to perform its duties until its
successor has been appointed by the Borrower. In the event that the Auction
Agent has not been compensated for its services, the Auction Agent may resign by
giving 45 days' notice to the Borrower and the Trustee even if a successor
Auction Agent has not been appointed.



<PAGE>  B-18



EXHIBIT C-1

 

FORM OF BORROWER'S PRELIMINARY LOAN REQUEST CERTIFICATE

 

      PENNICHUCK WATER WORKS, INC. (the "Borrower") does hereby certify as
follows in accordance with Section 3.01(c)(i)) of the Master Loan and Trust
Agreement dated as of October 1, 2005 (the "Master Agreement") among the
Business Finance Authority of the State of New Hampshire, the Borrower and THE
BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee (capitalized terms used in this
certificate shall have the respective meanings given by the Master Agreement):

 

      1.    This certificate applies to the Subseries Bonds for the Escrow
Mandatory Purchase Date of ________, 20__. This certificate shall be ratified
and confirmed by the delivery on the Escrow Mandatory Purchase Date by the
Borrower of its Loan Request Certificate.

 

      2.    There has not occurred and there is not continuing an Event of
Default by the Borrower under the Master Agreement.

 

      3.    As contemplated by Section 3.01(c)(i) of the Master Agreement and in
consideration of the mutual agreements contained therein, the Borrower does
hereby request the loan by the Authority of the proceeds of the Subseries __
Bonds now on deposit under the Escrow Agreement, together with investment
earnings, if any, thereon, to the Borrower for deposit by the Trustee in the
Project Fund established by the Master Agreement.

 

      4.    The Borrower hereby ratifies and confirms as of the date hereof each
of the representations, warranties, covenants and agreements made by it in the
Master Agreement, and, in particular, agrees to apply the proceeds of the
Subseries ___Bonds to the costs of the Project and to repay the loan as provided
by and in full accordance with the Master Agreement.

 

      5.    The Borrower is providing herewith a Mode Change Notice, and will
provide on or before the Escrow Mandatory Purchase Date, if required by the
Master Agreement, a Favorable Opinion of Bond Counsel and, for execution by the
Executive Director of the Authority, a completed Form 8038 relating to the loan
of the proceeds of the Subseries __ Bonds to the Borrower, together with such
other documentation as Bond Counsel may reasonably require to preserve the
exclusion from gross income of the interest on the Subseries __ Bonds.



<PAGE>  



      IN WITNESS WHEREOF, the Borrower has caused this Certificate to be duly
executed under seal as of _________, 20__.

   

PENNICHUCK WATER WORKS, INC

   

Attest:

       

By

 



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

Secretary

 

Vice President and Treasurer

   

[SEAL]

 



<PAGE>  C-1-2



EXHIBIT C-2

 

FORM OF BORROWER'S LOAN REQUEST CERTIFICATE

 

      PENNICHUCK WATER WORKS, INC.

(the "Borrower") does hereby certify as follows in accordance with
Section 3.01(c)(i)) of the Master Loan and Trust Agreement dated as of
October 1, 2005 (the "Master Agreement") among the Business Finance Authority of
the State of New Hampshire, the Borrower and THE BANK OF NEW YORK TRUST COMPANY,
N.A., as Trustee (capitalized terms used in this certificate shall have the
respective meanings given by the Master Agreement):  

      

1.    This certificate applies to the Subseries Bonds, ratifies and confirms the
Preliminary Loan Request Certificate of the Borrower dated ________, 20__ , and
shall be effective on the Escrow Mandatory Purchase Date, ________, 20__.  

      

2.    There has not occurred and there is not continuing an Event of Default by
the Borrower under the Master Agreement.  

      

3.    As contemplated by Section 3.01(c)(i) of the Master Agreement and in
consideration of the mutual agreements contained therein, the Borrower does
hereby confirm its request dated __________, 20__for the loan by the Authority
of the proceeds of the Subseries __ Bonds now on deposit under the Escrow
Agreement, together with investment earnings, if any, thereon, to the Borrower
for deposit by the Trustee in the Project Fund established by the Master
Agreement.  

      

4.    The Borrower hereby ratifies and confirms as of the date hereof each of
the representations, warranties, covenants and agreements made by it in the
Master Agreement, and, in particular, agrees to apply the proceeds of the
Subseries ___Bonds to the costs of the Project and to repay the loan as provided
by and in full accordance with the Master Agreement.  

      

5.    The Borrower is providing herewith, if required by the Master Agreement, a
Favorable Opinion of Bond Counsel and, for execution by the Executive Director
of the Authority, a completed Form 8038 relating to the loan of the proceeds of
the Subseries __ Bonds to the Borrower, together with such other documentation
as Bond Counsel may reasonably require to preserve the exclusion from gross
income of the interest on the Subseries __ Bonds.  

      

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be duly executed
under seal as of _________, 20__.    

PENNICHUCK WATER WORKS, INC

   

Attest:

       

By

 



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

Secretary

 

Vice President and Treasurer

   

[SEAL]

   



<PAGE>  